--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION
 
SECOND OUT TERM LOAN CREDIT AGREEMENT


dated as of May 8, 2020,
 
among
 
INTERNAP HOLDING LLC,
as Borrower,
 
THE GUARANTORS PARTY HERETO,
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   

Page
   
 
ARTICLE I DEFINITIONS
2
 
   
Section 1.01
Defined Terms.
2
 
Section 1.02
Classification of Loans and Borrowings
51
 
Section 1.03
Terms Generally
51
 
Section 1.04
Accounting Terms; GAAP
52
 
Section 1.05
Effectuation of Exit Transactions
53
 
Section 1.06
Resolution of Drafting Ambiguities
53
 
Section 1.07
Division
53
 
Section 1.08
Rates
54
 
Section 1.09
Limited Condition Transactions
54
 
Section 1.10
Interpretation Clause (Québec).
55
       
ARTICLE II THE CREDITS
55
       
Section 2.01
Commitments
55
 
Section 2.02
Loan Amounts
56
 
Section 2.03
[Reserved]
56
 
Section 2.04
Evidence of Debt; Repayment of Loans
56
 
Section 2.05
Fees
57
 
Section 2.06
Interest on Loans
57
 
Section 2.07
Termination of Commitments
59
 
Section 2.08
Interest Elections.
59
 
Section 2.09
Maturity
61
 
Section 2.10
Optional and Mandatory Prepayments of Loans
61
 
Section 2.11
Alternate Rate of Interest
63
 
Section 2.12
Increased Costs; Change in Legality
64
 
Section 2.13
Breakage Payments
67
 
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
67
 
Section 2.15
Taxes.
69  
Section 2.16
Mitigation Obligations; Replacement of Lenders
71  
Section 2.17
Increases of the Loan
74
 
Section 2.18
Amend and Extend Transactions
77



i

--------------------------------------------------------------------------------

 
Section 2.19
Refinancing Amendments
79

       
ARTICLE III REPRESENTATIONS AND WARRANTIES
80

     
Section 3.01
Organization; Powers; Regulatory Licenses
81  
Section 3.02
Authorization; Enforceability
82  
Section 3.03
No Conflicts; No Default
82
 
Section 3.04
Financial Statements
82
 
Section 3.05
Properties
82
 
Section 3.06
Intellectual Property
83
 
Section 3.07
Equity Interests and Subsidiaries
84
 
Section 3.08
Litigation; Compliance with Legal Requirements
84

 
Section 3.09
Agreements
85
 
Section 3.10
Federal Reserve Regulations
85
 
Section 3.11
Investment Company Act, etc.
85
 
Section 3.12
[Reserved]
85
 
Section 3.13
Taxes
85
 
Section 3.14
No Material Misstatements
86
 
Section 3.15
Labor Matters
86
 
Section 3.16
Solvency
86
 
Section 3.17
Employee Benefit Plans
87
 
Section 3.18
Environmental Matters
88
 
Section 3.19
Insurance
88
 
Section 3.20
Mortgages
88
 
Section 3.21
Anti-Terrorism Law; Foreign Corrupt Practices Act
89
 
Section 3.22
Security Documents
90

 
Section 3.23
No EEA Financial Institution
91
       
ARTICLE IV CONDITIONS TO CREDIT EVENTS
91
         
Section 4.01
Conditions to Closing Date
91
 
Section 4.02
Conditions to All Credit Events
97
       
ARTICLE V AFFIRMATIVE COVENANTS
97
     
Section 5.01
Financial Statements, Reports, etc.
97
 
Section 5.02
Litigation and Other Notices
100

 
Section 5.03
Existence; Businesses and Properties
101
 
Section 5.04
Insurance
101



ii

--------------------------------------------------------------------------------

 
Section 5.05
Obligations and Taxes
102
 
Section 5.06
Employee Benefits
102
 
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings
103
 
Section 5.08
[Reserved]
103
 
Section 5.09
Compliance with Environmental Laws; Environmental Reports
103
 
Section 5.10
Compliance Policy
104
 
Section 5.11
Additional Collateral; Additional Guarantors
104
 
Section 5.12
Security Interests; Further Assurances
106
 
Section 5.13
[Reserved].
107
 
Section 5.14
Information Regarding Collateral
107
 
Section 5.15
Obtaining Ratings.
107
 
Section 5.16
Deposit Accounts
107
 
Section 5.17
Compliance with Confirmation Order and Approved Plan
108
       
ARTICLE VI NEGATIVE COVENANTS
108
     
Section 6.01
Indebtedness
108
 
Section 6.02
Liens
111
 
Section 6.03
Reserved
115
 
Section 6.04
Investments, Loans and Advances
115
 
Section 6.05
Mergers and Consolidations
117
 
Section 6.06
Asset Sales
118
 
Section 6.07
[Reserved]
119
 
Section 6.08
Dividends
119
 
Section 6.09
Transactions with Affiliates
120
 
Section 6.10
Maximum Total Net Leverage Ratio
121
 
Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc.
121
 
Section 6.12
Limitation on Certain Restrictions on Subsidiaries
122
 
Section 6.13
Limitation on Issuance of Capital Stock
123  
Section 6.14
Business
123
 
Section 6.15
Limitation on Accounting Changes
123
 
Section 6.16
Fiscal Periods
124



iii

--------------------------------------------------------------------------------

 
Section 6.17
No Further Negative Pledge
124
 
Section 6.18
Anti-Terrorism Law; Anti-Money Laundering
124
 
Section 6.19
Embargoed Person
124
 
Section 6.20
Compliance with Canadian Pension Plans
125        
ARTICLE VII GUARANTEE
125
     
Section 7.01
The Guarantee
125
 
Section 7.02
Obligations Unconditional
125
 
Section 7.03
Reinstatement
127
 
Section 7.04
Subrogation; Subordination
127
 
Section 7.05
Remedies
127
 
Section 7.06
Instrument for the Payment of Money
127
 
Section 7.07
Continuing Guarantee
127
 
Section 7.08
General Limitation on Guarantee Obligations
128
 
Section 7.09
Right of Contribution
128
 
Section 7.10
Release of Guarantors
128
       
ARTICLE VIII EVENTS OF DEFAULT
128
     
Section 8.01
Events of Default
128
 
Section 8.02
Rescission
132
 
Section 8.03
Reserved
133
 
Section 8.04
Application of Proceeds
133
       
ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
134
     
Section 9.01
Appointment
134
 
Section 9.02
Agent in Its Individual Capacity
135
 
Section 9.03
Exculpatory Provisions
135
 
Section 9.04
Reliance by Agent
137
 
Section 9.05
Delegation of Duties
138
 
Section 9.06
Successor Agent
138
 
Section 9.07
Non-Reliance on Agent and Other Lenders
139
 
Section 9.08
Indemnification
139  
Section 9.09
Lender Action
140
 
Section 9.10
Withholding Taxes
140
 
Section 9.11
Lender’s Representations, Warranties and Acknowledgements
140
 
Section 9.12
Security Documents and Guarantee
141



iv

--------------------------------------------------------------------------------

 
Section 9.13
Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
143
 
Section 9.14
Hypothecary Representative
144
 
Section 9.15
Intercreditor Agreement
145
       
ARTICLE X MISCELLANEOUS
146
     
Section 10.01
Notices
146
 
Section 10.02
Waivers; Amendment
148
 
Section 10.03
Expenses; Indemnity; Damage Waiver
150
 
Section 10.04
Successors and Assigns
153
 
Section 10.05
Survival of Agreement
159
 
Section 10.06
Counterparts; Integration; Effectiveness
159
 
Section 10.07
Severability
160
 
Section 10.08
Right of Setoff; Marshalling; Payments Set Aside
160
 
Section 10.09
Governing Law; Jurisdiction; Waiver of Jury Trial; Consent to Service of Process
160
 
Section 10.10
Waiver of Jury Trial
162
 
Section 10.11
Headings
162
 
Section 10.12
Confidentiality
163
 
Section 10.13
Interest Rate Limitation
163
 
Section 10.14
Assignment and Assumption
163
 
Section 10.15
Obligations Absolute
164
 
Section 10.16
Waiver of Defenses; Absence of Fiduciary Duties
164
 
Section 10.17
Reinstatement
165
 
Section 10.18
USA Patriot Act
165
 
Section 10.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
165
 
Section 10.20
Collateral Agency and Intercreditor Agreement
166
 
Section 10.21
Certain ERISA Matters
166



v

--------------------------------------------------------------------------------

ANNEXES
 
Annex I
Initial Lenders and Commitments
SCHEDULES
     
Schedule 1.01(a)
Material Property
Schedule 1.01(b)
Guarantors
Schedule 1.01(c)
Pledgors
Schedule 1.01(d)
Data Center Leases
Schedule 3.07(a)
Subsidiaries
Schedule 3.07(b)
Corporate Organizational Chart
Schedule 3.09
Material Agreements
Schedule 3.18
Environmental Matters
   
EXHIBITS
 
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Solvency Certificate
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Intercompany Note
Exhibit E-1
Form of Perfection Certificate
Exhibit E-2
Form of Perfection Certificate Supplement
Exhibit F
[Reserved]
Exhibit G
[Reserved]
Exhibit H
[Reserved]
Exhibit I
Form of Note
Exhibit J
[Reserved]
Exhibit K
[Reserved]
Exhibit L-1
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit L-2
Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit L-3
Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit L-4
Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)



vi

--------------------------------------------------------------------------------

SECOND OUT TERM LOAN CREDIT AGREEMENT
 
This SECOND OUT TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of May 8,
2020, among Internap Holding LLC, a Delaware limited liability company (f/k/a
Internap Corporation) (“Borrower”), the guarantors from time to time party
hereto, the several banks and other financial institutions from time to time
party hereto (as further defined in Section 1.01, the “Lenders”) and Wilmington
Trust, National Association, as administrative agent for the Lenders (solely in
such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (solely in such capacity, the “Collateral Agent”).


WITNESSETH:


WHEREAS, on March 16, 2020 (the “Petition Date”), Borrower and the Guarantors
(each, a “Debtor” and collectively, the “Debtors”) commenced Chapter 11 Case
Nos. 20-10805, 20-10806, 20-22393, 20-22394, 20-22396, 20-22398, and 20-22399,
as administratively consolidated at Chapter 11 Case No. 20-22393 (collectively,
the “Chapter 11 Cases” and each individually, a “Chapter 11 Case”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) and have continued in the possession of their assets and management of
their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;
 
WHEREAS, in connection with the Chapter 11 Cases, Borrower, the Guarantors and
certain creditor parties entered into the Restructuring Support Agreement dated
as of March 13, 2020 which provides for the implementation of a restructuring
pursuant to which, among other things, Borrower and Guarantors will enter into
certain financing arrangements pursuant to the Debtors’ Joint Prepackaged Plan
of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (including all
annexes, exhibits, schedules and supplements thereto, in each case, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Prepackaged Plan”);
 
WHEREAS, on May 8, 2020, the Bankruptcy Court entered the Confirmation Order (as
hereinafter defined) approving the Debtors’ Joint Plan of Reorganization
Pursuant to Chapter 11 of the Bankruptcy Code (the “Approved Plan”);
 
WHEREAS, on the date hereof, Borrower was converted to a limited liability
company under the Delaware Limited Liability Company Act, with the name Internap
Holding LLC, by filing a certificate of conversion and certificate of formation
with the Secretary of State of the State of Delaware;
 
WHEREAS, pursuant to the Prepackaged Plan, Borrower, the Guarantors, the Lenders
and the Agents are entering into this Agreement pursuant to which a portion of
the claims of the Lenders in connection with the Chapter 11 Cases shall be
exchanged for second out term loans hereunder, and the Lenders shall be deemed
to have made term loans to Borrower hereunder in an aggregate principal amount
of $225,000,000 (the “Facility”);
 
WHEREAS, substantially concurrently herewith, Borrower, the Guarantors, the
First Out Term Loan Lenders, the First Out Term Loan Administrative Agent (each
such term as defined herein) and the Collateral Agent are entering into the
Senior Secured Term Loan Credit Agreement (as defined herein) pursuant to which
the First Out Term Loan Lenders shall make available (or shall be deemed to make
available) to Borrower the First Out Term Loans in the aggregate principal
amount of $75,100,000 (the “First Out Term Loan Facility”);
 
1

--------------------------------------------------------------------------------

WHEREAS, subject to the terms hereof, Borrower and the Guarantors have agreed to
secure all of their Obligations under the Loan Documents by granting to the
Collateral Agent, for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties, a security interest in and lien upon all of
their now existing and hereafter-acquired property; and
 
WHEREAS, the Lenders are willing to extend such credit to Borrower on the terms
and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01        Defined Terms.
 
As used in this Agreement, the following terms have the meanings specified
below:
 
“ABR” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
“ABR Loan” means any Loan bearing interest at a rate determined by reference to
Alternate Base Rate.
 
“Ad Hoc Group of Lenders” means those certain Lenders on the Closing Date
represented by Gibson, Dunn & Crutcher, LLP, as counsel, and Rothschild & Co.,
as financial advisor.
 
“Adjusted LIBOR Rate” means, with respect to any applicable Borrowing for any
Interest Period, an interest rate per annum (rounded upward, if necessary, to
the next 1/100th of 1%) determined by the Administrative Agent to be equal to
(x) the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that in no event shall
the Adjusted LIBOR Rate be less than one percent per annum in respect of the
Loans.
 
“Administrative Agent” has the meaning set forth in the preamble hereto and
includes each other Person appointed as the successor administrative agent
pursuant to Article IX.
 
“Administrative Agent Fees” has the meaning set forth in Section 2.05.
 
“Administrative Agent’s Account” means the account designated from time to time
in writing as the “Administrative Agent’s Account” by the Administrative Agent
to the other parties hereto.
 
2

--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied from time to time by the Administrative Agent.
 
“Advisors” means legal counsel (including local, regulatory, foreign and
in-house counsel), auditors, accountants, consultants, appraisers, engineers or
other advisors.
 
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified;
provided, however, that for purposes of Section 6.09, the term “Affiliate” shall
also include (i) any Person that directly or indirectly owns more than 10% of
any class of Equity Interests of the Person specified or (ii) any Person that is
an officer or director of the Person specified provided, further, however, that
for so long as such Persons are Lenders hereunder, none of the Persons (or their
Affiliates) owning Equity Interests in Borrower shall constitute an Affiliate of
the Loan Parties for purposes of the Loan Documents.
 
“Agents” means the Administrative Agent and the Collateral Agent; and “Agent”
means either or both of them as the context requires.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Alternate Base Rate” means, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base Rate
in effect on such day, (b) with respect to the Loans issued on the Closing Date,
2.00% per annum, (c) the Federal Funds Effective Rate in effect on such day plus
0.50% and (d) the Adjusted LIBOR Rate for a Eurodollar Loan with a one-month
interest period (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%.  If the Administrative Agent shall have determined
(which determination shall be conclusive and binding absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the Adjusted LIBOR
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (c) or (d),  as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist; provided that in no
event shall the Alternate Base Rate be less than zero percent per annum.  Any
change in the Alternate Base Rate due to a change in the Base Rate, the Federal
Funds Effective Rate or the then applicable or the Adjusted LIBOR Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted LIBOR Rate, respectively.
 
“Anti-Terrorism Laws” has the meaning set forth in Section 3.21.
 
“Applicable Cash Margin” means, for any day, with respect to any Loan that is an
ABR Loan 2.00% per annum, and any Loan that is a Eurodollar Loan, 3.00% per
annum.
 
“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein, which is distributed to the Agents or the Lenders by means
of electronic communications pursuant to Section 10.01(b).
 
3

--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Asset Sale” means (a) any Disposition of any Property by any Company and (b)
any issuance or sale by any Company of any Equity Interests of any Subsidiary of
Borrower, in each case, to any Person other than (x) a Loan Party or (y) in the
case of a Wholly Owned Subsidiary of Borrower that is not a Loan Party, another
Wholly Owned Subsidiary of Borrower that is not a Loan Party
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
pursuant to Section 10.04(b)), and accepted by the Administrative Agent,
substantially in the form of Exhibit A, or such other form as shall be approved
by the Administrative Agent from time to time.
 
“Auction” has the meaning set forth in Section 10.04(j).
 
“Bailee Letter” has the meaning set forth in the Security Agreement.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
 
“Bankruptcy Court” has the meaning set for the in the recitals to this
Agreement.
 
“Base Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” means the prime lending rate
as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as determined by the Administrative Agent from time to
time for purposes of providing quotations of prime lending interest rates); each
change in the Base Rate shall be effective on the date such change is
effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBOR Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided, further, that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.
 
4

--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
Borrower giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBOR Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time, provided that any such Benchmark Replacement Adjustment shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.
 
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion (in consultation with Borrower) may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
 
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the Screen Rate; or
 
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
 
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;
 
5

--------------------------------------------------------------------------------

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, in each case which states
that the administrator of the LIBOR Rate has ceased or will cease to provide the
LIBOR Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBOR Rate; and/or
 
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.
 
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the ninetieth (90th) day prior to the
expected date of such event as of such public statement or publication of
information (or if the expected date of such prospective event is fewer than
ninety (90) days after such statement or publication, the date of such statement
or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by
notice to Borrower, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.11 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.11.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such Person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such Person and (iv) in
any other case, the functional equivalent of the foregoing.
 
“Borrower” has the meaning set forth in the preamble hereto.
 
6

--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Class and Type, made, deemed made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City or Atlanta, Georgia are authorized or required by law or
other governmental action to close; provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.
 
“Canadian Anti-Terrorism Laws” has the meaning set forth in Section 3.21.
 
“Canadian Deed of Hypothec” means, collectively, the deed of hypothec, among
certain Loan Parties and the Collateral Agent, acting as hypothecary
representative, together with each additional deed of hypothec executed and
delivered pursuant to this Agreement.
 
“Canadian Loan Party” means any Loan Party which is organized under the laws of
Canada or any Province or Territory of Canada.
 
“Canadian Pension Plan” means each “registered pension plan” that has a “defined
benefit provision” (as such terms are defined under the Income Tax Act (Canada))
that is maintained or contributed to by any Company for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.
 
“Canadian Sanctions” has the meaning set forth in Section 3.21.
 
“Capital Expenditures” means, without duplication, (a) any cash expenditure for
any purchase or other acquisition of any asset including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Borrower and its Subsidiaries prepared in
accordance with GAAP and (b) Capital Lease Obligations and Synthetic Lease
Obligations, but excluding (i) expenditures made in connection with the
replacement, substitution or restoration of Property pursuant to Section
2.10(d), (ii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time, (iii)
amounts expended by any Company to purchase assets constituting an ongoing
business, (iv) the purchase of assets to the extent financed with the proceeds
of Dispositions that are not required to be mandatorily prepaid pursuant to
Section 2.10, (v) expenditures relating to the construction or acquisition of
any asset that has been transferred to a Person other than Borrower and its
Subsidiaries during the same fiscal year in which such expenditures were made,
or in the immediately succeeding fiscal year, pursuant to a sale and leaseback
transaction consummated prior to the New Incremental Loan Closing Date (as
defined in the Pre-Petition Credit Agreement).
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
7

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, any lease entered into as
part of any sale and leaseback transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such Person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.
 
“Capital Requirements” means, as to any Person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital or liquidity
requirements, the calculation of such Person’s capital, liquidity or similar
matters, or (ii) affecting the amount of capital required to be obtained or
maintained by such Person or any Person Controlling such Person (including any
direct or indirect holding company), or the manner in which such Person or any
Person Controlling such Person (including any direct or indirect holding
company) allocates capital to any of its contingent liabilities (including
letters of credit), advances, acceptances, commitments, assets or liabilities.
 
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Borrower and
its Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Borrower and its Subsidiaries.
 
“Cash Equivalents” means, as of any date of determination and as to any Person,
any of the following:  (a) United States and Canadian dollars (including amounts
denominated in such currencies that are deposited into a deposit account (within
the meaning of the UCC)); (b) in the case of any Foreign Subsidiary, (x) such
local currencies held by it from time to time in the ordinary course of business
and not for speculation (including any amounts denominated in such currencies
that are deposited with any bank that serves as a depository bank for, among
other things, payroll accounts maintained by a Foreign Subsidiary in the
applicable jurisdiction in the ordinary course of business) or (y) customarily
utilized high-quality investments in securities denominated in such local
currencies with average maturities of not more than twenty (20) days from the
date of acquisition held by such Foreign Subsidiary from time to time in the
ordinary course of business and not for speculation; (c) marketable securities
issued, or directly, unconditionally and fully guaranteed or insured, by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof) having
maturities of not more than one (1) year from the date of acquisition by such
Person, (d) money market deposits, time deposits, eurodollar time deposits,
overnight bank deposits and certificates of deposit of any Lender or any
domestic or foreign bank having, or which is the principal banking subsidiary of
a bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia or any U.S. branch of a foreign bank having,
capital and surplus aggregating in excess of $250,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one (1) year from the date of
acquisition by such Person, (e) repurchase obligations with a term of not more
than thirty (30) days for underlying securities of the types described in clause
(c) above entered into with any Person meeting the qualifications specified in
clause (d) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities, (f) commercial paper issued by
any Person incorporated in the United States rated at least A-2 or the
equivalent thereof by Standard & Poor’s Rating Service (“S&P”) or at least P-2
or the equivalent thereof by Moody’s Investors Service Inc. (“Moody’s”) (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency),
and in each case maturing not more than one (1) year after the date of
acquisition by such Person, (g) marketable short-term money market and similar
highly liquid funds having a rating of at least P-2 or A-2 from either Moody’s
or S&P, respectively (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); (h) readily marketable direct obligations issued by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof having a rating of at least P-2 or A-2
from either Moody’s or S&P (or, if at any time neither Moody’s nor S&P shall be
rating such obligations, an equivalent rating from another nationally recognized
statistical rating agency) with maturities of not more than one (1) year from
the date of acquisition; (i) Investments with average maturities of not more
than one (1) year from the date of acquisition in money market funds rated AAA-
(or the equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof)
or better by Moody’s (or, if at any time neither Moody’s nor S&P shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency); (j) investment funds investing substantially all of
their assets in Cash Equivalents of the kinds described in clauses (a) through
(i) of this definition; and (k) solely with respect to any Foreign Subsidiary or
Investments made in a country outside the United States of America, (x)
investments of the type and maturity described in clauses (a) through (j) above
of foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (y) other short-term investments utilized
by Foreign Subsidiaries in accordance with normal investment practices for cash
management in customarily utilized high-quality investments analogous to the
foregoing investments in clauses (a) through (j).
 
8

--------------------------------------------------------------------------------

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, less the sum of (a) interest on any debt paid by the increase in
the principal amount of such debt including by issuance of additional debt of
such kind or the accretion or capitalization of interest as principal and (b)
other than to the extent paid in cash or cash equivalents, items described in
clause (f) of the definition of “Consolidated Interest Expense.”
 
“Cash Management Services” means (a) credit cards for commercial customers
(including, without limitation, commercial credit cards and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
 
“Casualty Event” means any loss of title (other than through a consensual
Disposition of such Property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any Property of any Company. 
“Casualty Event” shall include any taking of all or any part of any Real
Property of any Person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any Person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.
 
9

--------------------------------------------------------------------------------

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. Sec. 9601 et seq.
 
“Change in Control” means the occurrence of any of the following:
 
(a)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or group or its respective subsidiaries, and any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause such person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of Voting Stock of Borrower representing more than 50%
of the voting power of the total outstanding Voting Stock of Borrower (and
taking into account all such securities that such person or group has the right
to acquire (whether pursuant to an option right or otherwise));
 
(b)         during any period of twelve (12) consecutive months, a majority of
the members of the Board of Directors of Borrower cease to be composed of
individuals (i) who were members of that Board of Directors at the commencement
of such period, (ii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clause (i) constituting at the
time of such election or nomination at least a majority of that Board of
Directors or (iii) whose election or nomination to that Board of Directors was
approved by individuals referred to in preceding clauses (i) and (ii)
constituting at the time of such election or nomination at least a majority of
that Board of Directors; or
 
(c)          any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Borrower, or control over the
equity securities of Borrower entitled to vote for members of the Board of
Directors of Borrower on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire (whether
pursuant to an option right or otherwise)) representing 40% or more of the
combined voting power of such securities.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, order, rule,
regulation, policy, or treaty by any Governmental Authority, (b) any change in
any law, order, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
 
10

--------------------------------------------------------------------------------

“Chapter 11 Cases” has the meaning set forth in the preamble hereto.
 
“Charges” has the meaning set forth in Section 10.13.
 
“Claims” has the meaning set forth in Section 10.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to when such
Loan, or the Loans comprising such Borrowing, Loans, Incremental Loans or Other
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Loan Commitment, or Other Loan Commitment.
 
“Closing Date” means May 8, 2020.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means, collectively, all of the Security Agreement Collateral, the
Material Property and all other Property of whatever kind and nature, whether
now existing or hereafter acquired, pledged or purported to be pledged as
collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.
 
“Collateral Agent” has the meaning set forth in the preamble hereto.
 
“Commitment” means, with respect to any Lender, such Lender’s Loan Commitment or
Other Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning set forth in Section 10.01(b).
 
“Communications Act” means, collectively, the Communications Act of 1934, as
amended by the Telecommunications Act of 1996, and as further amended, and the
rules and regulations promulgated thereunder, including, without limitation,
C.F.R. Title 47 and the rules, regulations and decisions by the FCC, in each
case, as from time to time in effect.
 
“Companies” means Borrower and its Subsidiaries; and “Company” means any one of
them.
 
“Competitor” means (i) any competitor of Borrower that is identified by Borrower
to the Administrative Agent in writing on or prior to the Closing Date or from
time to time thereafter (subject in the case of competitors identified after the
Closing Date to the consent of the Administrative Agent, such consent not to be
unreasonably withheld, delayed or conditioned) and (ii) any affiliate of any
such competitor that is clearly identifiable as such, based solely on its name
(other than any such affiliate that is engaged in the making, purchasing,
holding or otherwise investing in commercial loans, bonds, and similar
extensions of credit in the ordinary course of business, as long as the power to
direct or cause the direction of the investment policies of such affiliate is
not possessed by any other such competitor or affiliate thereof); provided that
no written notice delivered pursuant to this definition shall apply
retroactively to disqualify any Person that has acquired an assignment or
participation interest in the Loans prior to the delivery of such notice.
 
“Compliance Certificate” means a certificate of a Financial Officer of Borrower
substantially in the form of Exhibit C or such other form as may be approved by
the Administrative Agent and Borrower.
 
11

--------------------------------------------------------------------------------

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
 
(1)          the rate, or methodology for this rate, and conventions for this
rate selected or recommended by the Relevant Governmental Body for determining
Compounded SOFR; provided that:
 
(2)          if, and to the extent that, the Administrative Agent determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining Compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
 
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“SOFR-Based Rate.”
 
“Confirmation Order” means the Findings of Fact, Conclusions of Law and Order
(i) approving the Debtors’ (a) Disclosure Statement pursuant to Sections 1125
and 1126(b) of the Bankruptcy Code, (b) Solicitation of Votes and Voting
Procedures, and (c) Forms of Ballots, and (ii) Confirming Joint Prepackaged
Chapter 11 Plan of Checkout Holding Corp. and its Affiliated Debtors Docket No.
198 entered by the Court on May 8, 2020 in the Chapter 11 Cases.
 
“Consolidated Amortization Expense” means, for any period, the amortization
expense (including the amortization of capitalized software expenses, internal
labor costs and deferred financing fees) of Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries (other than cash, cash equivalents and
marketable securities) which may properly be classified as current assets on a
consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.
 
12

--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities on a consolidated balance sheet of Borrower
and its Subsidiaries in accordance with GAAP excluding, to the extent otherwise
included therein (a) the current portion of any Funded Debt, (b) the current
portion of interest (excluding interest that is past due and unpaid), (c)
liabilities in respect of unpaid earn-outs, (d) the current portion of deferred
acquisition costs, (e) the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition, and (f) accruals
for deferred taxes based on income or profits.
 
“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (x) adding thereto, without duplication, in each case,
except with respect to sub clauses (m) or (p) below, only to the extent (and in
the same proportion) deducted in determining such Consolidated Net Income (and
with respect to the portion of Consolidated Net Income attributable to any
Subsidiary of Borrower only if a corresponding amount of cash would be permitted
to be distributed to Borrower by such Subsidiary by operation of the terms of
its Organizational Documents and all agreements, instruments, Orders and other
Legal Requirements applicable to such Subsidiary or its equityholders during
such period):
 
(a)          Consolidated Interest Expense (including realized losses in respect
of any Obligation under Permitted Hedging Agreements as determined in accordance
with GAAP) for such period;
 
(b)          Consolidated Amortization Expense for such period (including
amortization of Capitalized Software Expenditures, internal labor costs and
amortization of deferred financing fees or costs);
 
(c)          Consolidated Depreciation Expense for such period;
 
(d)          Consolidated Tax Expense for such period;
 
(e)          non-recurring costs and expenses directly incurred, within 120 days
following the Closing Date, in connection with the Transactions;
 
(f)          transaction costs, fees and expenses in connection with any
Disposition, Investment, Equity Issuances or the incurrence of any Indebtedness
(including a refinancing thereof), in each case permitted hereunder and in each
case whether or not consummated;
 
(g)          transaction costs, fees and expenses in connection with any
contemplated Investment constituting an acquisition permitted hereunder that is
not consummated for any Test Period;
 
13

--------------------------------------------------------------------------------

(h)          transaction costs, fees and expenses in connection with any
contemplated Investment permitted under Section 6.04, Equity Issuances or the
incurrence or any amendment of any Indebtedness permitted hereunder that is not
consummated;
 
(i)          nonrecurring or extraordinary cash losses and expenses not to
exceed $7,500,000 for any Test Period;
 
(j)          restructuring charges or reserves incurred during such period
determined on a consolidated basis in accordance with GAAP;
 
(k)          non-cash compensation expense (including deferred non-cash
compensation expense), or other non-cash expenses or charges, arising from the
sale or issuance of Equity Interests, the granting of stock options, and the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution, or change of any such Equity
Interests, stock option, stock appreciation rights, or similar arrangements)
minus the amount of any such expenses or charges when paid in cash to the extent
not deducted in the computation of Consolidated Net Income determined on a
consolidated basis in accordance with GAAP;
 
(l)           the after-tax effect of any loss on sales of fixed assets or
write-downs of fixed or intangible assets determined on a consolidated basis in
accordance with GAAP;
 
(m)          cash receipts (or any netting arrangements resulting in reduced
cash expenditures) not included in the calculation of Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (y) below for any
previous period and not added back;
 
(n)          any costs or expenses incurred by Borrower or any Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, to the extent that such costs or
expenses are non-cash or otherwise funded with cash proceeds contributed to the
capital of Borrower or Net Cash Proceeds of an issuance of Equity Interests of
Borrower (other than Disqualified Capital Stock);
 
(o) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;
 
(p)          without duplication, any restructuring, cost saving initiative or
other initiative projected by Borrower or any Subsidiary in good faith to be
realized as a result of actions that have been taken or initiated or are
expected to be taken (in the good faith determination of Borrower), including
any cost savings, expenses and charges (including restructuring and integration
charges) in connection with, or incurred by or on behalf of, any joint venture
of Borrower or any of its Subsidiaries (whether accounted for on the financial
statements of any such joint venture or the applicable Company) with respect to
any restructuring, cost saving initiative or other initiative whether initiated
before, on or after the Closing Date, within 12 months after such restructuring,
cost saving initiative or other initiative (which cost savings shall be added to
Consolidated EBITDA until fully realized and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant
period), net of the amount of actual benefits realized from such actions;
provided that (A) such cost savings are reasonably quantifiable and factually
supportable, and identified and certified by the chief financial officer or
equivalent officer of Borrower as meeting the requirements of this clause (p);
(B) the share of any such cost savings, expenses and charges with respect to a
joint venture that are to be allocated to Borrower or any of its Subsidiaries
shall not exceed the total amount thereof for any such joint venture multiplied
by the percentage of income of such venture expected to be included in
Consolidated EBITDA for the relevant Test Period; and (C) the aggregate amount
added back pursuant to this clause (p) for any Test Period shall not exceed 20%
of Consolidated EBITDA for such Test Period (calculated prior to taking into
account this clause (p));
 
14

--------------------------------------------------------------------------------

(q)          the after-tax effect of any loss from the early purchase and
retirement or extinguishment of Indebtedness;
 
(r)          charges incurred during such period for which insurance or
indemnity recovery is actually received in cash during such period;
 
(s)          minority interest expense deducted and any other deductions
attributable to minority interests and joint ventures (and not otherwise
included in Consolidated Net Income);
 
(t)           costs, charges and expenses in connection with fresh-start
accounting (or similar treatments);
 
(u)          with respect to Investments in any Person (other than a
Subsidiary), net income during such period to the extent received in cash or
Cash Equivalents during such period (and not otherwise included in Consolidated
Net Income); and
 
(v)         the aggregate amount of all other non-cash items reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period or the amortization
of a prepaid cash item that was paid in a prior period or any write-down or
write-off of assets for such period); and
 
(w)         subtracting therefrom (A) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period,
excluding any such income that represents the reversal of any accrual of, or
cash reserve for, anticipated cash charges in any prior period (other than any
such cash charge that has not increased Consolidated EBITDA); (B) the after-tax
effect of any gain on sales of assets outside of the ordinary course of
business; (C) realized gains in respect of obligations under Permitted Hedging
Agreements as determined in accordance with GAAP; and (D) the after-tax effect
of any income from the early purchase and retirement or extinguishment of
Indebtedness.
 
Notwithstanding anything to the contrary herein, “Consolidated EBITDA” for the
fiscal quarter ending on (i) September 30, 2020, shall be equal to Consolidated
EBITDA for such fiscal quarter then ended, multiplied by four, (ii) December 31,
2020, shall be equal to Consolidated EBITDA for the two fiscal quarters then
ended, multiplied by two, (iii) March 31, 2021, shall be equal to Consolidated
EBITDA for the three fiscal quarter period then ended, multiplied by 4/3 and
(iv) June 30, 2021, shall be equal to Consolidated EBITDA for the four fiscal
quarter period then ended.
 
15

--------------------------------------------------------------------------------

“Consolidated Indebtedness” means, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness of Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense, net of total interest income, of Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP plus,
without duplication:
 
(a)          imputed interest on Capital Lease Obligations of Borrower and its
Subsidiaries for such period;
 
(b)          commissions, discounts and other fees and charges owed by Borrower
or any of its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;
 
(c)        cash contributions to any employee stock ownership plan or similar
trust made by Borrower or any of its Subsidiaries to the extent such
contributions are used by such plan or trust to pay interest or fees to any
Person (other than Borrower or any of its Wholly Owned Subsidiaries) in
connection with Indebtedness incurred by such plan or trust for such period;
 
(d)          all interest paid or payable with respect to discontinued
operations of Borrower or any of its Subsidiaries for such period;
 
(e)          the interest portion of any payment obligations of Borrower or any
of its Subsidiaries for such period deferred for payment at any future time,
whether or not such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness and/or Contingent Obligations; and
 
(f)          without duplication, (i) all interest on any Indebtedness of
Borrower or any of its Subsidiaries of the type described in clause (e) or (j)
of the definition of “Indebtedness” for such period and (ii) all cash payments
in respect of any Disqualified Capital Stock during such period.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:
 
(a)          the net income (or loss) of any Person (other than Borrower or a
Wholly Owned Subsidiary of Borrower) in which any Person other than Borrower or
any of its Wholly Owned Subsidiaries has an ownership interest, except to the
extent that cash or Cash Equivalents in an amount equal to any such income has
actually been received by Borrower or (subject to clause (b) below) any of its
Wholly Owned Subsidiaries from such Person during such period (or if not
received in cash or Cash Equivalents but later converted into cash or Cash
Equivalents during such period, upon such conversion);
 
16

--------------------------------------------------------------------------------

(b)          the gains, losses, charges or expenses due to (i) the early
extinguishment of indebtedness or (ii) the application of “fresh-start”
accounting (or similar accounting treatments);
 
(c)          earnings resulting from any reappraisal, revaluation or write-up of
assets;
 
(d)         any extraordinary or nonrecurring noncash gain (or extraordinary or
nonrecurring noncash loss), together with any related provision for taxes on any
such noncash gain (or the tax effect of any such noncash loss), recorded or
recognized by Borrower or any of its Subsidiaries during such period;
 
(e)          the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income;
 
(f)          any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments;
 
(g)         any gain (loss) on asset sales, disposals or abandonments (other
than asset sales, disposals or abandonments in the ordinary course of business)
or income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of);
 
(h)         any non-cash gain (loss) attributable to the mark to market movement
in the valuation of hedging obligations or other derivative instruments pursuant
to FASB Accounting Standards Codification 815-Derivatives and Hedging or mark to
market movement of other financial instruments pursuant to FASB Accounting
Standards Codification 825-Financial Instruments in such period; provided that
any cash payments or receipts relating to transactions realized in a given
period shall be taken into account in such period;
 
(i)          any non-cash gain (loss) related to currency remeasurements of
Indebtedness, net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances; and
 
(j)          any impairment charge or asset write-off or write-down (including
related to intangible assets (including goodwill), long-lived assets, and
investments in debt and equity securities).
 
There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to Borrower and its Subsidiaries), as a result of any Investment or
the amortization or write-off of any amounts thereof.
 
17

--------------------------------------------------------------------------------

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with any acquisition or other Investment or any disposition of any
asset permitted hereunder (net of any amount so added back in any prior period
to the extent not so reimbursed within a one-year period) and (ii) the amount of
any cash tax benefits related to the tax amortization of intangible assets in
such period.
 
“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local and foreign income taxes) of Borrower and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Contingent Obligation” means, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase or lease Property, securities or services primarily for the purpose of
assuring the primary obligor of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) with respect
to bankers’ acceptances, letters of credit and similar credit arrangements,
until a reimbursement or equivalent obligation arises (which reimbursement
obligation shall constitute a primary obligation) or (e) otherwise to assure or
hold harmless the primary obligor of any such primary obligation against loss
(in whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or consistent with past
practice or any product or service warranties given in the ordinary course of
business or consistent with past practice.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation, or portion thereof, in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable, whether singly or jointly,
pursuant to the terms of the instrument, agreements or other documents or, if
applicable, unwritten agreement, evidencing such Contingent Obligation) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controls”, “Controlling” and “Controlled” shall have meanings correlative
thereto.
 
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBOR Rate.
 
18

--------------------------------------------------------------------------------

“Credit Event” means  the making (or deemed making) of a Loan by a Lender.
 
“Cumulative Credit Availability” means, as of any date, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to, without
duplication:
 
(a)          the Retained Excess Cash Flow Amount; plus
 
(b)          the cumulative amount of Net Cash Proceeds received after the
Closing Date that have been contributed as a capital contribution to Borrower,
or otherwise received by Borrower in respect of the issuance of Qualified
Capital Stock by Borrower, but excluding any such sale or issuance by Borrower
of its Equity Interests upon exercise of any warrant or option to directors,
officers or employees of any Company; plus
 
(c)          an amount equal to any cash or Cash Equivalents actually received
by Borrower or any Subsidiary (or, if not received in cash or Cash Equivalents,
converted by Borrower or any Subsidiary into cash or Cash Equivalents) in
respect of any Investments made pursuant to Section 6.04(l) to the extent
constituting a return of capital or other return with respect to such
Investment; provided that in no case shall such amount exceed the amount of such
Investment made pursuant to Section 6.04(l); minus
 
(d)          the cumulative amount of Investments made in reliance on Section
6.04(l), minus
 
(h)          Dividends paid pursuant to Section 6.08(e), minus
 
(j)          prepayments made pursuant to Section 6.11(a).
 
“Data Center Lease” means the Leases listed on Schedule 1.01(d) and any lease of
a data center entered into by a Loan Party after the Closing Date (other than
pay-as-you-go or partner site leases).
 
“Debt Issuance” means the incurrence by any Company of any Indebtedness after
the Closing Date (other than as permitted by Section 6.01).
 
“Debt Service” means, for any period, Cash Interest Expense for such period plus
scheduled principal amortization and mandatory principal repayments (whether
pursuant to this Agreement or otherwise) of all Indebtedness for such period.
 
“Default” means any event, occurrence or condition which is, or upon notice,
lapse of time or both would constitute, an Event of Default.
 
“Default Excess” has the meaning set forth in Section 2.16(c).
 
“Default Period” has the meaning set forth in Section 2.16(c).
 
“Default Rate” has the meaning set forth in Section 2.06(c).
 
19

--------------------------------------------------------------------------------

“Defaulted Loan” has the meaning set forth in Section 2.16(c).
 
“Defaulting Lender” means any Lender that (a) has failed to fund its portion of
any Borrowing, unless the subject of a good faith dispute between Borrower and
such Lender related hereto, (b) has notified Borrower, the Administrative Agent
or any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under agreements in which it commits to extend credit generally,
(c) has failed, within three (3) Business Days after written request by the
Administrative Agent or Borrower, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans (unless
the subject of a good faith dispute between Borrower and such Lender); provided
that any such Lender shall cease to be a Defaulting Lender under this clause (c)
upon receipt of such confirmation by the Administrative Agent or Borrower, (d)
has otherwise failed to pay over to Borrower, the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two (2)
Business Days of the date when due (unless the subject of a good faith dispute),
(e) has (i) been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its Properties or assets to be,
insolvent or (ii) become the subject of a bankruptcy or other Insolvency
Proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e), Borrower and the Administrative Agent
shall be satisfied that such Lender intends, and has all approvals required to
enable it, to continue to perform its obligations as a Lender hereunder;
provided, however, that no Lender shall be deemed to be a Defaulting Lender
under this clause (e) solely by virtue of an Undisclosed Administration or (f)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-In Action.  For the avoidance of doubt, a Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in such Lender or its parent by a Governmental Authority;
provided that, as of any date of determination, the determination of whether any
Lender is a Defaulting Lender hereunder shall not take into account, and shall
not otherwise impair, any amounts funded by such Lender which have been assigned
by such Lender to an SPC pursuant to Section 10.04(h).  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination by the
Administrative Agent to Borrower and each other Lender.
 
“Deposit Account Control Agreement” has the meaning set forth in Section 5.17.
 
“Designated Cash Pay PIK Interest” has the meaning set forth in Section 2.06(a).
 
“Digital AZ Disposition” means the sale of the colocation business and related
assets located in 2121 South Price Road, Chandler, Arizona to a third party
pursuant to a purchase agreement reasonably acceptable to the Required Lenders.
 
20

--------------------------------------------------------------------------------

“Digital GA Disposition” means the sale of the colocation business and related
assets located in 250 Williams Street, Atlanta, Georgia to a third party
pursuant to a purchase agreement reasonably acceptable to the Required Lenders.
 
“DIP Credit Agreement” shall have the meaning assigned to such term in the
recitals.
 
“Disposition” means, with respect to any Property, any conveyance, sale, lease,
sublease, assignment, transfer or other disposition of such Property (including
(i) by way of merger, consolidation or amalgamation, (ii) any sale and leaseback
transaction and (iii) any Synthetic Lease).
 
“Disqualified Capital Stock” means, with respect to any Person, any Equity
Interest which, by its terms (or by the terms of any security or instrument into
which it is convertible or for which it is exchangeable or exercisable), or upon
the happening of any event, (a) matures (excluding any maturity as the result of
an optional redemption by the issuer thereof) or is mandatorily redeemable
(other than solely for Equity Interests in such Person or in any direct or
indirect parent thereof that do not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Equity Interests), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or before the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other Indebtedness or (ii) any Equity Interests referred to in (a) above (other
than solely for Equity Interests in such Person or in any direct or indirect
parent thereof that do not constitute Disqualified Capital Stock and cash in
lieu of fractional shares of such Equity Interests), in each case at any time on
or before the date that is 91 days following the Final Maturity Date, or (c)
contains any repurchase or payment obligation which may come into effect before
the date that is 91 days following the Final Maturity Date; provided, however,
that (i) an Equity Interest in any Person that would not constitute Disqualified
Capital Stock but for terms thereof giving holders thereof the right to require
such Person to redeem or purchase such Equity Interest upon the occurrence of an
“asset sale,” “condemnation event,” a “change of control” or similar event shall
not constitute Disqualified Capital Stock if any such requirement becomes
operative only after all Secured Obligations under clauses (a) and (b) of the
definition thereof (other than contingent reimbursement and indemnification
obligations that are not then due and payable ) have been paid in full and all
Commitments have terminated or expired and (ii) if an Equity Interest in any
Person is issued pursuant to any plan for the benefit of employees of Borrower
(or any direct or indirect parent thereof) or any of its Subsidiaries or by any
such plan to such employees, such Equity Interest shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Borrower (or any direct or indirect parent company thereof) or any of its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
of such Person or as a result of such employee’s termination, death, or
disability.
 
“Dividend” means, with respect to any Person, that such Person has declared or
paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
Property (other than Qualified Capital Stock of such Person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such Person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such Person (or any
options or warrants issued by such Person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
Person shall also include all payments made or required to be made by such
Person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.
 
21

--------------------------------------------------------------------------------

“Dollars” or “$” means lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Early Opt-in Election” means the occurrence of:
 
(1)         a determination by the Administrative Agent (acting at the direction
of the Required Lenders) that at least five currently outstanding U.S.
dollar-denominated syndicated credit facilities at such time contain (as a
result of amendment or as originally executed) as a benchmark interest rate, in
lieu of LIBOR, a new benchmark interest rate to replace LIBOR, and
 
(2)          the election by the Administrative Agent (acting at the direction
of the Required Lenders) to declare that an Early Opt-in Election has occurred
and the provision by the Administrative Agent of written notice of such election
to Borrower.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Yield” means, as to any tranche of term loans (including, without
limitation, the Loans), the effective yield on such tranche of term loans, as
applicable, as reasonably determined by the Administrative Agent, taking into
account the applicable interest rate margins, interest rate benchmark floors and
all fees, including recurring, up-front or similar fees or original issue
discount (amortized over four (4) years following the date of incurrence
thereof; provided that (A) if the stated maturity date of a new tranche of term
loans, as applicable, is less than four (4) years from the date of
determination, then the “Effective Yield” for such tranche of term loans, as
applicable, shall be determined using an assumed amortization period equal to
the actual remaining life to maturity of such tranche) payable generally to the
lenders making such tranche of term loans, as applicable, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder, and (B) with respect to any
Indebtedness that includes a “LIBOR floor” or “Base Rate floor,” (i) to the
extent that the LIBOR Rate or Base Rate (without giving effect to any floors in
such definitions), as applicable, on the date that the Effective Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness for the purpose
of calculating the Effective Yield and (ii) to the extent that the LIBOR Rate or
Base Rate (without giving effect to any floors in such definitions), as
applicable, on the date that the Effective Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the
Effective Yield.
 
22

--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.04(b) (subject to such consents, if any, as may be
required under Section 10.04(b)).
 
“Embargoed Person” means any Person that is the subject of sanctions or trade
restrictions under (a) United States law, including any Person identified on (i)
the “List of Specially Designated Nationals and Blocked Persons” (the “SDN
List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. Sections 1701 et seq.,
the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any executive
order or regulation promulgated thereunder, or (ii) the Executive Order, any
related enabling legislation or any other similar executive orders or (b) any
person that is designated, listed or otherwise identified under Canadian
Sanctions (the Legal Requirements referred to in clauses (a) and (b),
collectively, “Sanctions Laws”).
 
“Employee Benefit Plan” means any of (a) any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was maintained, contributed to, or required
to be maintained or contributed to by any Company or any of its ERISA
Affiliates, (b) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (c) a “plan” as defined in Section 4975 of the Code or (d)
any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) assets
of any such “employee benefit plan” or “plan”, in each case, excluding any
Canadian Pension Plan and any Foreign Plan.
 
“Environment” means any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.
 
“Environmental Claim” means any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under or relating to Environmental Law, including liability or
obligation for investigation, assessment, remediation, removal, cleanup,
Response, corrective action, monitoring, post-remedial or post-closure studies,
investigations, operations and maintenance, injury, damage, destruction or loss
to natural resources, personal injury, wrongful death, Property damage,
indemnification, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release of Hazardous
Material in, on, into or from the Environment at any location or (ii) any
violation of or non-compliance with Environmental Law, and shall include any
claim, notice, demand, Order, action, suit or proceeding seeking damages
(including the costs of remediation), contribution, indemnification, cost
recovery, penalties, fines, indemnities, compensation or injunctive relief
resulting from, related to or arising out of the presence, Release or threatened
Release of Hazardous Material or alleged injury or threat of injury to health,
safety or the Environment.
 
23

--------------------------------------------------------------------------------

“Environmental Law” means any and all applicable current and future Legal
Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.
 
“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), or if such
Person is a limited liability company, membership interests and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of Property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
 
“Equity Issuance” means, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower, (ii) any Preferred Stock Issuance by
Borrower after the Closing Date or (iii) any contribution to the capital of
Borrower after the Closing Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code and
regulations promulgated under those sections or within the meaning of meaning of
Section 4001(b) of ERISA, or solely for purposes of Sections 302 and 303 of
ERISA and Sections 412 and 430 of the Code, is treated as a single employer
under Section 414 of the Code.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could reasonably be expected to be liable under the Code or
ERISA, but in no event for more than six (6) years after such period if no such
liability has been asserted against such Person or such Subsidiary; provided,
however, that such Person or such Subsidiary shall continue to be an ERISA
Affiliate of such Person or such Subsidiary after the expiration of the six-year
period solely with respect to any liability asserted against such Person or such
Subsidiary before the expiration of such six-year period.
 
24

--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 or 430 of
the Code and Section 302 or 303 of ERISA with respect to any Pension Plan
(whether or not waived) or the failure to make by its due date a required
installment under Section 430(j) of the Code or Section 303(j) of ERISA with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA; (iv)
the withdrawal by any Company or any of its ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(v) the provision to any Company or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to institute
proceedings to terminate any Pension Plan or Multiemployer Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; (vi) the
imposition of liability on any Company or any of its ERISA Affiliates pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of any Company or any of its ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefor, or the receipt by any Company or any of its ERISA Affiliates
of notice from any Multiemployer Plan that it is in insolvency pursuant to 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (viii) the assertion of a material claim (other than routine
claims for benefits) against any Employee Benefit Plan, or the assets thereof,
or against any Company or any of its ERISA Affiliates in connection with any
Employee Benefit Plan; (ix) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to qualify for exemption from taxation under Section 501(a) of the Code; (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or
pursuant to ERISA or otherwise with respect to any Pension Plan or Multiemployer
Plan; (xi) the determination that any Pension Plan is considered an at-risk plan
or that any Multiemployer Plan is endangered or is in critical status within the
meaning of Section 430, 431 or 432 of the Code or Section 303, 304 or 305 of
ERISA; (xii) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA, other than for PBGC premiums not yet due; or
(xiii) the occurrence of a non-exempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in a material liability to any Company or any of its ERISA
Affiliates.
 
25

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.
 
“Event of Default” has the meaning set forth in Article VIII.
 
“Excess Cash Flow” means, for any Excess Cash Flow Period, the sum, without
duplication, of:
 
(a)          the sum, without duplication, of:
 
(i)          Consolidated Net Income for such Excess Cash Flow Period;
 
(ii)         an amount equal to all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income (provided that in each case, that if
any non-cash charge represents an accrual or reserve for cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Excess Cash Flow in such future period);
 
(iii)        the decrease, if any, in the Net Working Capital, long-term
receivables and long-term prepaid assets and the increase, if any, in long-term
deferred revenue and long-term warranty accruals from the beginning to the end
of such Excess Cash Flow Period;
 
(iv)         the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) or (xii) below; and
 
(v)          an amount equal to the aggregate net non-cash loss on dispositions
by Borrower and its Subsidiaries during such period (other than dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; minus
 
(b)          the sum, without duplication, of:
 
(i)           the amount of any cash Consolidated Tax Expense paid or payable by
Borrower and its Subsidiaries with respect to such Excess Cash Flow Period and
for which, to the extent required under GAAP, reserves have been established;
 
(ii)          [reserved];
 
(iii)        the amount of Debt Service for such Excess Cash Flow Period;
 
(iv)         [reserved];
 
(v)          the sum of (i) Capital Expenditures made in cash or accrued during
such Excess Cash Flow Period, to the extent funded from Internally Generated
Funds, and (ii) cash consideration paid during such Excess Cash Flow Period to
make Investment pursuant to Section 6.04(m) and acquisitions not prohibited by
this Agreement to the extent financed from Internally Generated Funds;
 
26

--------------------------------------------------------------------------------

(vi)         the increase, if any, in the Net Working Capital and long-term
receivables, long-term prepaid assets and decreases in long-term deferred
revenue and long-term warranty accruals from the beginning to the end of such
Excess Cash Flow Period; and
 
(vii)       an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (including any amounts included in
Consolidated Net Income pursuant to the last sentence of the definition of
“Consolidated Net Income” to the extent such amounts are due but not received
during such period) and cash charges included in clauses (a) through (j) of the
definition of “Consolidated Net Income”;
 
(viii)      cash payments by Borrower and its Subsidiaries during such Excess
Cash Flow Period in respect of purchase price holdbacks, earn out obligations,
or long-term liabilities of Borrower and its Subsidiaries other than
Indebtedness to the extent such payments are not expensed during such Excess
Cash Flow Period or are not deducted in calculating Consolidated Net Income, to
the extent financed with Internally Generated Funds;
 
(ix)         the amount of Dividends paid in cash by Borrower during such period
not prohibited by this Agreement, to the extent that such Dividends are financed
with Internally Generated Funds;
 
(x)          the aggregate amount of expenditures actually made by Borrower and
its Subsidiaries in cash during such period (including expenditures for the
payment of financing fees and cash restructuring charges) to the extent that
such expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income, to the extent that such expenditure was
financed with Internally Generated Funds;
 
(xi)         without duplication of amounts deducted from Excess Cash Flow in
prior Excess Cash Flow Periods, the aggregate consideration required to be paid
in cash or Cash Equivalents by Borrower or any of its Subsidiaries pursuant to
binding contract commitments, letters of intent or purchase orders (the
“Contract Consideration”), in each case, entered into prior to or during such
Excess Cash Flow Period, relating to Investments permitted pursuant to Section
6.04(m) or (n) or Capital Expenditures (including Capitalized Software
Expenditures or other purchases of intellectual property) to be consummated or
made during a subsequent Excess Cash Flow Period; provided that to the extent
the aggregate amount of Internally Generated Funds actually utilized to finance
such Investments or Capital Expenditures during such Excess Cash Flow Period is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such Excess Cash Flow
Period; and
 
(xii)          the amount of taxes (including penalties and interest) paid in
cash and/or tax reserves set aside or payable (without duplication) in such
Excess Cash Flow Period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such Excess Cash Flow
Period.
 
27

--------------------------------------------------------------------------------

“Excess Cash Flow Period” means (i) the period taken as one accounting period
from January 1, 2020, and ending on December 31, 2020, and (ii) each fiscal year
of Borrower thereafter.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Accounts” has the meaning set forth in the Security Agreement.
 
“Excluded Property” has the meaning set forth in the Security Agreement.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of Borrower hereunder, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed by a jurisdiction as a result of such recipient being organized under
the laws of, or having its principal office located in, or, in the case of any
Lender, its applicable lending office located in, the jurisdiction imposing such
tax, or (ii) that are Other Connection Taxes, (b) in the case of a Foreign
Lender (other than an Eligible Assignee pursuant to a request by Borrower under
Section 2.16), any United States federal withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to Section
2.15, (c) any withholding tax that is attributable to such Foreign Lender’s
failure or inability to comply with Section 2.15(f), and (d) any United States
federal withholding tax imposed as a result of FATCA.
 
“Executive Order” has the meaning set forth in Section 3.21.
 
“Existing Lien” has the meaning set forth in Section 6.02(c).
 
“Existing Loan Class” has the meaning set forth in Section 2.20(a).
 
“Exit Transactions” means, collectively, the entry of the Confirmation Order,
the transactions contemplated by the Approved Plan, the entry into the First Out
Term Loan Facility and the deemed funding of the loans thereunder, the deemed
funding of the Loans on the Closing Date, the consummation of the other
transactions contemplated by this Agreement and the Approved Plan, the
consummation of any other transactions in connection with the foregoing, and the
payment of the fees and expenses incurred in connection with any of the
foregoing (including the Transaction Expenses).
 
“Extended Loan Maturity Date” means with respect to any tranche of Extended
Loans, the final maturity date applicable thereto as specified in the applicable
Extension Notice accepted by the respective Extending Lender or Extending
Lenders.
 
“Extended Loans” has the meaning set forth in Section 2.18(a).
 
“Extending Lender” has the meaning set forth in Section 2.18(a).
 
28

--------------------------------------------------------------------------------

“Extension” has the meaning set forth in Section 2.18(a).
 
“Extension Amendment” has the meaning set forth in Section 2.18(a).
 
“Extension Date” has the meaning set forth in Section 2.18(b).
 
“Extension Notice” has the meaning set forth in Section 2.18(a).
 
“Extension Offer” has the meaning set forth in Section 2.18(a).
 
“Extension Series” means all Extended Term Loans that are established pursuant
to the same Extension Amendments (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
provided for therein are intended to be part of any previously established
Extension Series) and that provide for the same interest margins, extension
fees, if any, and amortization schedule.
 
“Facility” shall have the meaning assigned to such term in the recitals.
 
“Fair Market Value” means, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or pursuant to a specific delegation of authority by such Board of
Directors.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code (or any successor provisions
described above).
 
“FCC” means the U.S. Federal Communications Commission, or any successor agency
of the federal government administering the Communications Act, including its
staff acting under delegated authority.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary to the next 1/100th of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
 
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
 
“Fee Letter” means the confidential Agent Fee Letter, dated May 8, 2020, among
Borrower and the Agents.
 
29

--------------------------------------------------------------------------------

“Fees” means the Administrative Agent Fees and the other fees referred to in
Section 2.05.
 
“Final Maturity Date” means the later of (i) the Loan Maturity Date (ii) each
Extended Loan Maturity Date, and (iii) the maturity date for each Other Loan as
specified in its respective Refinancing Amendment.
 
“Finance Lease” means any lease of property classified as a “finance lease”
under GAAP.
 
“Finance Lease Obligations” of any Person, means the amount of obligations of
such Person under Finance Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer, controller or assistant
controller of such Person.
 
“First Out Obligations” means “Obligations” as defined in the First Out Term
Loan Credit Agreement.
 
“First Out Term Loan Administrative Agent” means Wilmington Trust, National
Association, as administrative agent under the First Out Term Loan Documents.
 
“First Out Term Loan Credit Agreement” shall mean the Senior Secured Term Loan
Credit Agreement, dated as of the date hereof, among Borrower, as borrower, the
Guarantors, as guarantors, the lenders party thereto, and Wilmington Trust,
National Association, as administrative agent and collateral agent, as such
document may be amended, restated, supplemented, amended and restated, extended,
renewed, refunded, replaced, refinanced, supplemented or otherwise modified from
time to time in accordance with the terms hereof.
 
“First Out Term Loan Lenders” means “Lenders” as defined in the First Out Term
Loan Credit Agreement.
 
“First Out Term Loans” means “Loans” as defined in the First Out Term Loan
Credit Agreement.
 
“First Out Term Loan Documents” shall mean (i) the First Out Term Loan Credit
Agreement and the other “Loan Documents” under and as defined in therein, as
each such document may be amended, renewed, restated, supplemented or otherwise
modified from time to time or (ii) the “Priority Loan Documents” as defined in
(and in effect) at such time under the Intercreditor and Collateral Agency
Agreement.
 
“First Out Term Loan Facility” shall have the meaning assigned to such term in
the recitals.
 
“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.
 
“Foreign Entity” means any entity not organized under the laws of the United
States, any state thereof or the District of Columbia.
 
30

--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a U.S. Person.
 
“Foreign Plan” means any employee benefit, deferred compensation, registered
pension, or other retirement or superannuation plan, fund, program, policy,
commitment, arrangement or agreement whether oral or written, funded or
unfunded, sponsored, established, maintained or contributed to, or required to
be contributed to, or with respect to which any liability is borne by any
Company with respect to employees, officers or directors employed, or otherwise
engaged, outside the United States and Canada.
 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Funded Debt” means all Indebtedness of Borrower and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans and the Indebtedness under the
First Out Term Loan Credit Agreement.
 
“Funding Default” has the meaning set forth in Section 2.16(c).
 
“GAAP” means generally accepted accounting principles in the United States, or
successors thereto (e.g., subject to Section 1.04, IFRS), applied on a
consistent basis.  For purposes of this Agreement, a generally accepted
accounting principle shall be deemed to constitute GAAP (and a change in GAAP,
if applicable) on the earliest date on which it is permitted to be adopted by
any Company under the Legal Requirements applicable thereto.
 
“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign (whether civil, administrative, criminal, military or
otherwise) court, central bank or governmental agency, tribunal, authority,
instrumentality self-regulatory organization, or regulatory body, including the
FCC and any PUC, or any subdivision thereof or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers of
or pertaining any government or any court, in each case whether associated with
a state of the United States, the United States, a province or territory of
Canada, Canada or another Foreign Entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” means any Legal Requirement
of any Governmental Authority requiring notification of the buyer, lessee,
mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the Disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.
 
“Granting Lender” has the meaning set forth in Section 10.04(h).
 
31

--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning set forth in Section 7.01.
 
“Guarantees” means the guarantees issued pursuant to Article VII by the
Guarantors.
 
“Guarantor” means each Subsidiary listed on Schedule 1.01(b), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement and
the Security Documents pursuant to Section 5.11.
 
“Hazardous Materials” means hazardous substances, hazardous wastes, hazardous
materials, polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs, asbestos or any asbestos-containing materials in any form or
condition, lead-based paint, urea formaldehyde, pesticides, radon or any other
radioactive materials including any source, special nuclear or by -product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, underground or aboveground storage tanks, whether empty
or containing any substance, any mold, microbial or fungal contamination that
could pose a risk to human health or the Environment or would negatively impact
the condition of the Real Property or any other pollutants (including greenhouse
gases), contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, futures contracts or other
liabilities for the purchase or sale of currency or other commodities at a
future date in the nature of a futures contract or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
 
“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date before the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).


32

--------------------------------------------------------------------------------

“Houston Disposition” means the sale of certain assets and liabilities relating
to the data center operated by Borrower at 1301 Fannin Street, Houston, Texas
77002, pursuant to that certain Asset Purchase Agreement, reasonably acceptable
to the Required Lender, by and among Borrower, 1301 Fannin Tenant, LLC, a
Delaware limited liability company, as buyer and, solely for purposes of Section
1.7(g) of the Asset Purchase Agreement, Netrality Properties, LP.


“Hypothecary Representative” has the meaning assigned to such term in Section
9.02.
 
“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be), as in effect from time to time.
 
“Immaterial Subsidiary” means, as of any date of determination, any Wholly Owned
Subsidiary of Borrower that is a Foreign Subsidiary and (a) whose total assets
(on a consolidated basis including its Subsidiaries as determined in accordance
with GAAP) as of the last day of the most recently ended Test Period did not
exceed 2.50% of the consolidated total assets of Borrower and its Subsidiaries
(as determined in accordance with GAAP) and (b) whose Consolidated EBITDA
attributable to such Subsidiary (on a consolidated basis including its
Subsidiaries as determined in accordance with GAAP) for such Test Period did not
exceed 2.50% of the Consolidated EBITDA of Borrower and its Subsidiaries (as
determined in accordance with GAAP).
 
“Impacted Interest Period” has the meaning set forth in the definition of “LIBOR
Rate.”
 
“Increasing Lenders” has the meaning set forth in Section 2.17(b).
 
 “Incremental Cap” means $25,000,000 minus the original principal amount of any
“Incremental Loans” made under and as defined in the First Out Term Loan Credit
Agreement as in effect on the date hereof.
 
“Incremental Loan” means term loans made pursuant to Section 2.17.
 
“Incremental Loan Amendment” has the meaning set forth in Section 2.17(d).
 
“Incurrence Leverage Level” means 0.25% lower than the then-applicable Projected
Total Net Leverage Ratio.
 
33

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or advances; (b) all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or similar instruments;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such Property); (d) all
obligations of such Person issued or assumed as part of the deferred purchase
price of Property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP); (e) all Indebtedness secured by any Lien
on Property owned or acquired by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not the
obligations secured thereby have been assumed, but limited to the lower of (i)
the Fair Market Value of such Property and (ii) the amount of the Indebtedness
secured; (f) all Capital Lease Obligations, Purchase Money Obligations and
Synthetic Lease Obligations of such Person; (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Equity Interests of such Person, valued, in the case of a redeemable
preferred Equity Interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Hedging
Obligations, valued at the Hedging Termination Value thereof; (i) all
obligations of such Person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of Disqualified Capital Stock
and (k) all Contingent Obligations of such Person in respect of Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (j)
above.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in, or other relationship with, such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Indemnitee Related Persons” has the meaning set forth in Section 10.03(b).
 
“Information” has the meaning set forth in Section 10.12.
 
“Insolvency Laws” means the Bankruptcy Code and all other insolvency,
bankruptcy, receivership, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, rearrangement, reorganization, or similar
federal or state Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including the Companies’ Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada), the Winding-up and Restructuring Act
(Canada) and the Civil Code of Quebec.
 
“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States federal or state Legal Requirements, including any
Insolvency Laws.
 
34

--------------------------------------------------------------------------------

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party that is an owner or lessee of Material Property
with respect to the applicable Material Property pursuant to Section 5.04 and
all renewals and extensions thereof.
 
“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all Orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon any Loan Party that is an owner or lessee of Material Property and
applicable to the Material Property or any use or condition thereof.
 
“Intellectual Property” has the meaning set forth in Section 3.06(a).
 
“Intercompany Note” means the intercompany demand promissory note substantially
in the form of Exhibit D delivered on the Closing Date.
 
“Intercreditor and Collateral Agency Agreement” means the Intercreditor and
Collateral Agency Agreement, dated as of the date hereof, by and among the
Administrative Agent, the First Out Term Loan Administrative Agent, the Loan
Parties and each other Person party thereto from time to time.
 
“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.08(b).
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding,  (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (c) with respect to any Loan, the Loan Maturity Date and,
after such maturity, on each date on which demand for payment is made, (d) with
respect to any Extended Loan, the applicable Extended Loan Maturity Date and,
after such maturity, on each date on which demand for payment is made, and (e)
with respect to any PIK Interest, the Interest Payment Date set forth in the
foregoing clause (a), (b), (c) or (d), as applicable, with respect to the Loan
to which such PIK Interest relates.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one or three months thereafter,
as Borrower may elect; provided that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
35

--------------------------------------------------------------------------------

 “Internally Generated Funds” means funds not constituting the proceeds of any
Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event (in
each case, without regard to the exclusions from the definitions thereof, other
than in the case of an Asset Sale only, any Disposition of assets permitted by
Sections 6.04(b), 6.06(g) or 6.06(h)).
 
“Interpolated Rate” has the meaning set forth in the definition of “LIBOR Rate.”
 
“Investments” has the meaning set forth in Section 6.04.


“iWeb Disposition” means the sale of iWeb Technology Inc. and its subsidiaries
(or a division thereof) to a third party, whether through a sale of the capital
stock of iWeb Technology Inc., a sale of assets, a merger or any similar
transaction, pursuant to a purchase agreement reasonably acceptable to the
Required Lenders.
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.
 
“Landlord Access Agreement” has the meaning set forth in the Security Agreement.
 
“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any Real Property.
 
“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any treaty, law (including the common law), statute, ordinance,
code, rule, regulation, guidelines, license, permit requirement, Order or
determination of an arbitrator or a court or other Governmental Authority, and
the interpretation or administration thereof, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject, in each case whether or not having the force of
law.  For purposes of Section 2.15, the term “applicable Legal Requirements”
shall include FATCA.
 
“Lender Party” means any of the Lenders, Administrative Agent and Collateral
Agent; and “Lender Parties” means all such Persons, collectively.
 
“Lenders” means (a) the financial institutions and other Persons party hereto as
“Lenders” on the date hereof, and (b) each financial institution or other Person
that becomes a party hereto pursuant to an Assignment and Assumption (including
pursuant to Section 2.17), other than, in each case, any such financial
institution or Person that has ceased to be a party hereto pursuant to an
Assignment and Assumption.
 
36

--------------------------------------------------------------------------------

“LIBOR Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period therefor, the rate per annum equal to the arithmetic mean (rounded to the
nearest 1/100th of 1%) of the offered rates for deposits in Dollars with a term
comparable to such Interest Period that appears on Reuters Screen LIBOR01 Page
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which Dollar deposits are offered by leading banks in
the London interbank deposit market as designated by the Administrative Agent
from time to time) (the “Screen Rate”) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if the Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement,
(ii) if no comparable term for an Interest Period (the “Impacted Interest
Period”) is available, the LIBOR Rate shall be determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between:  (a) the applicable Screen Rate (for the longest period for which the
applicable Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the applicable Screen Rate for the shortest period (for which
such Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, for such Interest Period (such rate, the “Interpolated Rate”) and
(iii) if Reuters Screen LIBOR01 Page shall at any time no longer exist, “LIBOR
Rate” means, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which the Administrative Agent is offered deposits in
Dollars at approximately 11:00 a.m., London, England time, two (2) Business Days
before the first day of such Interest Period in the London interbank market for
delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period. 
Notwithstanding the rate determined pursuant to the foregoing, in no event shall
the LIBOR Rate be less than 1.00%.  “Reuters Screen LIBOR01 Page” means the
display designated on the Reuters 3000 Xtra Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).
 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien (statutory or other), judgment liens, pledge, encumbrance, claim, charge,
assignment, hypothecation, hypothec, deposit arrangement, security interest or
encumbrance of any kind or any arrangement to provide priority or preference,
including any easement, servitude, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed or
arising by operation of law, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement and any
lease in the nature thereof and any option, call, trust, contractual, statutory,
UCC or PPSA (or any financing lease having substantially the same economic
effect as any of the foregoing) relating to such Property, and (c) in the case
of securities, any purchase option, call or similar right of a third party with
respect to such securities.
 
“Limited Condition Transaction” means any acquisition or investment permitted by
this Agreement that Borrower or any other Loan Party is contractually committed
to consummate, in each case whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and which has been
designated as a Limited Condition Transaction by Borrower in writing to the
Administrative Agent.
 
“Loan Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make (or be deemed to have made) the Loans as set forth on Annex
I.
 
“Loan Documents” means this Agreement, the Notes (if any), the Security
Documents, the Post-Closing Agreement, the Intercompany Note, each Joinder
Agreement, any other agreements, documents and instruments providing for or
evidencing any other Obligations, and any other document or instrument executed
or delivered at any time in connection with any Obligations, including any
intercreditor or joinder agreement among holders of Obligations, to the extent
such are effective at the relevant time, as each may be amended, restated,
supplemented, modified, renewed or extended from time to time, and, except for
purposes of Section 10.02(b), the Fee Letter.
 
37

--------------------------------------------------------------------------------

“Loan Maturity Date” means the earlier of (a) May 8, 2025 and (b) the date on
which the Obligations become due and payable pursuant to this Agreement, whether
by acceleration or otherwise
 
“Loan Parties” means Borrower and the Guarantors.
 
“Loans” means the Loans made or deemed made hereunder, and shall include the
increase in the principal amount thereof as a result of PIK Interest that is
paid in kind hereunder.
 
 “Margin Stock” has the meaning set forth in Regulation U.
 
“Master Agreement” has the meaning set forth in the definition of “Hedging
Agreement.”
 
“Material Adverse Effect” means (a) a material adverse effect on, or material
adverse change in the business, property, operations, financial condition or
results of operations of the Loan Parties, taken as a whole,  (excluding, in the
case of (a) and (d)(i) below, (i) any matters publicly disclosed in writing or
disclosed to the Administrative Agent and the Lenders in writing prior to the
filing of the Chapter 11 Cases, (ii) any matters disclosed in the schedules
hereto, (iii) any matters disclosed in any first day pleadings or declarations,
(iv) the filing of the Chapter 11 Cases, the events and conditions related
and/or leading up thereto, the announcement thereof and the effects thereof and
any action required to be taken under the Loan Documents, (v) the Exit
Transactions and (vi) any defaults under agreements as a result of the Chapter
11 Cases that are stayed by the Bankruptcy Court), (b) material impairment of
the ability of the Loan Parties, taken as a whole, to perform any of their
payment obligations under any Loan Document, (c) a material impairment of the
rights or remedies available to the Lenders, the Collateral Agent or the
Administrative Agent under any Loan Document, taken as a whole, or (d) a
material adverse effect on (i) the Collateral, taken as a whole, or (ii) the
Liens in favor of the Collateral Agent (for its benefit and for the benefit of
the other Secured Parties) on the Collateral, taken as a whole, or the validity,
enforceability, perfection or priority of such Liens, taken as a whole.
 
“Material Adverse Lease Event” means any event of default or default under any
Lease on a Material Property or any event that with the passage of time would
become an event of default or default under any Lease affecting any Material
Property.
 
“Material Agreement” means any agreement, contract or instrument to which any
Company is a party or by which any Company or any of its properties is bound (i)
pursuant to which any Company is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$10,000,000 in any twelve month period, (ii) the Data Center Leases, or (iii)
the termination or suspension of which, or the failure of any party thereto to
perform its obligations thereunder, could reasonably be expected to have a
Material Adverse Effect.
 
38

--------------------------------------------------------------------------------

“Material Property” means (a) each Real Property identified on Schedule 1.01(a)
attached hereto and (b) each Real Property, if any, which shall be subject to a
mortgage delivered after the Closing Date pursuant to Section 5.11.
 
“Maximum Rate” has the meaning set forth in Section 10.13.
 
“Minimum Extension Condition” has the meaning set forth in Section 2.18(e).
 
“Mortgage” means an agreement, including a mortgage, deed of trust, deed of
hypothec, or any other document, creating and evidencing a Lien on a Material
Property to secure the Secured Obligations, which shall be in form and substance
reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign Legal Requirements.
 
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of its
ERISA Affiliates is then making or accruing an obligation to make contributions,
(b) to which any Company or any of its ERISA Affiliates has within the preceding
six plan years made or been obligated to make contributions, including for these
purposes, any Person which ceased to be an ERISA Affiliate during such six-year
period, or (c) with respect to which any Company or any of its ERISA Affiliates
could incur liability, whether absolute or contingent.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Asset Sale (other than any issuance or sale of
Equity Interests), an amount equal to the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other Disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any Company) in respect of
non-cash consideration initially received) net of (i) selling expenses
(including brokers’ fees or commissions, legal, investment banking, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrower’s good faith estimate of income taxes paid or payable in connection
with such sale (after taking into account any available tax credits or
deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve (other than as a result of payments made thereunder),
such amounts shall constitute Net Cash Proceeds), and (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money that is secured by a Lien on the properties sold
in such Asset Sale (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such properties);
 
39

--------------------------------------------------------------------------------

(b)         with respect to any (i) Debt Issuance, (ii) Equity Issuance or (iii)
other issuance or sale of Equity Interests by Borrower or any of its
Subsidiaries, an amount equal to the cash proceeds thereof received by any
Company, net of fees, commissions, costs and other expenses incurred in
connection therewith; and
 
(c)         with respect to any Casualty Event, an amount equal to the cash
insurance proceeds (other than business interruption insurance proceeds),
condemnation awards and other compensation received by any Company in respect
thereof, net of all costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation in respect of such
Casualty Event.
 
“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.
 
“New Lender” has the meaning set forth in Section 2.17.
 
“Non-Public Information” means (i) material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Subsidiaries or their securities and (ii)
information of a type that would be material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
relating to Borrower if Borrower were a public reporting company with respect to
Borrower or its Subsidiaries or their respective securities.
 
“Notes” means any notes evidencing the Loans, in each case issued pursuant to
Section 2.04(e), if any, substantially in the form of Exhibit I.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“Obligations” means (a) all obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal (including, for the avoidance of doubt, any increases thereof
as a result of PIK Interest) of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans, the
Incremental Loans and the Other Loans when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any Insolvency Proceeding,
regardless of whether allowed or allowable in such Insolvency Proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents, in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising.
 
“OFAC” has the meaning set forth in Section 3.21.
 
40

--------------------------------------------------------------------------------

“Offer Loans” has the meaning set forth in Section 10.04(j)(i).
 
“Officers’ Certificate” means a certificate executed by (i) the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
and (ii) one of the Financial Officers, each in his or her official (and not
individual) capacity.
 
“Order” means any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation, articles of incorporation or
deed of incorporation and bylaws (or similar constituent documents) of such
Person, (ii) in the case of any limited liability company, the certificate or
articles of formation or organization and operating agreement or memorandum and
articles of association (or similar constituent documents) of such Person, (iii)
in the case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constituent documents) of such Person (and,
where applicable, the equityholders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constituent document) of such Person and (v) in any other case, the
functional equivalent of the foregoing.
 
 “Other Connection Taxes” means, with respect to any applicable Lender, assignor
or assignee (collectively, “Recipient”), Taxes imposed as a result of a present
or former connection between such Recipient and the jurisdiction imposing such
Tax (other than any connection arising solely from having executed, delivered,
become a party to, or performed any obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
“Other Loan” means one or more Classes of Loans that result from a Refinancing
Amendment.
 
“Other Loan Commitments” means one or more Class of Loan commitments hereunder
that result from a Refinancing Amendment.
 
“Other List” has the meaning set forth in the definition of “Embargoed Person.”
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).
 
“Participant” has the meaning set forth in Section 10.04(e).
 
“Participant Register” has the meaning set forth in Section 10.04(e).
 
“Patriot Act” has the meaning set forth in Section 3.21(a).
 
41

--------------------------------------------------------------------------------

“Payment in Full of the First Out Obligations” means with respect to the First
Out Obligations, the full and complete cash payment thereof, including any
interest, fees and other charges.
 
“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA.
 
“Pension Plan” means any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA (a) which is maintained or contributed to by any Company or
any of its ERISA Affiliates, (b) to which any Company or any of its ERISA
Affiliates has within the preceding six plan years made or been obligated to
make contributions, including for these purposes, any Person which ceased to be
an ERISA Affiliate during such six-year period, or (c) or with respect to which
any Company or any of its ERISA Affiliates could incur liability, whether
absolute or contingent (including under Section 4069 of ERISA).
 
“Perfection Certificate” means a perfection certificate in the form of Exhibit
E-1 or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
 
“Perfection Certificate Supplement” means a perfection certificate supplement in
the form of Exhibit E-2 or any other form approved by the Collateral Agent.
 
“Permitted Liens” has the meaning set forth in Section 6.02.
 
“Person” means any natural person, corporation, business trust, joint venture,
trust, association, company (whether limited in liability or otherwise),
partnership (whether limited in liability or otherwise) or Governmental
Authority, or any other entity, in any case, whether acting in a personal,
fiduciary or other capacity.
 
“Petition Date” has the meaning set forth in the recitals to this Agreement.
 
“PIK Interest” means, on any date, (i) any Designated Cash Pay PIK Interest and
(ii) any interest at the rate set forth in Section 2.06(b), in each case, that
accrues and is added to the outstanding principal balance of the Loans on each
Interest Payment Date in accordance with Section 2.06, which shall thereafter be
deemed principal bearing interest in accordance with Section 2.06(a) and Section
2.06(b).
 
“Platform” means IntraLinks, SyndTrak or a substantially similar electronic
transmission system.
 
“Pledgor” means each Company listed on Schedule 1.01(c), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Guarantor) and the Security Documents pursuant to Section
5.11.
 
“Post-Closing Agreement” means that certain Post-Closing Agreement dated as of
the date hereof among the Collateral Agent, the Administrative Agent and
Borrower.
 
42

--------------------------------------------------------------------------------

“PPSA” means the Personal Property Security Act as in effect from time to time
(except as otherwise specified) in any applicable province or jurisdiction, or,
in the case of the Province of Quebec, the Civil Code of Quebec.
 
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” means the issuance or sale by any Company of any
Preferred Stock after the Closing Date.
 
“Prepackaged Plan” shall have the meaning assigned to such term in the recitals.
 
“Pre-Petition Agent” means Jefferies Finance LLC, in its capacity as
administrative agent and collateral agent under the Pre-Petition Credit
Agreement.
 
“Pre-Petition Credit Agreement” means that certain Credit Agreement dated April
6, 2017, among Borrower, the Guarantors, the Pre-Petition Agent, the
Pre-Petition Lenders and the other parties thereto (as amended by that certain
First Amendment to Credit Agreement dated as of June 28, 2017, that certain
Second Amendment to Credit Agreement dated as of February 6, 2018, that certain
Incremental and Third Amendment to Credit Agreement dated as of February 28,
2018, that certain Fourth Amendment to Credit Agreement dated as of April 9,
2018, that certain Incremental and Fifth Amendment to Credit Agreement dated as
of August 28, 2018, that certain Sixth Amendment to Credit Agreement dated as of
May 8, 2019, that certain Seventh Amendment to Credit Agreement dated as of
October 29, 2019, and that certain Incremental and Eighth Amendment to Credit
Agreement dated as of March 13, 2020).
 
“Pre-Petition Lenders” means the Lenders under and as defined in the
Pre-Petition Credit Agreement.
 
“Projected Total Net Leverage Ratio” means the Total Net Leverage Ratio covenant
level for each Test Period set forth in Section 6.10, which such covenant levels
(a) shall be determined by Borrower within 45 days after the date Borrower
delivers the financial statements required under Section 5.01(b) for the fiscal
quarter ending June 30, 2020, (b) shall be approved by the Required Lenders and
(c) shall be set utilizing a 30% cushion to projected Consolidated EBITDA for
each Test Period indicated in Section 6.10.


“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any Person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower or its Subsidiaries.
 
“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to persons
conducting business in such state.
 
43

--------------------------------------------------------------------------------

“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any Person owning fixed or
capital assets) or the cost of installation, construction, repair, replacement
or improvement of any fixed or capital assets; provided, however, that (i) such
Indebtedness is incurred within 120 days after such acquisition, installation,
construction, repair, replacement or improvement of such fixed or capital assets
(including Equity Interests of any Person owning the applicable fixed or capital
assets) by such Person and (ii) the amount of such Indebtedness does not exceed
the lesser of 100% of the Fair Market Value of such fixed or capital asset or
the cost of the acquisition, installation, construction or improvement thereof,
as the case may be.
 
“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, fee, mineral or other estate) in and to any and all parcels of or
interests in real Property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other Property and rights incidental to the ownership, lease or operation
thereof.
 
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and Borrower
executed by each of (a) Borrower, (b) the Administrative Agent and (c) each New
Lender and Lender that agrees to provide any portion of the Other Loans or Other
Commitments being incurred or provided pursuant thereto, in accordance with
Section 2.19.
 
“Register” has the meaning set forth in Section 10.04(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulatory Licenses” has the meaning set forth in Section 3.01(a).
 
“Related Person” means, with respect to any Person, (a) each Affiliate of such
Person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
Persons of each of the foregoing, and (b) if such Person is an Agent, each other
Person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 9.05 or any comparable provision of any Loan Document.
 
44

--------------------------------------------------------------------------------

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property (including the
abandonment or discarding of barrels, containers and other closed receptacles
containing any Hazardous Materials).
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
 
“Repricing Event” means (i) any prepayment or repayment of Loans with the
proceeds of, or any conversion of Loans into, any new or replacement tranche of
term loans that are broadly marketed or syndicated to banks or other
institutional investors bearing interest at an “effective” interest rate less
than the “effective” interest rate applicable to the Loans (as such comparative
rates are determined by the Administrative Agent in consultation with Borrower),
in a transaction the primary purpose of which is to decrease such “effective”
interest rate, and (ii) any amendment to the Facility that, directly or
indirectly, reduces the “effective” interest rate applicable to the Loans;
provided that the primary purpose of such amendment is to decrease such
“effective” interest rate (in each case, with original issue discount and
upfront fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity or if less the remaining weighted average life to maturity), including
any mandatory assignment in connection therewith with respect to each Lender
that refuses to consent to such amendment, in each case, other than in
connection with the occurrence of a Change in Control or a Transformative
Acquisition.
 
“Required Lenders” means, at any date of determination, Lenders having Loans and
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time.
 
“Reserve Regulations” has the meaning set forth in the definition of “Statutory
Reserves.”
 
“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C. §
9601(25) or any words of similar import defined under other applicable
Environmental Law, or (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, remediate,
contain, assess, abate, monitor or in any other way address any Hazardous
Materials at, in, on, under or from any Real Property, or otherwise in the
Environment, (ii) prevent, stop, control or minimize the Release or threat of
Release, or minimize the further Release, of any Hazardous Material, or (iii)
perform studies, investigations, maintenance or monitoring in connection with,
following, or as a precondition to or to determine the necessity of, the actions
set forth in clause (i) or (ii) above.
 
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof with
significant responsibility for the administration of the obligations of such
Person in respect of this Agreement.
 
45

--------------------------------------------------------------------------------

“Restricted Indebtedness” means Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11(a).
 
“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all Excess
Cash Flow Periods ending on or before the date of determination for which the
amount of Excess Cash Flow shall have been calculated as provided in Section
5.01(c) and with respect to which any payment required under Section 2.10(e) has
been paid, minus (b) the sum at the time of determination of the aggregate
amount of prepayments required to be made pursuant to Section 2.10(e) through
the date of determination calculated without regard to any reduction in such sum
that resulted from optional prepayments of the Loans.
 
“Reuters Screen LIBOR01 Page” has the meaning set forth in the definition of
“LIBOR Rate.”
 
 “Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions Laws (including as of the date hereof,
Crimea Region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctions Laws” has the meaning set forth in the definition of “Embargoed
Person.”
 
“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002, as
amended from time to time and, and any successor statute.
 
“Screen Rate” has the meaning set forth in the definition of “LIBOR Rate.”
 
“SDN List” has the meaning set forth in the definition of “Embargoed Person.”
 
“SEC” means, the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Secured Obligations” means the Obligations (including, for the avoidance of
doubt, Obligations in respect of any Incremental Loans permitted hereunder).
 
“Secured Parties” means, collectively with respect to the Obligations, the
Lenders, the Administrative Agent and the Collateral Agent.
 
“Securities Account Control Agreement” means all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.17; provided that, for the avoidance of doubt,
Excluded Property shall not constitute Security Agreement Collateral.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time
and, and any successor statute.
 
“Securities Collateral” has the meaning set forth in the Security Agreement.
 
46

--------------------------------------------------------------------------------

“Security Agreement” means a Security Agreement dated as of the date hereof
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as the same may be amended, restated, modified or supplemented from
time to time.
 
“Security Agreement Collateral” means all Property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11; provided that, for the avoidance of doubt,
Excluded Property shall not constitute Security Agreement Collateral.
 
“Security Documents” means the Intercreditor and Collateral Agency Agreement,
the Security Agreement, each Deposit Account Control Agreement, the Canadian
Deed of Hypothec, each Mortgage, and each other security document, deed of
hypothec or pledge agreement delivered in accordance with applicable local or
foreign Legal Requirements to grant a valid, enforceable, perfected security
interest in and Lien on (with the priority required under the Loan Documents)
any Property as collateral for the Secured Obligations, and all UCC or other
financing statements (including fixture filings and transmitting utility
filings, as applicable) or instruments of perfection required by this Agreement,
the Security Agreement, the Canadian Deed of Hypothec, or any other such
security document or pledge agreement to be filed or registered with respect to
the security interest in and Lien on any Property created pursuant to the
Security Agreement, the Canadian Deed of Hypothec and any other document or
instrument utilized to pledge any Property as collateral for the Secured
Obligations.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
 
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
 
“SPC” has the meaning set forth in Section 10.04(h).
 
“Specified Disposition” means each of the Digital AZ Disposition, the Digital GA
Disposition, the Houston Disposition and the iWeb Disposition.
 
“Specified Lender Advisors” means any financial advisor, auditor, attorney,
accountant, appraiser, auditor, business valuation expert, environmental
engineer or consultant, turnaround consultant, and other consultants,
professionals and experts retained by (i) prior to the Closing Date, the Ad Hoc
Group of Lenders or (ii) on or after the Closing Date, the Required Lenders, in
each case, taken as a whole.  On the Closing Date, the Specified Lender Advisors
include (x) Gibson, Dunn & Crutcher LLP, as legal counsel and (y) Rothschild &
Co., as financial advisor.
 
“Specified Purchase Agreement Representations” means with respect to any
Investment that is an acquisition, those representations and warranties made by
the seller or Person being acquired or any of its Subsidiaries or Affiliates in
the acquisition agreement (however defined) with respect to such acquisition as
are material to the interests of the Lenders, but only to the extent that
Borrower or any of its Subsidiaries or Affiliates party to such acquisition
agreement has a right (a) not to consummate the transactions contemplated by
such acquisition agreement or (b) to terminate Borrower’s or any such
Subsidiary’s or such Affiliate’s obligations under such acquisition agreement,
in each case, as a result of a breach of such representation or warranty made by
the seller, the Person to be acquired or any of its Subsidiaries or Affiliates
in such acquisition agreement.
 
47

--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties set forth
in Sections 3.01(a), 3.02 (with respect to the entering into, borrowing,
guaranteeing under, and performance of the Loan Documents and the granting of
Liens in respect of the Collateral), 3.03 (with respect to the entering into,
borrowing, guaranteeing under, and performance of the Loan Documents and the
granting of Liens in respect of the Collateral), 3.10, 3.11, 3.16, 3.21 and
3.22.
 
“Statutory Reserves” means, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D”) issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
 
“Subordinated Indebtedness” means Indebtedness of any Company that is by its
terms subordinated and/or junior in right of payment to all or any portion of
the Secured Obligations.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Survey” means a survey of any Real Property pursuant to Section 5.11(d) hereof
(and all improvements thereon) which is (a) (i) prepared by a surveyor or
engineer licensed to perform surveys in the state where such Real Property is
located, (ii) dated (or redated) not earlier than six months before the date of
delivery thereof unless there shall have occurred within six months before such
date of delivery any exterior construction on the site of such Real Property or
any easement, right of way or other interest in such Real Property has been
granted or become effective through operation of applicable Legal Requirements
or otherwise with respect to such Real Property which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days before such date of delivery, or after the grant or effectiveness of any
such easement, right of way or other interest in such Real Property, (iii)
certified by the surveyor (in a manner reasonably acceptable to the Required
Lenders) to the Administrative Agent, the Collateral Agent and the Title
Company, (iv) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and (v) sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) relating to such Real Property and issue the endorsements of the
type required by Section 4.01 or (b) otherwise reasonably acceptable to the
Required Lenders and Collateral Agent.
 
48

--------------------------------------------------------------------------------

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any Property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the Property so leased for U.S. federal
(or foreign) income tax purposes, other than any such lease under which such
Person is the lessor or (b) (i) a synthetic, off-balance sheet or tax retention
lease, or (ii) an agreement for the use or possession of Property (including a
sale and leaseback transaction), in each case under this clause (b), creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Insolvency Laws to such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
 
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which any Company is or may become
obligated to make (a) any payment in connection with a purchase by any third
party from a Person other than a Company of any Equity Interest or Restricted
Indebtedness or (b) any payment (other than on account of a permitted purchase
by it of any Equity Interest or Restricted Indebtedness) the amount of which is
determined by reference to the price or value at any time of any Equity Interest
or Restricted Indebtedness.
 
“Tax Returns” means all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
assessments, fees, deductions, withholdings or other similar charges imposed by
a Governmental Authority, including any interest, fines, penalties or additions
with respect to any of the foregoing.
 
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
“Test Period” means, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
49

--------------------------------------------------------------------------------

“Title Company” means any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent and the Required
Lenders.
 
“Title Policy” has the meaning set forth in Section 4.01.
 
“Total Net Leverage Ratio” means, at any date of determination, the ratio of (i)
Consolidated Indebtedness on such date less (A) Finance Lease Obligations for
the Test Period then most recently ended on or prior to such date and (B)
Unrestricted Cash of the Loan Parties to (ii) Consolidated EBITDA for the Test
Period then most recently ended less payments made in cash in respect of Finance
Leases during the Test Period then most recently ended on or prior to such date.
 
“Transaction Expenses” means any fees or expenses incurred or paid by the Loan
Parties, or any of their Affiliates in connection with the Chapter 11 Cases, the
Exit Transactions, this Agreement and the other Loan Documents.
 
“Transactions” means, collectively, (a) the execution, delivery and performance
of the Loan Documents and the initial Credit Events hereunder, (b) the payment
of all fees, costs and expenses to be paid on or before the Closing Date owing
in connection with the foregoing and (c) the Exit Transactions.
 
“Transformative Acquisition” means any acquisition by Borrower or any Subsidiary
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, or any business line, unit or division of, any Person or of a
majority of the outstanding Qualified Capital Stock of any Person that (i) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, the terms
of the Loan Documents would not provide Borrower and its Subsidiaries with
adequate flexibility for the continuation or expansion of their combined
operations following such consummation, as determined by Borrower acting in good
faith.
 
“Type” means, when used in reference to any Loan or Borrowing, a reference to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time (except
as otherwise specified) in any applicable state or jurisdiction.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701 (a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.15(f).
 
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
 
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or parent company is subject to home jurisdiction supervision
if applicable Legal Requirements require that such appointment is not to be
publicly disclosed.
 
50

--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” and “U.S.” means the United States of America.
 
“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by
Borrower and its Subsidiaries.
 
 “Voting Stock” means, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
“Wholly Owned Subsidiary” means, with respect to any Person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares to the
extent required under applicable Legal Requirements) is at the time owned by
such Person and/or one or more Wholly Owned Subsidiaries of such Person and (b)
any partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a 100% Equity Interest (other than directors’ qualifying shares to
the extent required under applicable Legal Requirements) at such time.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Yield Differential” means, with respect to any Loans made pursuant to Section
2.17, (i) the Effective Yield applicable to such Loans, minus (ii) the Effective
Yield applicable to the Loans, minus (iii) 50 basis points.
 
Section 1.02        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Loan”
or “Other Loan”), Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Loan”).  Borrowings also may be classified and referred to Class
(e.g., a “Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Loan Borrowing”).
 
Section 1.03        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”.  The words “asset” and “property” shall be
construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, unless
otherwise indicated and (e) any reference to any law or regulation shall (i)
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.  Each reference herein to documents, agreements
or other matters being “satisfactory,” “acceptable,” “reasonably satisfactory”
or “reasonably acceptable” (or any expression of similar import) to the
Administrative Agent and any term or provision contained herein to be made in
the Administrative Agent’s “discretion” or “sole discretion” (or any expression
of similar import), such determination may be made by the Administrative Agent
at the written direction of the Required Lenders.
 
51

--------------------------------------------------------------------------------

Section 1.04        Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all financial statements to be delivered pursuant to this
Agreement shall be prepared in accordance with and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with GAAP as
in effect from time to time, subject to applicable “fresh-start” accounting
principles (or similar treatments).  If at any time any change in GAAP would
affect the computation of any financial ratio set forth in any Loan Document or
any financial definition of any other provision of any Loan Document, subject to
applicable “fresh-start” accounting principles (or similar treatments), and
Borrower or the Required Lenders shall so request, the Administrative Agent and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
approval by the Required Lenders and Borrower); provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
before such change, and Borrower shall provide to the Administrative Agent and
the Lenders within five days after delivery of each certificate or financial
report required hereunder that is affected thereby a written statement of a
Financial Officer of Borrower setting forth in reasonable detail the differences
that would have resulted if such financial statements had been prepared without
giving effect to such change.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Borrower or any Subsidiary at “fair value”,
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) without giving effect to any valuation of Indebtedness below
its full stated principal amount as a result of application of Financial
Accounting Standards Board Accounting Standards Update No. 2015-03, it being
agreed that such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  Notwithstanding anything to the contrary in this
Agreement or otherwise, (1) all liabilities under or in respect of any lease,
whether now outstanding or any time entered into, incurred (including as a
result of a refinancing or an acquisition otherwise permitted by this
Agreement), amended or otherwise modified, that was treated (or, in the case of
a refinancing, the original lease on the applicable asset was treated) as rental
and lease expense on the Closing Date shall not constitute a capital lease
obligation or Indebtedness for any purpose under the Loan Documents, and (2) all
liabilities under or in respect of any lease that was entered into or incurred
(including as a result of a refinancing or an acquisition otherwise permitted by
this Agreement) after the Closing Date, is not a Synthetic Lease, and, after
giving effect to any amendment or other modification thereto, would have been
treated as rental and lease expense and not as a capital lease obligation under
GAAP as in effect on the Closing Date, shall not constitute a capital lease
obligation or Indebtedness for any purpose under the Loan Documents.
 
52

--------------------------------------------------------------------------------

Without limiting the foregoing, if at any time the SEC permits or requires
United States reporting companies to use IFRS in lieu of GAAP for reporting
purposes, Borrower may notify the Administrative Agent that it has elected to so
use IFRS in lieu of GAAP and, upon any such notice, references herein to GAAP
shall thereafter be construed to mean IFRS as in effect from time to time;
provided that, to the extent that such election would affect any financial ratio
set forth in this Agreement or any requirement set forth in Section 5.01, (i)
Borrower shall provide to the Administrative Agent financial statements and
other documents reasonably requested by the Administrative Agent or any Lender
setting forth a reconciliation with respect to such ratio or requirement made
before and after giving effect to such election and (ii) if Borrower, the
Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and Borrower shall negotiate in good
faith to amend such ratio to preserve the original intent thereof in light of
such change.
 
Section 1.05       Effectuation of Exit Transactions.  All references herein to
Borrower and its Subsidiaries shall be deemed to be references to such Persons,
and all the representations and warranties of Borrower and the other Loan
Parties contained in this Agreement and the other Loan Documents shall be deemed
made, in each case, after giving effect to the Exit Transactions to occur on the
Closing Date, unless the context otherwise require.
 
Section 1.06       Resolution of Drafting Ambiguities.  Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof or thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
Section 1.07        Division.  For all purposes under the Loan Documents, in
connection with any division or plan of division under the Delaware Limited
Liability Company Act (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person that is a
limited liability company becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
 
53

--------------------------------------------------------------------------------

Section 1.08       Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to any of the rates
referred to in the definitions of “LIBOR Rate”, “Adjusted LIBOR Rate”, “Base
Rate”, “Alternate Base Rate” or “Benchmark Replacement” or any components of any
rate thereof, or with any comparable or successor rate for any thereto, or
replacement rate for any therefor.
 
Section 1.09        Limited Condition Transactions.  In connection with any
action being taken solely in connection with a Limited Condition Transaction,
for purposes of:
 
(a)          determining compliance with any provision of this Agreement that
requires the calculation of a financial maintenance or incurrence covenant;
 
(b)          so long as no Event of Default exists at the time the Limited
Condition Transaction is consummated, determining the accuracy of
representations and warranties and/or whether a Default or Event of Default
shall have occurred and be continuing (or any subset of Defaults or Events of
Default); or
 
(c)          testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or by
reference to the Cumulative Credit Availability);
 
in each case, at the option of Borrower (Borrower’s election to exercise such
option in connection with any Limited Condition Transaction, an “LCA Election”),
with such option to be exercised on or prior to the date of execution of the
definitive agreements related to such Limited Condition Transaction, the date of
determination of whether any such action is permitted hereunder, shall be deemed
to be the date the definitive agreements for such Limited Condition Transaction
are entered into (the “LCA Test Date”), and if, after giving pro forma effect to
the Limited Condition Transaction and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness or Liens and
the use of proceeds thereof) as if they had occurred at the beginning of the
most recent Test Period ending prior to the LCA Test Date, Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with.
 
For the avoidance of doubt, if Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA of Borrower or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations; however, if any ratios
improve or baskets increase as a result of such fluctuations, such improved
ratios or baskets may be utilized.  If Borrower has made an LCA Election for any
Limited Condition Transaction, then in connection with any subsequent
calculation of the incurrence ratios subject to the LCA Election on or following
the relevant LCA Test Date and prior to the earlier of (i) the date on which
such Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness or Liens and the use of proceeds thereof) have
been consummated.
 
54

--------------------------------------------------------------------------------

Section 1.10        Interpretation Clause (Québec). For purposes of any
Collateral located in the Province of Québec or charged by any deed of hypothec
(or any other Loan Document) and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”, “prior claim” and a “resolutory clause”, (f) all references to
filing, registering or recording under the UCC (or analogous filing in the
jurisdiction of the applicable Loan Party) shall be deemed to include
publication under the Civil Code of Québec, (g) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to an “opposable”
or “set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary”, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p) “survey” shall be deemed to include “certificate of location and plan”, (q)
“fee simple title” shall be deemed to include “absolute ownership” and (r)
“foreclosure” shall be deemed to include the “exercise of a hypothecary right”. 
The parties hereto confirm that it is their wish that this Agreement and any
other document executed in connection with the transactions contemplated herein
be drawn up in the English language only (except if another language is required
under any applicable law) and that all other documents contemplated thereunder
or relating thereto, including notices, may also be drawn up in the English
language only. Les parties aux présentes confirment leur volonté que la présente
convention ainsi que tous autres documents se rattachant aux transactions visées
par les présentes soient rédigés en anglais seulement (à moins que le droit
applicable exige autrement) et que tous autres documents visés ou s’y
rattachant, y compris des avis, puissent être rédigés aussi en anglais
seulement.
 
ARTICLE II
THE CREDITS
 
Section 2.01       Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, to give effect to the
conversion of, and to refinance and reevidence, the Obligations under and as
defined in the Pre-Petition Credit Agreement (other than Obligations consisting
of issued Letters of Credit under and as defined in the Pre-Petition Credit
Agreement) owing to each Lender, Borrower agrees to issue hereunder to each
Lender, and each Lender severally agrees to make hereunder and shall be deemed
to have made hereunder to Borrower, on the Closing Date, in a single term loan
borrowing denominated in Dollars in a principal amount equal to such Lender’s
Commitment on the Closing Date, and the Obligations under and as defined in the
Pre-Petition Credit Agreement (other than Obligations consisting of issued
Letters of Credit under and as defined in the Pre-Petition Credit Agreement)
owing to the Lenders shall be substituted with and exchanged for (and
reevidenced and refinanced by) such Loans hereunder.  The Loans deemed made or
issued pursuant this Section 2.01 shall be deemed made without any actual
funding.  Upon the effectiveness of this Agreement, all Commitments of the
Lenders shall be deemed fully-funded and such Commitments shall be deemed to be
reduced to $0 and interest shall begin to accrue on the full amount thereof as
of such date.  As of the Closing Date, all Loans shall be Eurodollar Loans with
an Interest Period of one-month.
 
55

--------------------------------------------------------------------------------

Section 2.02        Loan Amounts. Unless the context otherwise requires, for all
purposes hereof, references to “principal amount” or “principal” of Loans refers
to the original face amount of the Loans, less where applicable any previous
principal prepayments, plus any increase in the principal amount of the
outstanding Loans as a result of PIK Interest. The entire unpaid balance of
principal resulting from PIK Interest shall be due and payable in full in
immediately available funds on the Loan Maturity Date, together with accrued and
unpaid Obligations pertaining thereto then due and payable.
 
 
Section 2.03        [Reserved].
 
Section 2.04        Evidence of Debt; Repayment of Loans.
 
(a)          Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, the principal amount of
each Loan of such Lender on the Loan Maturity Date, and to the extent not
previously irrevocably paid in full in cash, all Loans and Obligations shall be
due and payable on the Loan Maturity Date. All amounts borrowed and repaid
hereunder shall not be reborrowed.
 
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)          The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder (including, for the avoidance
of doubt, any increases in principal as a result of PIK Interest), the Type and
Class thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Lender hereunder (which shall reflect the increase in the principal
amount of the Loans as a result of the payment of PIK Interest pursuant to
Section 2.06(f)) and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
56

--------------------------------------------------------------------------------

(d)          The entries made in the accounts maintained pursuant to Sections
2.04(b) and (c) shall be conclusive, absent manifest error, evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of Borrower and
the other Loan Parties to pay, and perform, the Obligations in accordance with
the Loan Documents.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such entries, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
 
(e)          Any Lender by written notice to Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, Borrower shall promptly (and, in
all events, within five (5) Business Days of receipt), execute and deliver to
such Lender, a promissory note payable to such Lender and its registered assigns
in the form of Exhibit I, as the case may be.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the Lender and its registered assigns.
 
Section 2.05        Fees.
 
(a)         Administrative Agent Fees.  Borrower agrees to pay to the
Administrative Agent and the Collateral Agent, for its own account, the fees set
forth in the Fee Letter and such other fees payable in the amounts and at the
times separately agreed upon between Borrower and the Administrative Agent (the
“Administrative Agent Fees”).
 
(b)          Payment of Fees.  All Fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders.  Once paid, none of the
Fees that are required to be paid hereunder shall be refundable under any
circumstances.
 
Section 2.06        Interest on Loans


(a)          Cash Interest.
 
(i)          Depending upon Borrower’s election from time to time, subject to
the terms hereof, to have portions of the Loans accrue interest determined by
reference to the Alternate Base Rate or the Adjusted LIBOR Rate, the Loans and
the other Obligations shall bear interest from the date made (or deemed made) to
repayment (whether by acceleration or otherwise) thereof at the applicable rates
set forth below (the amount of interest due pursuant to this clause (a)(i) for
any accrued interest period, the “Cash Pay Interest”):
 
(1)          if an ABR Borrowing, or any past due Obligation other than a
Eurodollar Borrowing, then at the sum of the Alternate Base Rate determined for
such day, plus the Applicable Cash Margin, and
 
(2)          if a Eurodollar Borrowing, then at a rate per annum equal to the
Adjusted LIBOR Rate in effect from time to time for Eurodollar Borrowings for
the Interest Period in effect for such Borrowing plus the Applicable Cash
Margin.
 
57

--------------------------------------------------------------------------------

provided that, Borrower may elect from time to time, upon written notice
delivered to Administrative Agent at least three (3) Business Days prior to the
applicable Interest Payment Date, to pay Cash Pay Interest in the form of PIK
Interest on such Interest Payment Date in an amount not to exceed 2.00% per
annum of the aggregate outstanding principal amount of the Loans (the amount of
Cash Pay Interest so elected to be paid in PIK Interest, the “Designated Cash
Pay PIK Interest”).
 
(ii)          Eurodollar Loans comprising a Borrowing shall at all times have
the same Interest Period;
 
(b)          PIK Interest. All Loans shall also bear interest at a rate of 3.50%
per annum in the form of PIK Interest for the period from and including the
Closing Date through repayment (whether by acceleration or otherwise) thereof,
payable in kind on each Interest Payment Date by adding the amount of such PIK
Interest to the principal amount of the Loans.
 
(c)          Notwithstanding the foregoing, at any time while an Event of
Default has occurred and is continuing, the overdue principal amount of any
Loans and, to the extent permitted by applicable law, all overdue interest in
respect of each Loan, and all overdue fees or other overdue amounts owed in
respect of the Obligations shall be payable upon demand and shall bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal (including, for the avoidance of doubt, any increases thereof as a
result of PIK Interest) of or interest on any Loan, 2.00% plus the rate
otherwise applicable to such Loan as provided in Sections 2.06(a) and (b), or
(ii) in the case of any other Obligation, 2.00% plus the rate applicable to ABR
Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).
 
(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after Loan Maturity Date, in the case of any Extended
Loans, the applicable Extended Loan Maturity Date, or in the case of any Other
Loan, the applicable maturity date of such Other Loan as specified in the
applicable Refinancing Amendment, as applicable, shall be payable on demand,
(ii) in the event of any repayment or prepayment of any, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan before the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
 
(e)          All interest (including PIK Interest) hereunder shall be computed
on the basis of a year of 360 days, except that interest (including PIK
Interest) computed by reference to the Alternate Base Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day); provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14, bear interest for one
day.  The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive and binding absent manifest
error.  Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
Insolvency Proceeding.
 
58

--------------------------------------------------------------------------------

(f)          For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid under any Loan Document
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as applicable.  The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields.  The principle of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement. Any provision of this
Agreement that would oblige a Canadian Loan Party to pay any fine, penalty or
rate of interest on any arrears of principal or interest secured by a mortgage
on real property or hypothec on immovables that has the effect of increasing the
charge on arrears beyond the rate of interest payable on principal money not in
arrears shall not apply to such Canadian Loan Party, which shall be required to
pay interest on money in arrears at the same rate of interest payable on
principal money not in arrears.  If any provision of this Agreement would oblige
a Canadian Loan Party to make any payment of interest or other amount payable to
any Secured Party in an amount or calculated at a rate which would be prohibited
by applicable law or would result in a receipt by that Secured Party of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by that Secured Party of “interest” at a “criminal rate”,
such adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows: (A) first, by reducing the amount or rate of interest
required to be paid to the affected Secured Party; and (B) thereafter, by
reducing any fees, commissions, costs, expenses, premiums and other amounts
required to be paid to the affected Lender which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).
 
Section 2.07        Termination of Commitments.  The Commitments shall
automatically terminate upon the deemed making of the Loans in accordance with
the provisions of Section 2.01.
 
Section 2.08        Interest Elections.
 
(a)          As of the Closing Date, all Loans shall be Eurodollar Loans with an
Interest Period of one-month.  Thereafter, Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.08.  Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding anything to the contrary Borrower shall not
be entitled to request any conversion or continuation that, if made, would
result in more than five (5) Eurodollar Borrowings outstanding hereunder at any
one time.
 
59

--------------------------------------------------------------------------------

(b)          To make an election pursuant to this Section 2.08, Borrower shall
deliver, by hand delivery or facsimile (or by other electronic transmission), a
duly completed and executed Interest Election Request to the Administrative
Agent, (i) in the case of a Eurodollar Borrowing not later than 1:00 p.m. New
York City time, two (2) Business Days before the date of the proposed Borrowing
and (ii) in the case of an ABR Borrowing, not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each Interest Election
Request shall be irrevocable.
 
(c)          Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
 
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered before the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
60

--------------------------------------------------------------------------------

Section 2.09       Maturity.  To the extent not previously irrevocably paid in
full in cash, subject to Payment in Full of the First Out Obligations, all Loans
shall be due and payable on the Loan Maturity Date, each Extended Loans shall be
due and payable on the applicable Extended Loan Maturity Date and each Other
Loan shall be due and payable on its respective maturity date specified in its
respective Refinancing Amendment.
 
Section 2.10        Optional and Mandatory Prepayments of Loans.
 
(a)          Optional Prepayments. Subject to Section 2.10(h), Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, subject to the requirements of this Section
2.10; provided that each partial prepayment shall be in an amount that is an
integral multiple of $250,000 and not less than $500,000.
 
(b)          Asset Sales.  Subject to Section 2.10(h), not later than three (3)
Business Days following the receipt of any Net Cash Proceeds of any Asset Sale
by any Company, Borrower shall apply an amount equal to 100% of such Net Cash
Proceeds to make prepayments in accordance with Section 2.10(g); provided that
up to $10,000,000 of such Net Cash Proceeds in respect of the Houston
Disposition may be retained by Borrower or its Subsidiaries and used for general
corporate purposes in accordance with a budget prepared by Borrower and
delivered to the Administrative Agent and the Lenders and approved by the
Required Lenders.
 
(c)          Debt Issuance, Preferred Stock Issuance.  Subject to Section
2.10(h), not later than one (1) Business Day following the receipt of any Net
Cash Proceeds of any Debt Issuance by any Company or of any Preferred Stock
Issuance by Borrower of Disqualified Capital Stock, Borrower shall make
prepayments in accordance with Section 2.10(g) in an aggregate principal amount
equal to 100% of such Net Cash Proceeds.
 
(d)          Casualty Events.  Subject to Section 2.10(h), not later than five
(5) Business Days following the receipt of any Net Cash Proceeds from a Casualty
Event by any Company, Borrower shall apply an amount equal to 100% of such Net
Cash Proceeds to make prepayments in accordance with Section 2.10(g);
provided that: so long as no Event of Default shall then exist or would arise
immediately therefrom, such proceeds shall not be required to be so applied on
such date to the extent that (A) in the event such Net Cash Proceeds shall not
exceed $2,500,000 per Casualty Event or $5,000,000 in Net Cash Proceeds in any
fiscal year of Borrower, Borrower shall have delivered an Officers’ Certificate
to the Administrative Agent on or before such date stating that such proceeds
are reasonably expected to be used, or (B) in the event that such Net Cash
Proceeds equals or exceeds $2,500,000 per Casualty Event or $5,000,000 in Net
Cash Proceeds in any fiscal year of Borrower, Borrower has elected by written
notice to the Administrative Agent on or before such date to require such
proceeds to be used, in each case, to repair, replace or restore any Property in
respect of which such Net Cash Proceeds were paid or to reinvest in fixed or
capital assets of any Loan Party, no later than 365 days following the date of
receipt of such proceeds (which Officers’ Certificate shall set forth the
estimates of the proceeds to be so expended).
 
61

--------------------------------------------------------------------------------

(e)          Excess Cash Flow.  No later than the earlier of (i) 120 days after
the end of each Excess Cash Flow Period and (ii) the date on which the financial
statements with respect to such fiscal year in which such Excess Cash Flow
Period occurs are delivered pursuant to Section 5.01(a), Borrower shall make
prepayments in accordance with Section 2.10(g) in an aggregate principal amount
equal to (A) (x) 75% of Excess Cash Flow for the Excess Cash Flow Period then
ended if the Total Net Leverage Ratio at the end of such period is greater than
or equal to 3:0:1.0 and (y) 50% of Excess Cash Flow for the Excess Cash Flow
Period then ended if the Total Net Leverage Ratio at the end of such period is
less than 3.0:1.0 minus (B) (x) the aggregate principal amount of optional
prepayments of Loans pursuant to Section 2.10(a) made during such Excess Cash
Flow Period or, at Borrower’s option, after such Excess Cash Flow Period and
prior to the date such Excess Cash Flow payment is required to be made under
this Section 2.10(e), in each case, to the extent such prepayment (1) does not
occur in connection with a refinancing of all or a portion of such Loans and (2)
is made with Internally Generated Funds, (y) if immediately after giving effect
to the prepayment required under this clause (e), Borrower and its Subsidiaries
would not have Unrestricted Cash on the balance sheet in an aggregate amount of
at least $15,000,000, an amount not to exceed the amount necessary (if any) to
cause Borrower and its Subsidiaries to have Unrestricted Cash on the balance
sheet in an aggregate amount of $15,000,000, after giving pro forma effect to
the prepayment required under this clause (e) and (z) amounts retained in the
good faith judgement of Borrower to fund growth Capital Expenditures, provided,
however, any amounts pursuant to this clause (y) that are not expended by
Borrower or its Subsidiaries by June 30 of the calendar year immediately
following the end of such Excess Cash Flow Period shall constitute Excess Cash
Flow for such Excess Cash Flow Period.
 
(f)          Foreign Subsidiaries.  Notwithstanding any other provisions of this
Section 2.10, and subject to Section 2.10(h), mandatory prepayments as a result
of Section 2.10(b) in respect of a Foreign Subsidiary (i) may be retained by the
applicable Foreign Subsidiary to the extent the making of any such mandatory
prepayment from the Net Cash Proceeds of any Asset Sale of any property or
assets referred to in Section 2.10(b) received by any Foreign Subsidiary would
give rise to a materially adverse tax consequence as reasonably determined in
good faith by Borrower in consultation with the Administrative Agent and the
Required Lenders (taking into account any foreign tax credit or benefit received
in connection with such repatriation and after Borrower and the applicable
Foreign Subsidiary have used commercially reasonable efforts to mitigate such
materially adverse tax consequence in order to make such prepayments) and may be
retained by the applicable Foreign Subsidiary so long as such material adverse
tax consequence continues to exist; provided that the aggregate amount of
mandatory prepayments that have not been applied to the prepayment of the Loans
pursuant to this subclause (f) shall not exceed $10,000,000 during the life of
this Agreement; provided, further, that such Net Cash Proceeds of any such Asset
Sale of any property or assets referred to in Section 2.10(b) shall be applied
to prepay any Indebtedness of a Foreign Subsidiary permitted to be prepaid by
this Agreement or reinvested in the business of any Company as permitted to be
reinvested by this Agreement; provided, further, that if an Event of Default is
then continuing, no prepayment of any such Indebtedness (other than any
prepayment required by the terms of such Indebtedness) or reinvestments shall be
permitted, and (ii) may be retained if prohibited under applicable local law (as
reasonably determined by Borrower); provided that such amounts may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (Borrower
hereby agreeing to cause the applicable Foreign Subsidiary to use commercially
reasonable efforts to take such actions required by the applicable local law to
permit such repatriation), and once such repatriation is permitted under the
applicable local law, unless such prepayment amount may be retained under
foregoing clause (i), such repatriation shall be promptly effected.
 
62

--------------------------------------------------------------------------------

(g)          Prepayments, if any, required or optionally made pursuant to this
Section 2.10 shall be applied to repay the principal amount of the Loans,
Extended Loans, Incremental Loans and Other Loans, on a pro rata basis, plus any
interest accrued and unpaid on such Loans, Extended Loans, Incremental Loans and
Other Loans, on a pro rata basis, as applicable.
 
(h)          Notwithstanding anything to the contrary set forth herein or in any
other Loan Document, (i) no optional prepayment shall be permitted or required
hereunder until after Payment in Full of the First Out Obligations, unless such
payments are expressly permitted under the First Out Term Loan Credit Agreement
and the Intercreditor and Collateral Agency Agreement and (ii) no mandatory
prepayment shall be permitted or required hereunder until after Payment in Full
of the First Out Obligations.
 
Section 2.11         Alternate Rate of Interest.
 
(a)          If before the commencement of any Interest Period for a Eurodollar
Borrowing:
 
(i)          the Administrative Agent determines (which determination shall be
final and conclusive absent manifest error) either (i) that Dollar deposits in
the principal amounts of the Loans comprising the applicable Borrowing are not
generally available in the London interbank market or (ii) that adequate and
reasonable means (including by means of an Interpolated Rate) do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; provided that in
each case, that no Benchmark Transition Event shall have occurred at such time;
or
 
(ii)          the Administrative Agent is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, each Eurodollar Borrowing shall be converted into
an ABR Loan on the last day of the then current Interest Period applicable
thereto.
 
(b)          Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and Borrower may amend
this Agreement to replace the LIBOR Rate with a Benchmark Replacement.  Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein.  Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment.  No replacement of LIBOR Rate with
a Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
 
63

--------------------------------------------------------------------------------

(c)          In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
 
(d)          The Administrative Agent will promptly notify Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable and its related Benchmark Transition Start Date, (ii)
the implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period.  Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.11, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.11.
 
(e)          Upon Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, (i) the Loans shall cease to be Eurodollar
Loans and (ii) all Loans shall convert to, and continue as, ABR Loans.
 
Section 2.12        Increased Costs; Change in Legality.
 
(a)          If any Change in Law shall:
 
(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, liquidity or similar requirement against
Property of, deposits with or for the account of, or credit extended by or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBOR Rate);
 
64

--------------------------------------------------------------------------------

(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender; or
 
(iii)      subjects the Administrative Agent or any Lender to any Taxes (other
than (A) Indemnified Taxes and Other Taxes indemnified pursuant to Section 2.15
and (B) Excluded Taxes) on its Loans, principal, letters of credit, Commitments,
or other Obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender, as applicable, by an amount deemed by such
recipient to be material of making, converting to or from, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan)or to reduce the amount of any sum received or receivable by the
Administrative Agent or such Lender hereunder by an amount deemed by the
Administrative Agent or such Lender to be material (whether of principal,
interest or otherwise), then Borrower will pay to the Administrative Agent or
such Lender, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent or such Lender, as the case may be, for such
additional costs incurred or reduction suffered.  The protection of this Section
2.12 shall be available to the Administrative Agent and each Lender regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.
 
(b)          If any Lender determines (in good faith, but in its sole absolute
discretion) that any Change in Law regarding Capital Requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company by any amount deemed by such Lender
to be material, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company, for any such reduction suffered.
 
(c)          A certificate of a Lender (or the Administrative Agent, to the
extent applicable) setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.12(a) or (b) shall be delivered to Borrower (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error; provided, however, that such certificate need not include any
confidential or price sensitive information or any information that is
prohibited by applicable Legal Requirements from being disclosed.  Borrower
shall pay such Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.
 
65

--------------------------------------------------------------------------------

(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.12 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that Borrower shall not be required
to compensate a Lender for any increased costs or reductions incurred more than
180 days before the date that such Lender, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor; provided, further, that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180‑day period referred to above shall be extended to
indicate the period of retroactive effect thereof.
 
(e)          Notwithstanding any other provision of this Agreement, if any
Change in Law shall make it unlawful for any Lender to make or maintain any
Eurodollar Loan or to give effect to its obligations as contemplated hereby with
respect to any Eurodollar Loan, then, by written notice to Borrower and to the
Administrative Agent:
 
(i)          such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness (as determined in good faith by such
Lender)) be made by such Lender hereunder (or be continued for additional
Interest Periods and ABR Loans will not thereafter (for such duration) be
converted into Eurodollar Loans), whereupon any request for a Eurodollar Loan
(or to convert an ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan
for an additional Interest Period) shall, as to such Lender only, be deemed a
request for an ABR Loan (or a request to continue an ABR Loan as such for an
additional Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn by
such Lender by written notice to Borrower and to the Administrative Agent; and
 
(ii)          such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans as of the effective date of such notice
as provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(f)          For purposes of Section 2.12(e), a notice to Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by
Borrower.
 
66

--------------------------------------------------------------------------------

Section 2.13       Breakage Payments.  In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16, then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event and any liquidation or deployment of deposits
required by such Lender to make, maintain or convert to such Loan.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest that would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBOR Rate (together with any
interest payable at the Default Rate, if then applicable, but excluding loss of
margin or anticipated profit) that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for Dollar deposits of a comparable
amount and period from other banks in the Eurodollar market, whether or not such
Loan was in fact so funded.  A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest
error.  Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof; provided,
however, that such certificate need not include any confidential or price
sensitive information or any information that is prohibited by applicable Legal
Requirements from being disclosed.
 
Section 2.14        Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)          Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, or
fees, or of amounts payable under Section 2.10(g), 2.12, 2.13 or 2.15, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
before 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent’s Account, except that payments
pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
under any Loan Document shall be due on a day that is not a Business Day, unless
specified otherwise, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments under each Loan Document shall be made in Dollars.
 
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees and other amounts then due hereunder, such funds shall be applied (i)
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties, and (iii) third, towards the
payment of all other Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amount of such amounts then due to such
parties.
 
67

--------------------------------------------------------------------------------

(c)          If any Lender shall, by exercising any right of setoff or
counterclaim (including pursuant to Section 10.08) or otherwise (including by
exercise of its rights under the Security Documents), obtain payment in respect
of any principal of or interest on any of its Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Eligible Assignee or participant, other than to any Company or any
Affiliates thereof (as to which the provisions of this Section 2.14(c) shall
apply).  Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Legal Requirements, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.  If under applicable Insolvency Law
any Secured Party receives a secured claim in lieu of a setoff or counterclaim
to which this Section 2.14(c) applies, such Secured Party shall to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of such Secured Party under this Section 2.14(c) to
share in the benefits of the recovery of such secured claim.
 
(d)          Unless the Administrative Agent shall have received written notice
from Borrower before the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules or practices on interbank compensation.
 
68

--------------------------------------------------------------------------------

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 10.03(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
Section 2.15        Taxes.Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made without deduction or withholding for any and all Taxes, except as
required by applicable Legal Requirements.  If applicable Legal Requirements (as
determined in the good faith discretion of an applicable Loan Party or the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by such Loan Party or the Administrative Agent, then (i) if the Tax
in question is an Indemnified Tax or Other Tax the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions or withholdings applicable to additional sums
payable under this Section 2.15) the Administrative Agent, any Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions, reductions or withholdings been made, (ii) the relevant Loan
Party, if applicable, shall make such deductions, reductions or withholdings and
(iii) the relevant Loan Party, if applicable, shall timely pay the full amount
deducted, reduced or withheld to the relevant Governmental Authority in
accordance with applicable Legal Requirement
 
(b)          In addition, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for payment of, any
Other Taxes.
 
(c)          The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender(in each case, with a copy delivered
concurrently to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
 
(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that a Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.04(e) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
69

--------------------------------------------------------------------------------

(e)          As soon as practicable after any payment of Taxes and in any event
within twenty (20) Business Days following any such payment being due, by any
Loan Party to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the Tax Return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(f)          Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Legal Requirements and at the time or times reasonably
requested by Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Legal Requirements or reasonably
requested by Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, at the time or times prescribed by applicable Legal
Requirements and at the time or times reasonably requested by Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or the Administrative Agent
as will enable Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution, and submission of such documentation shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, (i) each
Foreign Lender shall, to the extent it is legally entitled to do so, furnish to
Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or the Administrative Agent),
whichever of the following is applicable:  (A) in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, two
accurate and complete originally executed U.S. Internal Revenue Service Forms
W-8BEN or W-8BEN-E, as applicable, (or any successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, two accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E, as
applicable, (or any successor forms) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty, (B) two accurate and complete
originally executed U.S. Internal Revenue Service Forms W-8ECI (or any successor
forms), (C) in the case of a Foreign Lender claiming the benefits of the
exemption from U.S. federal withholding tax under Section 871(h) or Section
881(c) of the Code, (x) two accurate and originally executed certificates
substantially in the form of Exhibit L-1 (a “U.S. Tax Compliance Certificate”)
certifying that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, is not a “10 percent shareholder” of Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) two accurate
and complete originally executed U.S. Internal Revenue Service Forms W-8BEN or
W-8BEN-E, as applicable, (or any successor forms), or (D) to the extent a
Foreign Lender is not the beneficial owner, two accurate and complete originally
executed U.S. Internal Revenue Service Forms W-8IMY (or any successor forms),
accompanied by two accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8ECI, U.S. Internal Revenue Service Forms W-8BEN or
W-8BEN-E, U.S. Tax Compliance Certificates substantially in the form of Exhibit
L-2 or Exhibit L-3, U.S. Internal Revenue Service Forms W-9, and/or other
certification documents (or any successor forms), as applicable, from each
beneficial owner that would be required under this Section 2.15(f) if such
beneficial owner were a lender; provided that if the Foreign Lender is a
partnership for U.S. federal income tax purposes (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner, and (E) two accurate and
complete originally executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or the Administrative Agent to
determine the withholding or deduction required to be made and (ii) any Lender
that is not a Foreign Lender shall on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent) furnish to Borrower
and the Administrative Agent two accurate and complete originally executed U.S.
Internal Revenue Service Forms W-9 (or any successor forms) certifying that such
Lender is exempt from U.S. federal backup withholding Tax.  Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and the Administrative Agent in
writing of its legal inability to do so.
 
70

--------------------------------------------------------------------------------

(g)          If a payment made to a Lender under any Loan Document may be
subject to U.S. federal withholding tax under FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
the Administrative Agent, such documentation prescribed by applicable Legal
Requirements and such additional documentation reasonably requested by Borrower
or the Administrative Agent to comply with its withholding obligations, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 2.15(g), the term “FATCA” shall include any
amendments to FATCA after the date hereof.
 
(h)          If the Administrative Agent or a Lender (or an assignee) determines
in its sole discretion exercised in good faith, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower (or with respect to which Borrower’s payment of additional amounts
pursuant to this Section 2.15), it shall pay over an amount equal to such refund
to Borrower within a reasonable period and in any event within twenty (20)
Business Days of such determination, net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender (or assignee) and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that if the
Administrative Agent or such Lender (or assignee) is required to repay all or a
portion of such refund to the relevant Governmental Authority, Borrower, upon
the request of the Administrative Agent or such Lender (or assignee), shall
repay the amount paid over to Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or assignee), as
applicable, within ten (10) Business Days after receipt of written notice that
the Administrative Agent or such Lender (or assignee) is required to repay such
refund (or a portion thereof) to such Governmental Authority.  Nothing contained
in this Section 2.15(h) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to Borrower or any other Person. 
Notwithstanding anything to the contrary, in no event will the Administrative
Agent or any Lender (or assignee) be required to pay any amount to Borrower the
payment of which would place the Administrative Agent or such Lender (or
assignee) in a less favorable net after-Tax position than the Administrative
Agent or such Lender (or assignee) would have been in if the Indemnified Taxes
or Other Taxes subject to indemnification and giving rise to such refund had not
been deducted, withheld, or otherwise imposed and the indemnification payments
or additional amounts with respect to such Taxes had never been paid.
 
Section 2.16        Mitigation Obligations; Replacement of Lenders.
 
(a)           Mitigation of Obligations.  If any Lender requests compensation
under Sections 2.12(a) or (b), or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 2.12(a), 2.12(b) or 2.15, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense,
(iii) would not require such Lender to take any action inconsistent with legal
or regulatory restrictions, and (iv) would not otherwise be disadvantageous to
such Lender, whether from an economic, legal, regulatory or reputational
standpoint or otherwise.  Borrower shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.  A
certificate setting forth such costs and expenses submitted by such Lender to
the Administrative Agent shall be conclusive and binding absent manifest error.
 
71

--------------------------------------------------------------------------------

(b)          Replacement of Lenders.  In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.12(a) or (b), (ii) any
Lender delivers a notice described in Section 2.12(e), (iii) Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.15, (iv) any Lender
fails to consent to any amendment, waiver or other modification of any Loan
Document requested by Borrower that requires the consent of 100% of the Lenders
or 100% of all affected Lenders and, which, in each case, has been consented to
by the Lenders or affected Lenders holding the majority of the aggregate
principal amount of Loans outstanding and/or unused commitments applicable
thereto, as the case may be, or (v) any Lender or defaults in its obligations to
make Loans or other extensions of credit hereunder, Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 10.04(b)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee (other than its existing rights to payments
pursuant to Section 2.12(a) or (b) or 2.15) which shall assume such assigned
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (t) with respect to clause (iv) above, so long
as the other restrictions contained in Section 10.04 are satisfied, no action by
or consent of any Lender failing to consent to any such amendment, waiver or
other modification shall be necessary in connection with such transfer or
assignment, which shall be immediately and automatically effective upon payment
of the amount set forth in clause (z) below, (u) in the case of any such
assignment resulting from a claim for compensation under Section 2.12(a) or (b)
or payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction of such compensation or payment thereafter, (w) except in
the case of clause (iv) above if the effect of such amendment, waiver or other
modification of the applicable Loan Document would cure any Default or Event of
Default then ongoing, no such Default or Event of Default shall have occurred
and be continuing, (x) such assignment shall not conflict with any applicable
Legal Requirement, (y) Borrower shall have received the prior written consent of
the Required Lenders, which consent shall not unreasonably be withheld or
delayed, and (z) Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest and any prepayment premium or penalty (if any) accrued
to the date of such payment on the outstanding Loans of such Lender affected by
such assignment plus all Fees and other amounts owing to or accrued for the
account of such Lender hereunder (including any amounts under Sections 2.12 and
2.13); provided, further, that, if before any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.12(e), or cease to result in amounts being payable under Section 2.15,
as the case may be (including as a result of any action taken by such Lender
pursuant to Section 2.16(a)), or if such Lender shall irrevocably waive its
right to claim further compensation under Section 2.12(a) or (b) in respect of
such circumstances or event or shall irrevocably withdraw its notice under
Section 2.12(e) or shall irrevocably waive its right to further payments under
Section 2.15 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Assumption necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.16(b).
 
72

--------------------------------------------------------------------------------

(c)          Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Commitments and Loans shall be excluded for
purposes of voting, and the calculation of voting, on any matters (including the
granting of any consents or waivers) with respect to any of the Loan Documents,
except that the amount of such Defaulting Lender’s Commitments and Loans shall
be included for purposes of voting, and the calculation of voting, on the
matters set forth in Section 10.02(b)(i)-(x) and Section 10.02(b)(xi) (including
the granting of any consents or waivers).
 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Defaulted Loan” means the Loans of a
Defaulting Lender; (iii) “Default Period” means, with respect to any Defaulting
Lender, the period commencing on the date of the applicable Funding Default and
ending on the earliest of the following dates:  (a) [reserved], (b) with respect
to any Funding Default (other than any such Funding Default arising pursuant to
clause (e) of the definition of “Defaulting Lender”), the date on which (1) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which Borrower, the Administrative Agent and the Required
Lenders waive all Funding Defaults of such Defaulting Lender in writing, and
(iv) “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s pro rata percentage of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all
Defaulting Lenders (including such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
Loans of such Defaulting Lender.
 
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
73

--------------------------------------------------------------------------------

Section 2.17        Increases of the Loan.
 
(a)          If and only if Borrower has not elected to pay any Designated Cash
Pay PIK Interest, Borrower may, not more than five (5) times after the Closing
Date, increase, at Borrower’s request to the Administrative Agent, the then
effective aggregate principal amount of the Commitments; provided that:
 
(i)           the cumulative aggregate principal amount of all increases in the
Commitments pursuant to this Section 2.17 shall not at any time exceed the
Incremental Cap;
 
(ii)          the proceeds of such increases shall be used for working capital
and general corporate purposes of Borrower and its Subsidiaries, including
Investments (including acquisitions and Capital Expenditures) permitted
hereunder;
 
(iii)        Borrower shall execute and deliver such agreements, instruments and
documents and take such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases and at the time of any
such proposed increase; no Default or Event of Default shall have occurred and
be continuing or would occur immediately after giving effect to such increase
and the application of proceeds therefrom, provided that with respect to any
Incremental Loan the proceeds of which are used to finance a Limited Condition
Transaction, it shall only be required that (x) to the extent required by the
Lenders of such Incremental Loan, no Default or Event of Default shall have
occurred on the date that definitive documents relating to such Limited
Condition Transaction are entered into, immediately prior to and immediately
after giving effect to the execution and delivery thereof, and (y) to the extent
required by the Lenders of such Incremental Loan, no Default or Event of Default
shall have occurred immediately prior to or immediately after giving effect to
the incurrence of such Incremental Loans;
 
(iv)         Borrower shall be in compliance, on a pro forma basis, with each of
the financial covenants specified in Section 6.10, on the date of such increase
and as of the last day of the most recently ended fiscal quarter after giving
effect to such increase (assuming, for purposes of Section 6.10, that the
maximum Total Net Leverage Ratio permitted in any Test Period pursuant to
Section 6.10 is 0.25 to 1.00 below the maximum Total Net Leverage Ratio set
forth in Section 6.10 for such Test Period);
 
74

--------------------------------------------------------------------------------

(v)          the Incremental Loans shall have a maturity date no earlier than
the Latest Maturity Date and shall have a weighted average life to maturity no
shorter than the Loans made (or deemed made) on the Closing Date;
 
(vi)        if the Effective Yield applicable to the Incremental Loans made
pursuant to this Section 2.17 exceed the Effective Yield applicable to the Loans
made (or deemed made) on the Closing Date by more than 50 basis points, then the
interest rates set forth in Section 2.06 shall increase by the Yield
Differential; provided that it being understood that any increase to the
Effective Yield to any such Loan pursuant to this clause (vii) due to the
application of any LIBOR or ABR floors will be effected solely through any
increase in such floor; and
 
(vii)        the terms and conditions with respect to the Incremental Loans that
are not consistent with the Loans made (or deemed made) on the Closing Date
(except as otherwise set forth in this Section 2.17) shall be reasonably
satisfactory to the Administrative Agent.
 
(b)          Any request under this Section 2.17 shall be submitted by Borrower
in writing to the Administrative Agent (which shall promptly forward copies to
the Lenders).  Borrower may also specify any fees offered to those Lenders (the
“Increasing Lenders”) that agree to increase the principal amount of their
Commitments, which fees may be variable based upon the amount by which any such
Lender is willing to increase the principal amount of its Commitment.  No Lender
shall have any obligation, express or implied, to offer to increase the
aggregate principal amount of its Commitment or to make any Incremental Loans. 
Only the consent of each Increasing Lender shall be required for an increase in
the aggregate principal amount of the Commitments pursuant to this Section
2.17.  No Lender which declines to increase the principal amount of its
Commitment may be replaced with respect to its existing Commitment as a result
thereof without such Lender’s consent.
 
(c)          Each Increasing Lender shall as soon as reasonably practicable
specify in writing the amount of the proposed increase of the Commitments that
it is willing to assume (provided that any Lender not so responding within five
(5) Business Days (or such shorter period as may be specified by the
Administrative Agent) shall be deemed to have declined such a request). 
Borrower may accept some or all of the offered amounts or designate new lenders
that are reasonably acceptable to the Administrative Agent as additional Lenders
hereunder in accordance with this Section 2.17 (each such new lender being a
“New Lender”), which New Lenders may assume all or a portion of the increase in
the aggregate principal amount of the applicable Commitments.  The
Administrative Agent (acting at the direction of the Required Lenders), in
consultation with Borrower, shall have discretion jointly to adjust the
allocation of the increased aggregate principal amount of the Commitments among
Increasing Lenders and New Lenders.
 
75

--------------------------------------------------------------------------------

(d)          Subject to the foregoing, any increase requested by Borrower shall
be effective upon (A) delivery to the Administrative Agent of each of the
following documents: (i) an originally executed copy of a Joinder Agreement
signed by a duly authorized officer of each New Lender; (ii) a notice to the
Increasing Lenders and New Lenders, in form and substance reasonably acceptable
to the Administrative Agent, signed by a Financial Officer of Borrower; (iii) an
Officers’ Certificate of Borrower, in form and substance reasonably acceptable
to the Administrative Agent certifying to, among other things, that any increase
in the Commitments pursuant to this Section 2.17 and the making of the Loans
under this Section 2.17 is not in violation of the Facility; (iv) to the extent
requested by any New Lender or Increasing Lender, executed Term Notes issued by
Borrower in accordance with Section 2.04(e); (v) an amendment (an “Incremental
Loan Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Borrower, each Increasing Lender (if any), each New
Lender (if any) and the Administrative Agent; and (vi) any other certificates or
documents or legal opinions that the Administrative Agent shall reasonably
request, in form and substance reasonably satisfactory to the Administrative
Agent, and (B) satisfaction on the effective date of the Incremental Loan
Amendment of (x) each of the conditions specified in Section 4.02 (it being
understood that all references to “the date of such Credit Event” or similar
language in Section 4.02 shall be deemed to refer to the effective date of the
Incremental Loan Amendment), and (y) such other conditions as the parties
thereto shall agree; provided that, with respect to any Incremental Loan the
proceeds of which are used to finance a Limited Condition Transaction, it shall
only be required under this Section 2.17(d)(B) that (x) to the extent required
by the Lenders of such Incremental Loan, no Default or Event of Default shall
have occurred on the date that definitive documents relating to such Limited
Condition Transaction are entered into, immediately prior to and immediately
after giving effect to the execution and delivery thereof, and (y) to the extent
required by the Lenders of such Incremental Loan, no Default or Event of Default
shall have occurred immediately prior to or immediately after giving effect to
the incurrence of such Incremental Loans, and the only representations and
warranties which shall be a condition to the availability of the Incremental
Loans shall be the Specified Representations and the Specified Purchase
Agreement Representations (in each case, pursuant to the terms thereof) as a
result of the breach of one or more of such representations in such acquisition
agreement (it being understood and agreed that, to the extent any of the
Specified Representations are qualified or subject to “material adverse effect”
(or equivalent term), for purposes of the making of such Specified
Representations as of the closing date of such Limited Condition Transaction,
the definition of “material adverse effect” (or equivalent term), shall be
qualified by the same exceptions and qualifications that apply to the definition
of “closing date material adverse effect” (or equivalent term defined in the
acquisition agreement in connection with such Limited Condition Transaction)).
 
(e)          Notwithstanding anything to the contrary in Section 10.02, the
Administrative Agent is expressly permitted, without the consent of the other
Lenders, to amend the Loan Documents to the extent necessary or appropriate in
the opinion of the Administrative Agent to give effect to any increases pursuant
to this Section 2.17.
 
76

--------------------------------------------------------------------------------

Section 2.18         Amend and Extend Transactions.


(a)        At any time after the Closing Date, Borrower and any Lender (any such
Lender, an “Extending Lender”) may agree, by notice to the Administrative Agent
for further distribution to Lenders (each such notice, an “Extension Notice”),
to extend (an “Extension”) the maturity date of such Lender’s Loans of a Class
(which term, for purposes of this provision, shall also include any Loans
outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.18 or any Class of Incremental Loans)
(the “Existing Loan Class”) to the extended maturity date specified in such
Extension Notice and Extension Amendment (each tranche Loans so extended, in
each case as well as the original Loans not so extended, being deemed a separate
Class; any Extended Loans shall constitute a separate Class of Loans from the
Class of Loans from which they were converted; any Class of Loans the maturity
of which shall have been extended pursuant to this Section 2.18, “Extended
Loans”); provided that (i) Borrower shall have offered to all Lenders under the
applicable Facility that is the subject of the proposed Extension the
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions to each such Lender (each such offer, an “Extension
Offer”), (ii) subject to clauses (iv) and (v), the Extended Loans shall have
substantially similar terms as the Class or Class of Loans that was the subject
of the Extension Notice; provided that the Extension Offer and/or Extension
Amendment may provide for other covenants and terms that apply to any period
after the Final Maturity Date then in effect; provided, further, that (x) no
Extended Terms Loans shall benefit from any guarantee or any security interest
not otherwise also guaranteeing or securing, as the case may be, the other Loans
and (y) the Extended Loans shall not affect the validity and/or enforceability
of any guaranty of, and/or security interest granted in respect of, any Existing
Loan Class, (iii) any Extended Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments or commitment reductions hereunder, as specified in the
applicable Extension Offer, (iv) the interest rates, rate floors, fees, original
issue discounts, premiums, final maturity date, and scheduled amortization
(subject to the limitations set forth in clause (v) of this Section 2.18(a))
applicable to any Extended Loans shall be determined by Borrower and the
Extending Lenders, (v) before the Final Maturity Date then in effect, the
amortization of any Extended Loans shall not exceed equal quarterly installments
in an aggregate annual amount equal to 1% of the original principal amount of
the Extended Loans and (vi)  all documentation in respect of such Extension
Offer (including any Extension Notice any amendment to this Agreement
implementing the terms of such Extension Offer (each such amendment, an
“Extension Amendment”)) shall be consistent with the foregoing.  In connection
with any such Extension, Borrower and the Administrative Agent, with the
approval of the Extending Lenders of the applicable Extension Series, may effect
such amendments (including any Extension Amendment) to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent (acting at the direction of the Required
Lenders) and Borrower, to implement the terms of any such Extension Offer,
including any amendments necessary to establish new Classes, tranches or
sub-tranches in respect of the Extended Loans and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent (acting at the direction of the Required Lenders) and Borrower in
connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches), in each case on terms not inconsistent with this Section 2.18.
 
77

--------------------------------------------------------------------------------

(b)         Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Loan Class is converted to extend
the related scheduled maturity date(s) in accordance with Section 2.18(a) (an
“Extension Date”), the aggregate principal amount of the existing Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Loans so converted by such Lender on such date, and the Extended Loans shall be
established as a separate Class of Loans (together with any other Extended Loans
so established on such date).  If the aggregate principal amount of Loans
(calculated on the face amount thereof) in respect of which Extending Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of  Loans offered to be extended by Borrower pursuant
to such Extension Offer, then the Loans of such Extending Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Extending Lenders have accepted such Extension Offer.
 
(c)          With respect to all Extensions consummated by Borrower pursuant to
this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.10 and (ii) any
Extension Offer is required to be in a minimum amount of $20,000,000. Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in Borrower’s sole discretion and may
be waived by Borrower) of Loans of any or all applicable tranches accept the
applicable Extension Offer.
 
(d)           In connection with any Extension, Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Required Lenders) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent (acting at the direction of the Required Lenders) or
the Required Lenders, in each case acting reasonably, to accomplish the purposes
of this Section 2.18.
 
(e)          In connection with any Extension Amendment, Borrower shall deliver
(i) an opinion of counsel reasonably acceptable to the Administrative Agent 
(acting at the direction of the Required Lenders) or the Required Lenders as to
the enforceability of such Extension Amendment and the Loan Documents as amended
thereby, that such Extension Amendment, including the Extended Loans; provided
for therein, does not conflict with or violate the terms and provisions of this
Agreement, does not affect the validity or perfection of the Collateral Agent’s
Lien on the Collateral, and such other customary opinions reasonably requested
by the Administrative Agent (acting at the direction of the Required Lenders) or
the Required Lenders, (ii) customary reaffirmations and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent (acting at the direction of the Required Lenders) or the Required Lenders
in order to ensure that such Extended Loans are provided with the benefit of the
applicable Loan Documents and (iii) board resolutions, secretary’s certificates,
officer’s certificates and other closing certificates and documentation to the
extent reasonably requested by the Administrative Agent (acting at the direction
of the Required Lenders) or the Require Lenders.
 
78

--------------------------------------------------------------------------------

(f)           In the event that the Required Lenders determine in their sole
discretion that the allocation of Extended Loans of a given Extension Series to
a given Lender was incorrectly determined as a result of manifest administrative
error, then the Administrative Agent, Borrower and such affected Lender may (and
hereby are authorized to), in their sole discretion and without the consent of
any other Lender, enter into an amendment to this Agreement and the other Loan
Documents (each, a “Corrective Extension Amendment”) within 15 days following
the effective date of the applicable Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion and
extension of  Loans under the Existing Loan Class in such amount as is required
to cause such Lender to hold Extended Loans of the applicable Extension Series
into which such other Loans were initially converted in the amount such Lender
would have held had such administrative error not occurred and had such Lender
received the minimum allocation of the applicable Extended Loans to which it was
entitled under the terms of such Extension Amendment, in the absence of such
error, (ii) be subject to the satisfaction of such conditions as the
Administrative Agent, Borrower and such Lender may agree (including conditions
of the type required to be satisfied for the effectiveness of an Extension
Amendment described in Section 2.18(a)), and (iii) effect such other amendments
of the type (with appropriate reference and nomenclature changes) described in
the penultimate sentence of Section 2.18(a).
 
(g)           This Section 2.18 shall supersede any provisions in Section 10.02
to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.18 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended Loans
without such Lender’s consent.
 
Section 2.19        Refinancing Amendments.
 
(a)          At any time after the Closing Date, Borrower may obtain, from any
Lender or any New Lender, Other Loans to refinance all or any portion of the
applicable Class or Classes of Loans then outstanding under this Agreement which
will be made pursuant to Other Loan Commitments, in the case of Other Loans
pursuant to a Refinancing Amendment; provided that such Other Loans: (i) shall
rank equal in priority in right of payment and of security with the other Loans
and Commitments hereunder; (ii)(A) will have interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment or redemption terms and
premiums as may be agreed by Borrower and the Lenders thereof and/or (B)
additional fees and/or premiums may be payable to the Lenders providing such
Other Loans in addition to any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Refinancing
Amendment; (iii) may have optional prepayment terms (including call protection
and prepayment terms and premiums as may be agreed between Borrower and the
Lenders thereof); provided that such terms shall require that any optional
prepayment shall be applied on a pro rata basis to all Loans under this
Agreement (or less than pro rata basis in respect of such Other Loans); (iv) (A)
will have a final maturity date no earlier than the Loans being refinanced
(except by virtue of amortization or prepayment of the Loans prior to the time
of such refinancing) and (B) will have a weighted average life to maturity no
shorter than that of the Loans being refinanced; (v) shall not exceed the
aggregate principal amount of Indebtedness being refinanced; and (vi) will have
such other terms and conditions (other than as provided in foregoing clauses
(ii) through (iv)) that are identical in all material respects to, or (taken as
a whole) are no more favorable to the lenders or holders providing such Other
Commitments and Other Loans than those applicable to the Loans being refinanced;
provided that the terms and conditions applicable to such Other Commitments and
Other Loans may provide for any additional or different financial or other
covenants or other provisions that are agreed between Borrower and the Lenders
thereof and applicable only during periods after the Final Maturity Date in
respect of the Class of Loans being refinanced that is in effect on the date
such Other Commitments and Other Loans are incurred or obtained.  Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but,
except as otherwise permitted by this Agreement, not on a greater than pro rata
basis) in any mandatory prepayments under Section 2.10(g)(i), as specified in
the applicable Refinancing Amendment.  In connection with any Refinancing
Amendment, Borrower shall, if reasonably requested by the Administrative Agent
(acting at the direction of the Required Lenders) or the Required Lenders,
deliver customary reaffirmation agreements and/or such amendments to the
Security Documents as may be reasonably requested by the Administrative Agent in
order to ensure that such Other Loans are provided with the benefit of the
applicable Loan Documents.
 
79

--------------------------------------------------------------------------------

(b)         Each Class of Other Commitments and Other Loans incurred under this
Section 2.18 shall be in an aggregate principal amount that is not less than
$20,000,000.  The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment.  Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments).  Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and Borrower,
to effect the provisions of this Section 2.18.
 
This Section 2.18 shall supersede any provisions in Sections 2.14 or 10.02 to
the contrary.  For the avoidance of doubt, any of the provisions of this Section
2.18 may be amended with the consent of the Required Lenders.  For the avoidance
of doubt, no Refinancing Amendment shall effect any amendments that would
require the consent of each affected Lender or all Lenders pursuant to Section
10.02(b), unless each such Lender has, or all such Lenders have, as the case may
be, given its or their consent to such amendment.  No Lender shall be under any
obligation to provide any Other Commitment unless such Lender executes a
Refinancing Amendment.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders (with references in this Article III to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) on the Closing Date:
 
80

--------------------------------------------------------------------------------

Section 3.01        Organization; Powers; Regulatory Licenses.
 
(a)        Each Company (i) is duly incorporated or organized and validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation or organization, (ii) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals
(including franchises, ordinances and other agreements granting access to public
rights of way, issued or granted to any Company by a state or federal agency or
commission or other federal, state or local or foreign regulatory bodies, in
each case, regulating competition and telecommunications businesses)
(collectively, the “Regulatory Licenses”) to carry on its business as now
conducted and as proposed to be conducted and (iii) is qualified, licensed and
in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify, be
licensed or be in good standing could not reasonably be expected to result in a
Material Adverse Effect.
 
(b)          Each Regulatory License is valid and in full force and effect and
has not been, or will not have been, suspended, revoked, cancelled, restricted,
terminated, not renewed or adversely modified, except to the extent any failure
to be valid or in full force and effect or any suspension, revocation,
cancellation, restriction, termination, nonrenewal or modification has not had
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.  No Regulatory License is subject to (i) any
conditions or requirements that have not been imposed generally upon licenses in
the same service, unless such conditions or requirements would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (ii) any pending regulatory proceeding (other than those affecting the
communications industry generally) or judicial review before a Governmental
Authority, unless such pending regulatory proceedings or judicial review would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No Loan Party has knowledge of any event, condition or
circumstance that would preclude any Regulatory License from being renewed in
the ordinary course (to the extent that such Regulatory License is renewable by
its terms), except where the failure to be renewed has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(c)          The licensee of each Regulatory License is in compliance with each
Regulatory License and has fulfilled and performed, or will fulfill or perform,
all of its obligations with respect thereto in a timely manner, including with
respect to the filing of all reports, notifications and applications required by
the Communications Act or the rules, regulations, policies, instructions and
orders of the FCC or any PUC, and the payment of all regulatory fees and
contributions, except (i) for exemptions, waivers or similar concessions or
allowances and (ii) where such failure to be in compliance or to fulfill or
perform its obligations or pay such fees or contributions has not had and would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
81

--------------------------------------------------------------------------------

(d)          One or more Loan Parties owns, directly or indirectly through one
or more Wholly Owned Subsidiaries, all of the Equity Interests in, and Controls,
all of the voting power and decision-making authority of, each licensee of the
Regulatory Licenses, except for any Regulatory License the termination of which
could not reasonably be expected to result in a Material Adverse Effect, and
each such licensee is a Subsidiary.
 
Section 3.02        Authorization; Enforceability.  Subject to the entry of and
the terms of the Confirmation Order, the Transactions to be entered into by each
Loan Party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party.  Subject to the entry of and terms of the Confirmation
Order, this Agreement has been duly executed and delivered by each Loan Party
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, regardless of whether considered in a proceeding in
equity or at law.
 
Section 3.03        No Conflicts; No Default.  Subject to the entry of and terms
of the Confirmation Order and except to the extent excused as a result of the
Chapter 11 Cases, the Transactions (a) do not require any consent, exemption,
authorization or approval of, registration or filing with, or any other action
by, any Governmental Authority, except (i) such as have been obtained or made
and are in full force and effect, (ii) filings necessary to perfect or maintain
the perfection or priority of the Liens created by the Security Documents and
(iii) consents, approvals, exemptions, authorizations, registrations, filings,
permits or actions the failure of which to obtain or perform could not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the Organizational Documents of any Company, (c) will not violate or
result in a default or require any consent or approval under (x) any indenture,
instrument, agreement, or other document binding upon any Company or its
property or to which any Company or its property is subject, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect or (y) any Organizational
Document (other than such as have been obtained and are in full force and
effect), (d) will not violate any Legal Requirement in any material respect, and
(e) will not result in the creation or imposition of any Lien on any property of
any Company, except Liens created by the Security Documents and Permitted
Liens.  No Default or Event of Default has occurred and is continuing.
 
Section 3.04        Financial Statements.  Borrower has heretofore delivered to
the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries as of and
for the fiscal years ended December 31, 2017, December 31, 2018, and December
31, 2019, audited by and accompanied by (i) in the case of such financial
statements for the fiscal year ended December 31, 2017, the opinion of
PricewaterhouseCoopers LLP, independent public accountants and (ii) in the case
of such financial statements for the fiscal years ended December 31, 2018 and
December 31, 2019, the opinion of BDO USA, LLP, independent public accountants. 
Such financial statements and all financial statements delivered pursuant to
Sections 5.01(a) and (b) have been prepared in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) consistently
applied throughout the applicable period covered, respectively, thereby and
present fairly in all material respects the financial condition and results of
operations and, if applicable, cash flows of the applicable Companies as of the
dates and for the periods to which they relate (subject to normal year-end audit
adjustments and the absence of footnotes).
 
Section 3.05       Properties.  Each Company valid leasehold interests in, all
its Property material to its business, free and clear of all Liens and
irregularities, deficiencies and defects in title except for Permitted Liens and
minor irregularities, deficiencies and defects in title that, individually or in
the aggregate, do not, and could not reasonably be expected to, interfere with
its ability to conduct its business as currently conducted or to utilize such
Property for its intended purpose.  There are no Material Adverse Lease Events
where a landlord has exercised remedies as a result of an event of default
resulting from any Company’s bankruptcy on or prior to the Closing Date (other
than in connection with the Chapter 11 cases.
 
82

--------------------------------------------------------------------------------

Section 3.06        Intellectual Property.
 
(a)          Each Company owns or is licensed to use, free and clear of all
Liens (other than Permitted Liens), all patents and patent applications,
trademarks, trade names, service marks, copyrights, domain names and
applications for registration thereof, and technology, trade secrets,
proprietary information, inventions, know-how and processes, in each case
necessary for the conduct of its business as currently conducted and proposed to
be conducted (the “Intellectual Property”), except for those the failure to own
or license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
(b)          Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, no claim has been asserted or
is pending by any Person challenging or restricting the use of any such
Intellectual Property or challenging the ownership, validity, registerability or
enforceability of any such Intellectual Property, nor does any Loan Party know
of any valid basis for any such claim.  The operation of each Company’s business
as currently conducted and proposed to be conducted and the use of such
Intellectual Property by each Company does not conflict with, infringe,
misappropriate, dilute, misuse or otherwise violate the rights of any Person,
except for such claims, infringements and violations which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Except pursuant to licenses and other user agreements entered into by
each Company in the ordinary course of business and as otherwise could not
reasonably be expected to result in a Material Adverse Effect, no Company has
done anything to authorize or enable any other Person to use any such
Intellectual Property.  Except for exceptions to the following that could not
reasonably be expected to result in a Material Adverse Effect, each Company has
taken commercially reasonable actions to protect the secrecy, confidentiality
and value of all trade secrets used in such Company’s business.
 
(c)          Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect:  (i) to the knowledge of any
Loan Party based on reasonable investigations, there is no violation by others
of any right of any Company with respect to any Intellectual Property, (ii) to
the knowledge of any Loan Party based on reasonable investigations, no Company
is infringing upon or misappropriating, diluting, misusing or otherwise
violating any copyright, patent, trademark, trade secret or other Intellectual
Property right of any other Person, (iii) no Company is in breach of, or in
default under, any license of Intellectual Property by any other Person, to such
Company, and (iv) no proceedings have been instituted or are pending against any
Company or, to the knowledge of any Loan Party, threatened, and no claim against
any Company has been received by any Company, alleging any such infringement or
misappropriation of the Intellectual Property of any other Person.
 
83

--------------------------------------------------------------------------------

(d)         Neither the execution, delivery or performance of this Agreement and
the other Loan Documents, nor the consummation of the Transactions and the other
transactions contemplated hereby and thereby, will alter, impair or otherwise
affect or require the consent, approval or other authorization of any other
Person in respect of any right of any Company in any Intellectual Property,
except to the extent that such alteration, impairment, effect, consent, approval
or other authorization, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
 
(e)          Except for exceptions to the following that could not reasonably be
expected to result in a Material Adverse Effect, no Company is subject to any
settlement, covenant not to sue or other instrument, agreement or other
document, or any outstanding Order.
 
Section 3.07        Equity Interests and Subsidiaries.
 
(a)         Schedule 3.07(a) attached hereto sets forth a list of (i) Borrower
and each Subsidiary of Borrower and its jurisdiction of incorporation or
organization as of the Closing Date and (ii) the number of each class of its
Equity Interests authorized, and the number outstanding, on the Closing Date and
the number of Equity Interests covered by all outstanding options, warrants,
rights of conversion or purchase and similar rights on the Closing Date.  All
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable.  Each Loan Party is the record and beneficial owner of, and
has good and marketable title to, the Equity Interests pledged by (or purporting
to be pledged by) it under the Security Documents, free of any and all Liens
(other than Permitted Liens).  As of the Closing Date, there are no outstanding
warrants, options or other rights (including derivatives) to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
Property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests of any Subsidiary of Borrower (or any economic or voting
interests therein).
 
(b)          An accurate organizational chart, showing the ownership structure
of Borrower and each Subsidiary as of the Closing Date, is set forth on Schedule
3.07(b).
 
Section 3.08        Litigation; Compliance with Legal Requirements.  Unless
stayed by the Chapter 11 Cases, there are no actions, suits, claims, disputes,
proceedings or investigations at law or in equity by or before any Governmental
Authority, including the FCC and any PUC, now pending or, to the knowledge of
any Loan Party, threatened against or affecting any Company or any business,
Property or rights of any Company (a) that purport to affect or involve any Loan
Document or any of the Transactions, the ability of any Company to perform its
obligations under any Loan Document or the ability of any Company to consummate
any of the Transactions or (b) that have resulted in or that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
 
84

--------------------------------------------------------------------------------

Section 3.09        Agreements.  No Company is a party to any agreement or
instrument or subject to any corporate or other constitutional restriction, or
any restriction under its Organizational Documents that has resulted or could
reasonably be expected to result in a Material Adverse Effect.  As of the
Closing Date, Schedule 3.09 attached hereto accurately and completely lists all
Material Agreements to which any Company is a party which are in effect on the
date hereof and Borrower has made available for review by the Administrative
Agent and the Specified Lender Advisors complete and correct copies of all such
Material Agreements, including any amendments, supplements or modifications with
respect thereto, and, except for exceptions to the following that could not
reasonably be expected to result in a Material Adverse Effect, all such
agreements are in full force and effect.
 
Section 3.10        Federal Reserve Regulations.
 
(a)          No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing,
buying or carrying Margin Stock.
 
(b)          No part of the proceeds of any Credit Event will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of Regulation U or X of the Board.  The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.
 
Section 3.11         Investment Company Act, etc.
 
  No Company is (a) an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, or required
to be registered pursuant to, the Investment Company Act of 1940, as amended, or
(b) subject to regulation under any Legal Requirement (other than Regulation X)
that limits its ability to incur, create, assume or permit to exist Indebtedness
under the Loan Documents or grant any Contingent Obligation in respect of such
Indebtedness.
 
Section 3.12        [Reserved].
 
Section 3.13        Taxes.  Each Company has (a) timely filed or caused to be
timely filed all material federal, state, local and foreign Tax Returns and
other materials required to have been filed by it and all such Tax Returns are
true and correct in all material respects and (b) duly and timely paid or caused
to be duly and timely paid all material Taxes (whether or not shown on any Tax
Return) due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
such Company has set aside on its books adequate reserves in accordance with
GAAP.  Each Company has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable.  No Company has knowledge (or could reasonably
have knowledge upon due inquiry) of any proposed or pending tax assessments,
deficiencies, audits or other proceedings and no proposed or pending material
tax assessments, deficiencies, audits or other proceedings have resulted, or
could, individually or in the aggregate, reasonably be expected to result, in a
Material Adverse Effect.  No Company has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4.  No
Company is party to any tax sharing or similar agreement.
 
85

--------------------------------------------------------------------------------

Section 3.14        No Material Misstatements.  None of the reports, financial
statements, certificates, borrowing requests or other written information (other
than projections, forward-looking information and information of a general
economic or industry-specific nature) furnished by or on behalf of Borrower to
the Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or delivered pursuant thereto (as modified or supplemented by
other information so furnished), when taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading in any material respect as of the
date such information is dated or certified; provided that, with respect to
projected financial information, Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time (it being understood that any such projected financial information is
not to be viewed as fact, is not a guarantee of financial performance and is
subject to uncertainties and contingencies, many of which are beyond any
Company’s control, that no assurance can be given that any particular
projections will be realized, that actual results may differ and that such
differences may be material).
 
Section 3.15        Labor Matters.  There are no strikes, lockouts or slowdowns
against any Company pending or, to the best of the knowledge of the Loan
Parties, threatened that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.  The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act of 1938, as amended, or any other applicable Legal Requirement dealing with
such matters in any manner that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.  All payments due from any Company, or
for which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except to the extent that
the failure to do so has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.  Except for exceptions to the following
that could not reasonably be expected to result in a Material Adverse Effect,
the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.
 
Section 3.16        Solvency. On the Closing Date, after giving effect to the
Exit Transactions, (a) the fair value of the properties of the Loan Parties,
taken as whole, will exceed their debts and liabilities, subordinated,
contingent or otherwise, taken as a whole, (b) the present fair saleable value
of the Property of the Loan Parties, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, taken as a whole, as
such debts and other liabilities become absolute and matured, (c) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, taken as a whole, as such debts and
liabilities become absolute and matured; and (d) the Loan Parties, taken as a
whole, will not have unreasonably small capital with which to conduct their
business in which they are engaged as such businesses are now conducted and are
proposed, contemplated or about to be conducted following the Closing Date.
 
86

--------------------------------------------------------------------------------

Section 3.17        Employee Benefit Plans.
 
(a)         Each Company and each of its ERISA Affiliates is in material
compliance with all applicable Legal Requirements, including all applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, with respect to all Employee Benefit Plans except to
the extent that the failure to do so has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.  Each Employee
Benefit Plan complies in all material respects, and is operated and maintained
in compliance in all material respects, with all applicable Legal Requirements,
including all applicable provisions of ERISA and the Code and the regulations
and published interpretations thereunder except to the extent that the failure
to do so has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Effect.  Each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
or opinion letter from the Internal Revenue Service for all required amendments
and nothing has occurred which would prevent, or cause the loss of, such
qualification.
 
(b)          No ERISA Event (i) has occurred or (ii) is expected to occur, and
with respect to subsection (ii), to which any Company or any of its ERISA
Affiliates is reasonably expected to incur any material liability.  No Pension
Plan has any Unfunded Pension Liability.  Within the last six years, no Pension
Plan has been terminated, whether or not in a “standard termination” as that
term is used in Section 4041 of ERISA under which any Company or any of its
ERISA Affiliates has any liability which has not been satisfied in full, nor has
any Pension Plan (determined at any time within the last six years) with an
Unfunded Pension Liability been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Company or any of
its ERISA Affiliates.  Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of any Company or any of its ERISA Affiliates to all Multiemployer
Plans in the event of a complete withdrawal therefrom, as of the close of the
most recent fiscal year of each such Multiemployer Plan, have not resulted in,
and could not reasonably be expected to result in, a Material Adverse Effect.
 
(c)          With respect to Canadian Pension Plans, in each case except to the
extent that the failure to do so has not resulted in, and could not reasonably
be expected to result in, a Material Adverse Effect:  (i) as of the Closing
Date, no steps have been taken to terminate any Canadian Pension Plan (wholly or
in part) which could result in any Company being required to make an additional
contribution to the Canadian Pension Plan; (ii) no Canadian Pension Plan is a
“registered pension plan”, as that term is defined in subsection 248(1) of the
Income Tax Act (Canada), which is or was sponsored, administered or contributed
to, or required to be contributed to by, any Loan Party or under which any Loan
Party has any actual or potential liability, and which contains a “defined
benefit provision”, as defined in subsection 147.1(1) of the Income Tax Act
(Canada), (iii) all contributions (including employee contributions made by
authorized payroll deductions or other withholdings) required to be made in
accordance with all applicable Legal Requirements and the terms of each Canadian
Pension Plan have been made in accordance with all applicable Legal Requirements
and the terms of each Canadian Pension Plan, in each case in all material
respects; and (iv) each Canadian Pension Plan is maintained in all material
respects in compliance with all applicable Legal Requirements.
 
87

--------------------------------------------------------------------------------

(d)         To the extent applicable, each Foreign Plan has been established,
administered and maintained in substantial compliance with its terms and with
the requirements of all Legal Requirements and has been maintained, where
required, in good standing with applicable regulatory authorities, in each case
in all material respects except to the extent that the failure to do so has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.  No Company has incurred any material obligation in connection
with the termination of or withdrawal from any Foreign Plan.  The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended,
fiscal year of the respective Company on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the Property of
such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued.  All contributions or
payments which are due with respect to each Foreign Plan have been made in full,
in each case in all material respects.  All amounts payable under any Foreign
Plan are properly reflected on the financial statements of the applicable
Company.
 
Section 3.18       Environmental Matters.  Except for the matters described on
Schedule 3.18 and except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
Environmental Claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
Section 3.19        Insurance.  Each Company has insurance in such amounts and
covering such risks and liabilities as are customary for companies of a similar
size engaged in similar businesses in similar locations.  All insurance required
to be maintained by the Companies under the immediately preceding sentence is in
full force and effect, all premiums in respect thereof have been duly paid. 
Except for exceptions to the following that could not reasonably be expected to
result in a Material Adverse Effect, all Real Property of each Company, and the
use, occupancy and operation thereof, comply in all respects with all Insurance
Requirements.
 
Section 3.20        Mortgages.  Subject to the entry of the Confirmation Order,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
first priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Material Properties thereunder and the
proceeds thereof (excluding any Excluded Property), subject only to Permitted
Liens, and when the Mortgages are filed in accordance with the provisions of
Sections 5.11, 5.12 and 5.18, as applicable, when such Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 5.11, 5.12 and 5.18, as applicable,
the Mortgages shall constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Material Properties
and the proceeds thereof (excluding any Excluded Property), in each case prior
and superior in right to any other Person, other than Permitted Liens.
 
88

--------------------------------------------------------------------------------

Section 3.21        Anti-Terrorism Law; Foreign Corrupt Practices Act.
 
(a)          No Company and, to the knowledge of each Company, none of its
Affiliates is in violation of, or shall use any proceeds of the Loans in
violation of, any Legal Requirements relating to (i) terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”), the Criminal Code (Canada) and the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and, in each case, the regulations
promulgated thereunder (collectively, the “Canadian Anti-Terrorism Laws”), and
(ii) OFAC and Canadian Sanctions.
 
(b)          No Company and to the knowledge of each Company, no Affiliate,
representative or agent of any Company, is (i) currently the subject of,
controlled by any entity or Person that is the subject of, or acting on behalf
of any entity or Person that is the subject of, any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or to any Canadian economic sanctions, including under the Special Economic
Measures Act (Canada), the United Nations Act (Canada), the Freezing Assets of
Corrupt Foreign Officials Act (Canada) and the Criminal Code (Canada) and, in
each case, the regulations promulgated thereunder (“Canadian Sanctions”), (ii)
is located in, or has any assets located in, any Sanctioned Country, or (iii) is
under administrative, civil or criminal investigation for an alleged violation
of, or has received notice from or made a voluntary disclosure to any
governmental entity regarding a possible violation of, any Anti-Terrorism Law,
any Canadian Anti-Terrorism Law or any Sanctions Laws, by a governmental
authority that enforces such laws; and Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person or entity, for the purpose of financing the activities of any Person or
entity currently the subject of any U.S. sanctions administered by OFAC or any
Canadian Sanctions.
 
(c)          No Company and, to the knowledge of each Company, no Affiliate or
agent of any Company, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any Property or interests in Property blocked or
frozen pursuant to the Executive Order or any Canadian Sanctions, or otherwise
directly or indirectly derives revenues from investments in, or transactions
with, any Person described in clause (b) above or (iii) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law, any Canadian Anti-Terrorism Law, any Canadian
Anti-Terrorism Law or any Sanctions Law.
 
89

--------------------------------------------------------------------------------

(d)        Each Company and each of their respective Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each Company and its respective Subsidiaries and each of their
respective directors, officers, employees, agents and Affiliates with all
Anti-Terrorism Laws, Canadian Anti-Terrorism Laws and Sanctions Laws.
 
(e)          No Company nor any director or officer, nor to the knowledge of the
Loan Parties, any agent, employee or other Person acting, directly or
indirectly, on behalf of any Company, has, in the course of its actions for, or
on behalf of, any Company, directly or indirectly (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or the Corruption of Foreign Public
Officials Act (Canada); or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
Section 3.22        Security Documents.
 
(a)          Subject to the entry of the Confirmation Order, the Security
Agreement is effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, legal, valid and enforceable security interests
in, the Security Agreement Collateral and, (i) when financing statements
(including fixture filings and transmitting utility filings, as applicable) and
other filings in appropriate form are filed in the appropriate offices (as
updated in accordance with the terms hereof) and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security Agreement
shall, to the extent such Liens can be perfected by the taking of such actions,
constitute fully perfected security interests in, all right, title and interest
of the grantors thereunder in the Security Agreement Collateral, in each case
subject to no Liens other than Permitted Liens.
 
(b)          Subject to the entry of the Confirmation Order, when (i) the
Security Agreement or a short form thereof is filed in the United States Patent
and Trademark Office and the United States Copyright Office, and (ii) financing
statements (including fixture filings and transmitting utility filings, as
applicable) and other filings in appropriate form are filed in the appropriate
offices (as updated in accordance with the terms hereof), the Liens created by
such Security Agreement shall constitute in the United States fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the Intellectual Property Collateral (as defined in such
Security Agreement), in each case, if and to the extent a security interest in
such Intellectual Property Collateral can be perfected solely by such filings.
 
90

--------------------------------------------------------------------------------

Section 3.23        No EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.
 
ARTICLE IV
CONDITIONS TO CREDIT EVENTS
 
Section 4.01         Conditions to Closing Date.  The obligation of each Lender
to fund (or be deemed to have funded) on the Closing Date shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 4.01:
 
(a)         Loan Documents.  All legal matters incident to this Agreement, the
Credit Events hereunder and the other Loan Documents shall be satisfactory to
the Required Lenders and delivered to the Administrative Agent and the Lenders
and there shall have been delivered to the Administrative Agent and the Lenders
a properly executed counterpart of each of the Loan Documents (including the
Intercreditor and Collateral Agency Agreement).
 
(b)          Corporate Documents.  The Administrative Agent and the Lenders
shall have received (in each case satisfactory to the Required Lenders):
 
(i)          a certificate of the secretary or assistant secretary of each Loan
Party dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its incorporation or organization, as the case may be, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of Borrower, the Credit Events hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect and (C)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate required by this clause (i));
 
(ii)          a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State; and
 
(iii)         such other customary documents, instruments or certificates as the
Required Lenders or the Administrative Agent may reasonably request.
 
(c)          Officers’ Certificate.  The Administrative Agent and the Lenders
shall have received a customary certificate (reasonably satisfactory to the
Required Lenders), dated the Closing Date and signed by a Financial Officer of
Borrower, (x) confirming compliance with the conditions precedent set forth in
Section 4.01 (other than any matters which are to be delivered by, provided by,
or subject to the satisfaction of, any party other than the Loan Parties) and
(y) certifying that (1) upon entry of the Confirmation Order, all member, board
of directors, governmental, shareholder and other material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained or no such consents and approvals are required, and (2) the
respective Indebtedness or obligations of Borrower and the Guarantors and any
Liens securing the same that are outstanding immediately after the consummation
of the Approved Plan shall not exceed the amount contemplated by the Approved
Plan.
 
91

--------------------------------------------------------------------------------

(d)          Confirmation Order. The Confirmation Order, authorizing Borrower,
Guarantors, and their Subsidiaries to execute, deliver, and perform their
obligations under this Agreement (including the payment of all fees with respect
thereto), shall have been entered and shall be in full force and effect and
shall not (i) have been stayed, reversed, vacated, amended, supplemented or
otherwise modified in any manner that could be reasonably expected to adversely
affect the interests of the Administrative Agent or the Required Lenders or (ii)
be the subject of an appeal;
 
(e)          Exit Transactions.  The Exit Transactions, including the Approved
Plan and all transactions contemplated therein and in the Confirmation Order to
occur on the effective date of the Approved Plan, shall have been (or
concurrently with the occurrence of the Closing Date, shall be) substantially
consummated in accordance with applicable law, Bankruptcy Court, and regulatory
approvals and on terms and conditions, and pursuant to documentation in form and
substance reasonably satisfactory to, the Required Lenders;
 
(f)          Collateral.
 
(i)          Personal Property Requirements.  Except as otherwise provided in
the Post-Closing Agreement, the Collateral Agent and the Lenders shall have
received:
 
(1)        all certificates, agreements or instruments representing or
evidencing the Securities Collateral accompanied by instruments of transfer and
stock powers undated and endorsed in blank to the Collateral Agent; the
Intercompany Note executed by and among the Companies, accompanied by an
endorsement to the Intercompany Note in the form attached thereto, undated and
endorsed in blank by each of the Loan Parties;
 
(2)        all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts and all Investment Property
of each Loan Party, in each case to the extent constituting Collateral (as each
such term is defined in, and to the extent required by, the Security Agreement);
 
(3)        UCC financing statements (including fixture filings and transmitting
utility filings, as applicable) in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Legal Requirements in
each jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;
 
92

--------------------------------------------------------------------------------

(4)         certified copies, each as of a recent date, of (1) UCC searches with
respect to each Loan Party that the Collateral Agent deems necessary or
appropriate, (2) United States Patent and Trademark Office and United States
Copyright Office searches with respect to each Loan Party, (3) tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches listing all effective lien notices or comparable documents that name
any Company as debtor and that are filed in the state and county jurisdictions
in which any Company is organized or maintains its principal place of business,
and (4) such other searches that the Collateral Agent deems necessary or
appropriate;
 
(5)         with respect to each location set forth in the Perfection
Certificate, a Landlord Access Agreement or Bailee Letter, as applicable; and
 
(6)       evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
 
(ii)          Real Property.  Except as otherwise provided in the Post-Closing
Agreement, the Collateral Agent and the Lenders shall have received:
 
(1)        a Mortgage encumbering each Material Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any leasehold
interest in such Material Property, and otherwise in form for recording or
filing in the recording or filing office of each applicable governmental
subdivision where each such Material Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Legal Requirements, and such financing statements (including fixture
filings and transmitting utility filings, as applicable) and any other
instruments necessary to grant a mortgage Lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent;
 
(2)        with respect to each Material Property, such consents, approvals,
amendments, supplements, estoppels, memoranda of leases or other instruments as
are necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Collateral Agent in order for the owner or holder of the fee or
leasehold interest constituting such Material Property to grant the Lien
contemplated by the Mortgage with respect to such Material Property;
 
93

--------------------------------------------------------------------------------

(3)         with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Material Property and fixtures described therein in the amount equal to not
less than 100% of the Fair Market Value of such Material Property and fixtures
or other value reasonably acceptable to the Collateral Agent, which Fair Market
Value (or such other value) as of the Closing Date is set forth in the
Perfection Certificate, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company, (B) to the extent
necessary and available, include such reinsurance arrangements (with provisions
for direct access, if necessary) as shall be acceptable to the Collateral Agent,
(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
Legal Requirements (i.e., policies which insure against losses regardless of
location or allocated value of the insured Property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, variable rate,
environmental lien, subdivision, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than exceptions reasonably acceptable to
the Collateral Agent;
 
(4)        with respect to each Material Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
 
(5)         evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
(6)         with respect to each Material Property, copies of (i) all Leases in
which any Loan Party holds the lessor’s interest or other agreements relating to
possessory interests, if any and (ii) all Data Center Leases;
 
(7)         with respect to each Material Property, each Loan Party shall have
made all notifications, registrations and filings, to the extent required by,
and in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Material Property;
 
(8)        evidence in the form of a standard “life of loan” flood hazard
determination certificate for each Material Property as to whether (i) such
Material Property is a Flood Hazard Property and (ii) the community in which
such Flood Hazard Property is located is participating in the National Flood
Insurance Program; and
 
94

--------------------------------------------------------------------------------

(9)        if such Material Property is a Flood Hazard Property, the relevant
Loan Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (i) as to the existence of such Flood Hazard Property and
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program.
 
(g)         Perfection Certificate.  The Administrative Agent and the Lenders
shall have received a completed Perfection Certificate, dated the Closing Date
and signed by a Responsible Officer of Borrower, together with all attachments
contemplated thereby, and the results of a search of the UCC (or equivalent),
tax and judgment, United States Patent and Trademark Office and United States
Copyright Office filings made with respect to the Loan Parties in the
jurisdictions contemplated by or listed on the Perfection Certificate and copies
of the financing statements (or similar documents) disclosed by such search and
evidence satisfactory to the Administrative Agent (acting at the direction of
Required Lenders) that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements satisfactory to the Administrative Agent (acting at the
direction of Required Lenders) for such release shall have been made).
 
(h)          Funds Flow. The Administrative Agent and the Lenders shall have
received a funds flow memorandum acceptable to the Required Lenders, executed by
a Responsible Officer of Borrower as of the Closing Date.
 
(i)          Solvency Certificate. The Administrative Agent and the Lenders
shall have received a solvency certificate from the chief financial officer,
chief accounting officer or other officer with equivalent duties of Borrower
(after giving effect to the Exit Transactions) substantially in the form
attached hereto as Exhibit B.
 
(j)          Legal Opinions. The Administrative Agent and the Lenders shall have
received, on behalf of itself, the other Agents, and the Lenders, a favorable
written opinion of Jenner & Block LLP, special counsel for the Loan Parties, and
Fasken Martineau DuMoulin LLP, special Canadian counsel for the Loan Parties,
which opinions will be (A) dated the Closing Date, (B) addressed to the Agents
and the Lenders and (C) covering such matters relating to the Loan Documents and
the Transactions as the Administrative Agent shall reasonably request.
 
(k)          First Out Term Loan Facility. The Administrative Agent and the
Lenders shall have received evidence reasonably satisfactory to it (acting at
the direction of Required Lenders) that substantially simultaneously with the
deemed making of the Loans hereunder on the Closing Date, the First Out Term
Loan Credit Agreement and the other First Out Term Loan Documents, in each case,
shall have been entered into, and the financing transactions thereunder shall
have been consummated, in accordance with their terms on the Closing Date.
 
(l)          [Reserved].
 
95

--------------------------------------------------------------------------------

(m)       Financials.  The Administrative Agent and the Lenders shall have
received, and the Required Lenders shall be reasonably satisfied with, at least
1 Business Day prior to the Closing Date, (i) an unaudited financial summary of
the financial performance, bookings update, and unaudited income statement, and
a balance sheet of Borrower and its Subsidiaries on a consolidated basis for the
month ended March 31, 2020 and (ii) an updated 13-Week cash flow forecast as of
the Closing Date.
 
(n)          No Default.  No Default or Event of Default shall have occurred and
be continuing or would result from the Exit Transactions.
 
(o)          Material Adverse Effect. Since the Petition Date, there shall not
have occurred any event, change, occurrence or effect that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(p)          Representation and Warranties.  As of the Closing Date, each of the
representations and warranties relating to any Company set forth in Article III
or in any other Loan Document shall be true and correct in all material respects
on and as of the Closing Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects on and as of such earlier
date); provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
and as of the Closing Date.
 
(q)          Existing Indebtedness. The obligations under the DIP Credit
Agreement and the Pre-Petition Credit Agreement shall have been repaid (or
deemed repaid) on the Closing Date, including the conversion of DIP Roll Up
Loans and the DIP New Money Loans (in each case, as defined in the DIP Credit
Agreement) into First Out Term Loans under the First Out Term Loan Credit
Agreement. The Administrative Agent and the Lenders shall have received
satisfactory release letters with respect to all existing Indebtedness under the
DIP Credit Agreement and the Pre-Petition Credit Agreement and, in each case,
which confirms that all Liens upon any of the property of the Loan Parties in
connection with the obligations thereunder will be terminated concurrently with
such payment (together with copies of all relevant release documents in
recordable form and executed where applicable).
 
(r)          Fees.  All Fees (including any fees to be paid for the account of
any Lender on the Closing Date that Borrower has previously agreed to in
writing) and other amounts due and payable on or before the Closing Date,
including, to the extent invoiced not less than one Business Day prior to the
Closing Date, reimbursement or payment of all out-of-pocket expenses (including
the premiums and recording taxes and fees and the legal fees and expenses of the
Specified Lender Advisors, Jones Day, as legal counsel to the administrative
agent and the collateral agent under the DIP Credit Agreement, and Willkie Farr
& Gallagher LLP, as legal counsel to the Administrative Agent and the Collateral
Agent), and the fees and expenses of any local counsel, foreign counsel,
appraisers, consultants and other advisors, shall be paid (or will be paid from
the proceeds of the Loans), in each case to the extent required to be reimbursed
or paid by the Loan Parties hereunder or under any other Loan Document.
 
96

--------------------------------------------------------------------------------

(s)         Bank Regulatory Documentation.  To the extent requested not less
than three Business Days prior to the Closing Date, the Administrative Agent and
the Lenders shall have received, in form and substance satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 
Section 4.02        Conditions to All Credit Events.  The obligation of each
Lender to make any Credit Event shall be subject to, and to the satisfaction, or
waiver by the Required Lenders, of each of the conditions precedent set forth
below.
 
(a)          No Default.  At the time of and immediately after giving effect to
such Credit Event and the application of the proceeds thereof, no Default or
Event of Default shall have occurred and be continuing on such date.
 
(b)          Representations and Warranties.  Each of the representations and
warranties made by any Loan Party set forth in Article III or in any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Event with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
 
(c)          Fees.  All reasonable and documented out-of-pocket fees and
expenses required to be paid under the Loan Documents shall have been paid.
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, and each Lender that so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest and premium (if any) on each Loan, all Fees and all
other expenses or amounts then due and payable under any Loan Document shall
have been paid in full, each Loan Party will, and will cause each of its
Subsidiaries to:
 
Section 5.01        Financial Statements, Reports, etc.  Furnish to the
Administrative Agent for distribution to the Lenders:
 
97

--------------------------------------------------------------------------------

(a)          Annual Reports.  Within 120 days after the end of each fiscal year,
(i) the audited consolidated balance sheet of Borrower and its Subsidiaries as
of the end of such fiscal year and related consolidated statements of income,
cash flows and stockholders’ equity for such fiscal year, in comparative form
with such financial statements as of the end of, and for, the preceding fiscal
year (for periods occurring after the implementation of “fresh-start”
accounting), and notes thereto, all prepared in accordance with GAAP and
accompanied by an opinion of BDO USA, LLP or other independent public
accountants of recognized national standing, stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower and such
Subsidiaries as of the dates and for the periods specified in accordance with
GAAP and (ii) a management’s discussion and analysis of the financial condition
and results of operations for such fiscal year, as compared to the previous
fiscal year and budgeted amounts;
 
(b)          Quarterly Reports.  Within 45 days of the end of the first three
fiscal quarters of each fiscal year (except (x) with respect to the fiscal
quarter ending June 30, 2020, within 75 days of the end of such fiscal quarter
and (y) with respect to the fiscal quarter ending September 30, 2020, within 60
days of the end of such fiscal quarter), (i) the consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year (for periods occurring after the implementation of
“fresh-start” accounting), and notes thereto, all prepared in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of footnotes)
and accompanied by a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower and such
Subsidiaries as of the date and for the periods specified in accordance with
GAAP consistently applied, and on a basis consistent with audited financial
statements referred to in clause (a) of this Section 5.01, subject to normal
year-end audit adjustments and the absence of footnotes and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year and budgeted amounts;
 
(c)         Financial Officer’s Certificate.  Concurrently with any delivery of
financial statements under Section 5.01(a) or (b) above, a Compliance
Certificate certifying that no Default or Event of Default has occurred or, if
such a Default or Event of Default has occurred, specifying in reasonable detail
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;
 
(d)          [Reserved];
 
(e)          Public Reports.  Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements, notices and other
materials or information filed by any Company with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;
 
98

--------------------------------------------------------------------------------

(f)          Management Letters.  Promptly after the receipt thereof by any
Company, a copy of any “management letter” or similar document received by any
such Person from its certified public accountants and the management’s responses
thereto;
 
(g)        Budgets.  As soon as available and in any event within 90 days after
the end of each fiscal year of Borrower (but no later than any delivery of
financial statements under Section 5.01(a)), a consolidated budget in form
reasonably satisfactory to the Administrative Agent (including budgeted
statements of income for each of Borrower’s and its Subsidiaries’ business units
and sources and uses of cash and balance sheets) prepared by Borrower for (i)
each fiscal quarter of such fiscal year prepared in detail and (ii) such fiscal
year and the immediately two succeeding fiscal years (except that no budget is
required to be provided for any fiscal year after the fiscal year in which the
Final Maturity Date occurs) in summary form, in each case, of Borrower and its
Subsidiaries, with appropriate presentation and discussion in reasonable detail
of the principal assumptions upon which such budget is based, accompanied by a
certificate of a Financial Officer of Borrower certifying that the budget of
Borrower and its Subsidiaries is a reasonable estimate for the period covered
thereby;
 
(h)         Certification of Public Information.  Borrower and each Lender
acknowledges that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.01 or otherwise
are being distributed through a Platform, any document or notice that Borrower
has not specifically labeled “Public-Contains Only Public Information” shall not
be posted on that portion of the Platform designated for such Public Lenders. 
If Borrower has not so labeled a document or notice delivered pursuant to this
Section 5.01, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to Borrower, its
Subsidiaries and their securities.  Notwithstanding anything in any Loan
Document to the contrary, documents required to be delivered pursuant to
Sections 5.01(a)(i) and (b)(i) may be posted on that portion of the Platform
designated for Public Lenders regardless of whether Borrower has or has not
specifically labeled any such document “Public-Contains Only Public
Information;”
 
(i)        Regulatory Information.  Promptly, from time to time, copies of such
reports and written information to and from any Governmental Authority,
including the FCC and any PUC, with jurisdiction over the Property or business
of any Company, as the Administrative Agent may reasonably request; and
 
(j)         Other Information.  Promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Company, or compliance with the terms of any Loan Document, or the
environmental condition of any Real Property, as the Administrative Agent or any
Lender may reasonably request.  Each Lender acknowledges that the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to in this Section 5.01, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery
(from the Administrative Agent) of or maintaining its copies of such documents.
 
99

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (1) on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet and gives written notice thereof
to the Administrative Agent; or (2) on which such documents are posted on a U.S.
government website or on Borrower’s behalf on an Internet or intranet website,
if any, in each case, to which the Administrative Agent has access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).
 
Section 5.02       Litigation and Other Notices.  Furnish to the Administrative
Agent (who shall distribute to the Lenders) written notice of the following
promptly (and, in any event, within ten (10) Business Days (or, in the case of
Section 5.02(a), within five (5) Business Days) following the occurrence
thereof):
 
(a)          knowledge of the occurrence of any Default or the occurrence of any
Event of Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
 
(b)          the filing or commencement of, or any threat or notice of intention
of any Person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity or otherwise by or before any Governmental
Authority, (i) against any Company or any Affiliate thereof that has had, or
could reasonably be expected to result in, a Material Adverse Effect, (ii) with
respect to any Loan Document or (iii) with respect to any of the other
Transactions;
 
(c)          any development that has resulted, or could reasonably be expected
to result, in a Material Adverse Effect;
 
(d)          the occurrence of a Casualty Event in excess of $10,000,000
(whether or not covered by insurance);
 
(e)          the occurrence of any ERISA Event or any events with respect to
Canadian Pension Plans or Foreign Plans that, alone or together with any other
ERISA Events or any events with respect to Canadian Pension Plans or Foreign
Plans that have occurred, could reasonably be expected to result in liability of
Borrower and its Subsidiaries in an aggregate amount exceeding $10,000,000;
 
(f)          the receipt by any Company of any notice of any Environmental
Claim, Release or violation of or potential liability under, or knowledge by any
Company that there exists a condition that has resulted, or could reasonably be
expected to result, in an Environmental Claim, Release or a violation of or
liability under, any Environmental Law, except for Environmental Claims,
Releases, violations and liabilities the consequence of which, in the aggregate,
have not subjected and could not be reasonably be expected to subject the
Companies collectively to liabilities exceeding $10,000,000; and
 
100

--------------------------------------------------------------------------------

(g)          any Material Adverse Lease Event.
 
Section 5.03        Existence; Businesses and Properties.
 
(a)         Do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and take all commercially
reasonable action to maintain all rights and franchises, licenses and permits
material to its business, except as otherwise expressly permitted under Section
6.05 or 6.06.
 
(b)          Except if the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, do or cause
to be done all things that are commercially reasonable and necessary to maintain
or cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof, consistent with
past practice.
 
Section 5.04        Insurance.
 
(a)         Maintain, with insurers that Borrower believes in good faith are
financially sound and reputable, insurance, to such extent and against such
risks as is customary with companies in the same or similar businesses operating
in the same or similar locations in similar circumstances, including insurance
with respect to the Material Properties against such casualties and
contingencies and of such types and in such amounts with such deductibles and
provisions for minimum claim amounts as is customary in the case of similar
businesses operating in the same or similar locations, and will furnish to the
Administrative Agent, upon its written request, information presented in
reasonable detail as to the insurance so carried; provided that with respect to
physical hazard insurance, following the occurrence and during the continuation
of an Event of Default, the Collateral Agent shall be entitled to agree to the
adjustment of any claim thereunder without the consent of any Company.  No later
than 10 Business Days following the Closing Date (or such later date as the
Required Lenders shall agree), each such policy of insurance shall as
appropriate, (i) name the Collateral Agent, on behalf of the Lenders, as an
additional insured thereunder as its interests may appear and/or (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Collateral Agent, on behalf of the Lenders, as
lender’s loss payee thereunder.
 
(b)         With respect to each Material Property, obtain flood insurance
(which may take the form of a separate policy or be included as part of
Borrower’s casualty insurance policy) in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements located on any Material Property is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973.
 
101

--------------------------------------------------------------------------------

(c)         No Loan Party that is an owner or lessee of any Material Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective mortgage or under Section 5.04(a), and each Loan
Party shall otherwise comply in all material respects with all material
Insurance Requirements in respect of the premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 
Section 5.05       Obligations and Taxes.  File all applicable Tax returns and
pay and discharge promptly when due all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its Property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, services, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien other than a Permitted Lien upon such
properties or any part thereof; provided that such payment and discharge shall
not be required with respect to any such Tax, assessment, charge, levy or claim
so long as (i) the validity or amount thereof shall be contested in good faith
by appropriate proceedings timely instituted and diligently conducted and the
applicable Company shall have set aside on its books adequate reserves or other
appropriate provisions with respect thereto in accordance with GAAP, and (ii)
such contest operates to suspend collection of the contested obligation, Tax,
assessment or charge and enforcement of a Lien other than a Permitted Lien.
 
Section 5.06        Employee Benefits.
 
(a)          Furnish to the Administrative Agent (x) as soon as possible after,
and in any event within five (5) Business Days after any Responsible Officer of
any Company or any ERISA Affiliate of any Company knows or has reason to know
that, any ERISA Event or other event with respect to an Employee Benefit Plan
has occurred that, alone or together with any other ERISA Event could reasonably
be expected to result in liability of the Companies or any of their ERISA
Affiliates in an aggregate amount exceeding $10,000,000 or the imposition of a
Lien, a statement of a Financial Officer of Borrower setting forth details as to
such ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) upon request by the Administrative Agent, copies of (i)
any annual report (Form 5500 Series) filed by any Company or any of its ERISA
Affiliates with the Employee Benefits Security Administration with respect to
each Employee Benefit Plan; (ii) the most recent actuarial valuation report for
each Pension Plan or Multiemployer Plan and each annual report for any
Multiemployer Plan; (iii) all notices received by any Company or any of its
ERISA Affiliates from a Multiemployer Plan sponsor or any Governmental Authority
concerning an ERISA Event; and (iv) such other information, documents or
governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request.
 
102

--------------------------------------------------------------------------------

(b)          Maintain all Employee Benefit Plans, Canadian Pension Plans and
Foreign Plans in compliance in all material respects with all applicable Legal
Requirements and ensure that all premiums and payments relating to Employee
Benefit Plans, Canadian Pension Plans and Foreign Plans are paid as due, except
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that a Loan Party may
terminate any such plan in accordance with all applicable Legal Requirements if
the aggregate unfunded liability to the Loan Parties is not greater than
$10,000,000.
 
Section 5.07          Maintaining Records; Access to Properties and Inspections;
Annual Meetings.
 
(a)          Keep proper books of record and account in which entries in
conformity with GAAP are made of all material dealings and transactions in
relation to its business and activities.  Upon reasonable advance notice (unless
an Event of Default exists, in which case no notice shall be required), each
Company will permit any representatives designated by the Administrative Agent
or any Lender during normal business hours to visit and inspect the financial
records and the Property of such Company and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants); provided that (i)
excluding any such visits and inspections during the continuation of an Event of
Default, only representatives of the Administrative Agent or the Collateral
Agent on behalf of the Secured Parties, may exercise visitation and inspection
rights under this Section 5.07, and (ii) the Administrative Agent and the
Secured Parties shall not exercise such rights more than twice in any period of
12 consecutive months, absent the existence of an Event of Default.
 
(b)          Within one hundred thirty five (135) days after the close of each
fiscal year of the Companies, at the request of the Administrative Agent or
Required Lenders, hold a meeting (at a mutually agreeable location and time or,
at the option of the Required Lenders, a conference call) with all Lenders who
choose to attend such meeting or conference call at which meeting or conference
call shall be reviewed the financial results of the previous fiscal year and the
financial condition of the Companies and the budget presented for the current
fiscal year of the Companies.
 
Section 5.08        [Reserved].
 
Section 5.09       Compliance with Environmental Laws; Environmental Reports. 
Except for exceptions to the following that could not reasonably be expected to
result in a Material Adverse Effect, comply, and use commercially reasonable
efforts to cause all lessees and other Persons occupying its properties to
comply, in all respects with all Environmental Laws applicable to its operations
and properties; obtain and renew all material Environmental Permits necessary
for its operations and properties; and conduct any remedial action required in
accordance with Environmental Laws; provided, however, that none of Borrower or
any Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
103

--------------------------------------------------------------------------------

Section 5.10        Compliance Policy.  Maintain compliance policies and
procedures applicable to each Company that are designed to ensure compliance
with Sections 6.18 and 6.19 by each Company, which compliance policies and
procedures shall include:  (a) take-down policies and procedures for websites
paid for or on behalf of Embargoed Persons or otherwise in violation of any
Sanctions Law; (b) policies and procedures for screening and otherwise verifying
that no Company directly or indirectly accepts as a new customer, maintains a
customer relationship with, nor receives any payment from, any Embargoed Person;
and (c) policies and procedures for ensuring continued compliance with the
Sanctions Laws, including: (i) training all employees, directors and officers of
each Company with respect to the Sanctions Laws; (ii) policies and procedures
with respect to resellers, vendors and service providers of each Company
(collectively, “Third Parties”) regarding such Third Parties’ compliance with
the Sanctions Laws and remedies with respect to any Third Party’s failure to
comply with the Sanctions Laws; (iii) timely and appropriately monitoring
activities of each Company to ensure compliance with these policies and
procedures;  (iv) investigating alleged or potential violations of the Sanctions
Laws by any Person or entity within any Company; (v) determining the conditions
under which voluntary disclosures will be made to Governmental Authorities
following the discovery and/or investigation of actual or potential violations
of the Sanctions Laws; and  (vi) maintaining all records required under the
Sanctions Laws.
 
Section 5.11        Additional Collateral; Additional Guarantors.
 
(a)         Subject to this Section 5.11, with respect to any Property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject (but, in any
event, excluding any Excluded Property) promptly (and in any event within thirty
(30) Business Days after the acquisition thereof as may be extended with the
consent of the Required Lenders in their sole discretion) (i) execute and
deliver to the Administrative Agent, the Lenders and the Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent (in each case,
acting at the direction of the Required Lenders) or the Required Lenders shall
reasonably deem necessary or advisable to grant to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties, a Lien on such
Property subject to no Liens other than Permitted Liens and (ii) take all
actions necessary to cause such Lien to be duly perfected to the extent required
by such Security Documents in accordance with all applicable Legal Requirements,
including the filing of financing statements (including fixture filings and
transmitting utility filings, as applicable) in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent (in
each case, acting at the direction of the Required Lenders) or the Required
Lenders.  Borrower and the other Loan Parties shall (subject to the limitations
set forth in the Security Documents) otherwise take such actions and execute
and/or deliver to the Collateral Agent and the Lenders such documents as the
Required Lenders or the Administrative Agent or the Collateral Agent shall
reasonably require (in each case, acting at the direction of the Required
Lenders) to confirm the validity, perfection and priority of the Lien of the
Security Documents against such after-acquired properties.
 
104

--------------------------------------------------------------------------------

(b)          Subject to any limitations in the Security Documents, with respect
to any Person that is or becomes a Wholly Owned Subsidiary of a Loan Party after
the Closing Date (except to the extent any of the following constitutes Property
that is Excluded Property or is otherwise excluded as Collateral under the
Security Agreement), such Person shall promptly (as may be extended with the
consent of the Required Lenders in their sole discretion), deliver to the
Collateral Agent and the Lenders, as and to the extent required by the Security
Agreement, the certificates, if any, representing all of the Equity Interests of
such Subsidiary owned by a Loan Party, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and cause such new Subsidiary (A) to execute a
Joinder Agreement to become a Guarantor and a Pledgor or, in the case of a
Foreign Subsidiary, if requested by the Administrative Agent or the Collateral
Agent (in each case, acting at the direction of the Required Lenders) or the
Required Lenders, execute a security document compatible with the laws of such
Foreign Subsidiary’s jurisdiction of organization (and in form and substance
reasonably satisfactory to the Required Lenders) to cause such Subsidiary to
become a Guarantor and a Pledgor, and (B) to take all actions necessary or
advisable in the reasonable opinion of the Administrative Agent, the Collateral
Agent (in each case, acting at the direction of the Required Lenders) or the
Required Lenders to cause the Lien created by the applicable Security Document
to be duly perfected to the extent required by such Security Document, including
the filing of financing statements (including fixture filings and transmitting
utility filings, as applicable) or equivalent registrations in such
jurisdictions as may be reasonably requested by the Required Lenders or by the
Administrative Agent or the Collateral Agent (in each case, acting at the
direction of the Required Lenders).
 
(c)          With respect to any Person that is or becomes a Subsidiary of a
Loan Party after the Closing Date, promptly (and in any event within ten (10)
Business Days after such Person becomes a Subsidiary as may be extended with the
consent of the Required Lenders in their sole discretion) execute and deliver to
the Collateral Agent (i) a counterpart to the Intercompany Note and (ii) if such
Subsidiary is a Loan Party, an endorsement to the Intercompany Note (undated and
endorsed in blank) in the form attached thereto, endorsed by such Subsidiary.
 
(d)          (A) Promptly grant to the Collateral Agent (and in any event within
thirty (30) Business Days of the acquisition thereof as may be extended with the
consent of the Required Lenders in their sole discretion) a security interest in
and Mortgage on (i) each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon (other than any Excluded Property, as defined in the
Security Agreement), individually has a Fair Market Value on the date of
acquisition thereof of at least $2,500,000 and (ii) each leased Real Property of
such Loan Party of a “company-controlled” data center (unless the Required
Lenders otherwise consent or the applicable Loan Party shall have used all
commercially reasonable efforts to obtain, but failed to obtain, such Mortgage),
in each case, as additional security for the Secured Obligations (unless the
subject Property is already mortgaged to a third party to the extent permitted
by Section 6.02(i)). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Collateral Agent or the
Required Lenders and shall constitute valid and enforceable perfected first
priority Liens subject only to Permitted Liens. Such Loan Party shall promptly
deliver to the Collateral Agent (and in any event within thirty (30) Business
Days as may be extended with the consent of the Required Lenders in their sole
discretion) a Landlord Access Agreement with respect to each Data Center Lease
(unless the applicable Loan Party shall have used all commercially reasonable
efforts to obtain, but failed to obtain, such Landlord Access Agreements within
such 30 Business Day period). The Mortgages or instruments related thereto shall
be duly recorded or filed in such manner and in such places as are required by
applicable Legal Requirements to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent required to be granted pursuant to the
Mortgages and all taxes, fees and other charges payable in connection therewith
shall be paid in full. Such Loan Party shall otherwise take such actions and
execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent, the Collateral Agent (in each case, acting at the
direction of the Required Lenders) or the Required Lenders shall reasonably
require to confirm the validity, enforceability, perfection and priority of the
Lien of any existing Mortgage or new Mortgage against such after acquired Real
Property (including, but not limited to, a Title Policy, a Survey and
environmental assessments (only with respect to such Real Property owned in fee
by such Loan Party) and, if reasonably requested by the Administrative Agent
(acting at the direction of the Required Lenders) or the Required Lenders, a
customary local counsel opinion in respect of such Mortgage, in each case, in
form and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent or the Required Lenders).
 
105

--------------------------------------------------------------------------------

(e)          Notwithstanding anything to the contrary herein or in any other
Loan Document, the Loan Parties shall not have to create any Lien or perfect any
Lien in any particular assets, or obtain title insurance in respect of any asset
if, in the reasonable judgment of the Required Lenders evidenced in writing,
determined in consultation with Borrower, the burden, cost or consequences of
creating or perfecting such Liens in such assets or obtaining title insurance is
excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents.
 
Section 5.12         Security Interests; Further Assurances.
 
(a)          Promptly, upon the reasonable request of the Required Lenders or of
the Administrative Agent or the Collateral Agent (in each case, acting at the
direction of the Required Lenders), at the Companies’ expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise
reasonably deemed by the Required Lenders or by the Administrative Agent or the
Collateral Agent (in each case, acting at the direction of the Required Lenders)
necessary or desirable for the continued validity, enforceability, perfection
and priority of the Liens on the Collateral (other than Excluded Perfection
Collateral (as defined in the Security Agreement)) covered thereby subject to no
other Liens except Permitted Liens, or (subject to any limitations in the
Security Documents) obtain any consents or waivers as may be necessary or
appropriate in connection therewith.
 
106

--------------------------------------------------------------------------------

(b)          Deliver or cause to be delivered to the Lenders, the Administrative
Agent and the Collateral Agent from time to time such other documentation,
instruments, consents, authorizations, approvals and Orders in form and
substance reasonably satisfactory to the Required Lenders as required by
applicable Legal Requirements or as the Administrative Agent and the Collateral
Agent (in each case acting at the direction of the Required Lenders) or the
Required Lenders shall reasonably deem necessary or advisable to perfect or
maintain the validity, enforceability, perfection and priority of the Liens on
the Collateral (other than Excluded Perfection Collateral (as defined in the
Security Agreement)) pursuant to the Security Documents.
 
(c)          Notwithstanding anything to the contrary herein or in any other
Loan Document, so long as no Event of Default exists, in no event shall any Loan
Party or any Subsidiary of a Loan Party be required to take any action (i)
outside of the United States or Canada to perfect any Lien on (A) the Equity
Interests of any Foreign Subsidiary that is an Immaterial Subsidiary or (B) a
Foreign Subsidiary (or any of its assets) that is an Immaterial Subsidiary or
(ii) that is not required to be taken pursuant to the terms of the Security
Agreement.
 
Section 5.13        [Reserved].
 
Section 5.14        Information Regarding Collateral. Concurrently with the
delivery of financial statements pursuant to Section 5.01(a), deliver to the
Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement.
 
Section 5.15        Obtaining Ratings.  Use commercially reasonable efforts to
cause the Loans and Borrower’s corporate credit to be rated by Standard & Poor’s
Rating Services and Moody’s Investors Service Inc. (but not to maintain a
specific rating).
 
Section 5.16       Deposit Accounts.  On or prior to 30 days after the Closing
Date (or such later time to which the Required Lenders may reasonably agree),
each Loan Party shall enter into an effective account control agreement (a
“Deposit Account Control Agreement”) with each account bank, in form and
substance reasonably satisfactory to the Required Lenders (it being agreed that
any such agreement requiring the Administrative Agent to indemnify a deposit
bank in its individual capacity shall not be reasonably acceptable to the
Required Lenders without the Administrative Agent’s consent), with respect to
each primary domestic concentration Deposit Account in which funds of any of the
Loan Parties are deposited and a Securities Account Control Agreement for any
Securities Account where securities are or may be maintained (including those
existing as of the Closing Date, excluding Excluded Accounts).  In addition,
Borrower shall enter into a Deposit Account Control Agreement or a Securities
Account Control Agreement with respect to any such Deposit Account or Securities
Account other than an Excluded Account which is established after the Closing
Date, promptly and in any event within 30 days upon such establishment (or such
longer period as the Required Lenders may agree in their discretion).
 
107

--------------------------------------------------------------------------------

Section 5.17        Compliance with Confirmation Order and Approved Plan.  The
Loan Parties shall, and shall cause their Subsidiaries to, comply with the
Confirmation Order and Approved Plan at all times required thereby.
 
ARTICLE VI
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent and each Lender that, so long as this Agreement shall
remain in effect and until the Commitments have been terminated and the
principal of and interest and premium (if any) on each Loan, all Fees and all
other expenses or amounts then due and payable under any Loan Document have been
paid in full, no Loan Party will, nor will they cause or permit any of their
Subsidiaries to:
 
Section 6.01        Indebtedness.  Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
 
(a)          Indebtedness incurred under this Agreement and the other Loan
Documents, including, for the avoidance of doubt, any Incremental Loans
permitted to be incurred hereunder;
 
(b)          Indebtedness outstanding on the Closing Date (including the (i)
Indebtedness under the First Out Term Loan Documents in an aggregate principal
amount of $75,100,000 and (ii) Indebtedness under outstanding letters of
credit);
 
(c)        Indebtedness consisting of Hedging Obligations, in each case entered
into in the ordinary course of business and not for speculative purposes or
taking a “market view”; provided that if such Hedging Obligations relate to
interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and (ii)
the notional principal amount of such Hedging Obligations at the time incurred
does not exceed the principal amount of the Indebtedness to which such Hedging
Obligations relate;
 
(d)          Indebtedness in respect of a revolving credit facility in a maximum
principal amount not to exceed $25,000,000 at any time outstanding, which
maximum principal amount may be increased to include a letter of credit
subfacility in an aggregate face amount not to exceed, together with the face
amount under any letter of credit facility under subclause (f), $7,500,000, so
long as there is no obligor under any such Indebtedness under this clause (d)
that is not a Loan Party hereunder;
 
(e)          Indebtedness of Borrower and its Subsidiaries in respect of
Purchase Money Obligations, Synthetic Lease Obligations and Capital Lease
Obligations in an aggregate amount (together with any refinancing thereof
permitted under clause (m)) not to exceed, at any time outstanding, $25,000,000,
provided, however, that, in the case of Purchase Money Obligations, (A) such
Indebtedness is incurred within 120 days after such acquisition, installation,
construction, repair, replacement or improvement of such fixed or capital assets
(including Equity Interests of any Person owning the applicable fixed or capital
assets) by such Person and (B) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction, repair,
replacement or improvement, as the case may be;
 
108

--------------------------------------------------------------------------------

(f)          Indebtedness with respect to a letter of credit facility in a
maximum face amount not to exceed at any time, together with the maximum face
amount of any letter of credit subfacility under clause (d) above, $7,500,000;
 
(g)         Indebtedness in respect of bid, performance or surety bonds issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company incurred in the ordinary course of
business with respect to letters of credit supporting such bid, performance or
surety obligations (in each case other than for an obligation for money
borrowed), in an aggregate amount at any time outstanding not to exceed
$5,000,000;
 
(h)          Contingent Obligations of any Company in respect of Indebtedness
otherwise permitted under this Section 6.01 (other than this Section 6.01(h));
 
(i)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;
 
(j)           Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;
 
(k)          Indebtedness of any Foreign Subsidiary in an aggregate outstanding
principal amount for all such Foreign Subsidiaries in an amount not to exceed,
at any time outstanding, $5,000,000, provided that such Indebtedness is not
directly or indirectly recourse to any of the Companies or of their respective
assets, other than to such Foreign Subsidiary or any Subsidiary thereof which is
a Foreign Subsidiary;
 
(l)          Indebtedness of any Company in an aggregate principal amount for
all Companies in an amount not to exceed, at any time outstanding, $10,000,000,
provided that no Event of Default shall have occurred and be continuing at the
time such Indebtedness is incurred or would result from the incurrence thereof;
provided, further, that the aggregate principal amount of Indebtedness at any
time outstanding incurred pursuant to this subclause (l) by any Company that is
not a Guarantor shall not exceed $5,000,000;
 
109

--------------------------------------------------------------------------------

(m)         Indebtedness which represents a refinancing or renewal of any of the
Indebtedness described in any of clauses (b), (e), (s) or (t) of this Section
6.01; provided that (A) any such refinancing Indebtedness is in an aggregate
principal amount (or aggregate amount, as applicable) not greater than the
aggregate principal amount (or aggregate amount, as applicable) of the
Indebtedness being renewed or refinanced, plus the amount of any reasonable
premiums required to be paid thereon and reasonable fees and expenses associated
therewith, (B) such refinancing Indebtedness has a later or equal final maturity
and longer or equal weighted average life to maturity than the Indebtedness
being renewed or refinanced, (C) the covenants, events of default, subordination
(including lien subordination) and other terms, conditions and provisions
thereof (including any guarantees thereof or security documents in respect
thereof) shall be, in the aggregate, no less favorable to the Administrative
Agent, the Collateral Agent and the Lenders than those contained in the
Indebtedness being renewed or refinanced, (D) no Default or Event of Default has
occurred and is continuing or would result therefrom and (E) any such
Indebtedness that is refinancing or renewing any Indebtedness under the First
Out Term Loan Documents and Section 6.01(s) will be subject to the Intercreditor
and Collateral Agency Agreement;
 
(n)          Indebtedness incurred to pay premiums for insurance policies
maintained by Borrower or any Subsidiary thereof in the ordinary course of
business;
 
(o)          Contingent Obligations with respect to bonds issued to support
workers’ compensation, unemployment or other insurance or self-insurance
obligations, and similar obligations, in each case incurred in the ordinary
course of business;
 
(p)        Indebtedness constituting indemnification, deferred purchase price
adjustments, earn-outs or other similar contingent payment obligations incurred
in connection with any Investment or Disposition not prohibited hereunder (other
than, in the case of a Disposition, guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition), so long as the amount does not
exceed the gross proceeds actually received by Borrower or the applicable
Subsidiary, as the case may be, in connection with any such Disposition;
 
(q)          Indebtedness in respect of take-or-pay obligations contained in
supply agreements entered into in the ordinary course of business;
 
(r)          Indebtedness representing deferred compensation to directors,
officers, employees, members of management and consultants of Borrower or any of
its Subsidiaries incurred in the ordinary course of business;
 
(s)          Indebtedness consisting of any “Incremental Loans” as defined and
incurred under the First Out Term Loan Credit Agreement as in effect on the date
hereof, incurred in an aggregate principal amount not to exceed $25,000,000 plus
the amount of interest that is paid in kind and added to principal thereof minus
the original principal amount of Incremental Loans incurred under Section 2.17;
 
(t)          Indebtedness of any Person that becomes a Subsidiary after the date
hereof, or Indebtedness of any Person that is assumed by Borrower or any of its
Subsidiaries in connection with the acquisition of assets by Borrower or any of
its Subsidiaries, in an aggregate principal amount not to exceed $20,000,000 at
any time outstanding for all such Subsidiaries; provided that such Indebtedness
(i) in the case of Indebtedness of any Person that becomes a Subsidiary after
the date hereof, exists at the time such Person becomes a Subsidiary, (ii) is
not created in anticipation or contemplation of such Person becoming a
Subsidiary and (iii) is not directly or indirectly recourse to any of the
Companies or any of their respective assets, other than to the Person that
becomes a Subsidiary or, in the case of an acquisition of assets, to the Person
acquiring such assets;
 
110

--------------------------------------------------------------------------------

(u)          Indebtedness in an outstanding principal amount not to exceed
$100,000,000 at any time, so long as (i) the Total Net Leverage Ratio does not
exceed the Incurrence Leverage Level at the time of incurrence of such
Indebtedness and immediately after giving effect thereto, (ii) such Indebtedness
is not incurred prior to September 30, 2020, (iii) no Default or Event of
Default exists before and immediately after the incurrence of such Indebtedness,
(iv) there is no obligor in respect of such Indebtedness that is not a Loan
Party and (v) Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent certifying as to compliance with the foregoing requirements
in clauses (i)-(iv);
 
(v)          Finance Lease Obligations in an amount not to exceed $75,000,000;
and
 
(w)          Indebtedness constituting Investments in compliance with Section
6.04.
For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.
 
Section 6.02        Liens.  Create, incur, assume or permit to exist, directly
or indirectly, any Lien on any Property now owned or hereafter acquired by it or
on any income or revenues or rights in respect of any thereof, except the
following (collectively, the “Permitted Liens”):
 
(a)          inchoate Liens for amounts required to be remitted but not yet due
with respect to Canadian Pension Plans or for taxes, assessments or governmental
charges or levies not yet due and payable or delinquent and Liens for taxes,
assessments or governmental charges or levies, which are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the Property subject to any such
Lien;
 
111

--------------------------------------------------------------------------------

(b)          Liens in respect of Property of any Company imposed by law, which
were incurred in the ordinary course of business and do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business, and (i) which do not
in the aggregate materially detract from the value of the Property of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and do not
materially impair the use thereof in the operation of the business of the
Companies, taken as a whole, or the Loan Parties, taken as a whole, and (ii)
which, if they secure obligations that are then due and unpaid, are being
contested in good faith by appropriate proceedings promptly initiated and
diligently conducted for which adequate reserves have been established in
accordance with GAAP, which proceedings (or Orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
Property subject to any such Lien;
 
(c)         any Lien in existence on the Closing Date (other than Liens securing
the obligations under the First Out Term Loan Documents)  including the cash
collateralization of letters of credit existing on the Closing Date and any Lien
granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (i) except as permitted by Section 6.01(m)(A),
does not secure an aggregate amount of Indebtedness or other obligations, if
any, greater than that secured on the Closing Date (minus the aggregate amount
of any permanent repayments and prepayments thereof since the Closing Date but
only to the extent that such repayments and prepayments by their terms cannot be
reborrowed or redrawn and do not occur in connection with a refinancing of all
or a portion of such Indebtedness) and (ii) does not encumber any Property other
than the Property subject thereto on the Closing Date (any such Lien, an
“Existing Lien”);
 
(d)         easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions, servitudes and
other similar charges or encumbrances, and minor title deficiencies, in each
case, on or with respect to any Real Property, whether now or hereafter in
existence, not (i) securing Indebtedness, (ii) individually or in the aggregate
materially impairing the value or marketability of such Real Property or (iii)
individually or in the aggregate materially interfering with the ordinary
conduct of the business of the Companies at or otherwise with respect to such
Real Property;
 
(e)         Liens arising out of judgments, attachments or awards not resulting
in an Event of Default and in respect of which such Company shall in good faith
be diligently prosecuting an appeal or proceedings for review in respect of
which there shall be secured a subsisting stay of execution pending such appeal
or proceedings;
 
(f)         Liens (other than any Lien imposed by ERISA or in respect of any
Foreign Plan or, except as provided in clause (a) above, any Canadian Pension
Plan) (x) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, (y)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(in each case, exclusive of obligations for the payment of Indebtedness) or (z)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that (i) with respect to
clauses (x), (y) and (z) of this Section 6.02(f), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or Orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the Property subject to
any such Lien, and (ii) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any Property other than cash
and Cash Equivalents;
 
112

--------------------------------------------------------------------------------

(g)         Leases, subleases or licenses of the properties of any Company, in
each case entered into in the ordinary course of such Company’s business so long
as such Leases do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
Property subject thereto;
 
(h)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;
 
(i)          Liens securing Indebtedness incurred pursuant to Section 6.01(e)
(or any refinancing or renewal thereof permitted under Section
6.01(m)), provided that (i) any such Liens attach only to the Property being
financed pursuant to such Indebtedness, (ii) do not encumber any other Property
of any Company, other than accessions to such property and the proceeds and
products thereof, or any lease of such property (including accessions thereto)
and the proceeds and products thereof, and (iii) the principal amount of the
Indebtedness secured by any such Lien shall not exceed the lesser of the Fair
Market Value or the cost of the Property secured by such Lien; provided,
further, that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;
 
(j)          Liens securing the obligations under the First Out Term Loan
Documents (including Indebtedness incurred under Section 6.01(s)) so long as
such obligations and liens are subject to the Intercreditor and Collateral
Agency Agreement, and any liens securing any refinancing thereof pursuant to
Section 6.01(m), so long as such refinancing and liens are subject to the
Intercreditor and Collateral Agency Agreement;
 
(k)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to Cash Management
Services; provided that, unless such Liens are non-consensual and arise by
operation of applicable Legal Requirements, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;
 
113

--------------------------------------------------------------------------------

(l)          Liens existing on Property not owned by Borrower but to which
Borrower holds a leasehold interest and such Liens attach to the fee interest,
and/or at the time of its acquisition or existing on Property of a Person at the
time such Person is acquired or merged with or into or amalgamated or
consolidated with any Company to the extent permitted hereunder; provided that
such Liens (i) do not extend to Property not subject to such Liens at the time
of such acquisition, merger, consolidation or amalgamation (other than
improvements thereon, replacements of such property and additions and accessions
thereto, proceeds and products thereof and, in the case of multiple financings
of equipment provided by any lender, other equipment financed by such lender),
(ii) are not created in anticipation or contemplation of such acquisition,
merger, consolidation or amalgamation and (iii) do not secure Indebtedness in an
aggregate principal amount exceeding $7,500,000 at any time outstanding;
 
(m)          Liens granted pursuant to the Security Documents to secure the
Secured Obligations;
 
(n)          licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
 
(o)          the filing of UCC or PPSA financing statements (or equivalent)
solely as a precautionary measure in connection with operating leases or
consignment of goods;
 
(p)          Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC (or any equivalent provision of the UCC
or PPSA) covering only the items being collected upon;
 
(q)          Liens granted by a Company in favor of a Loan Party in respect of
Indebtedness owed by such Company to such Loan Party; provided that such
Indebtedness is (i) evidenced by the Intercompany Note and (ii) pledged by such
Loan Party as Collateral pursuant to the Security Documents;
 
(r)          Liens on money or property constituting proceeds of any
Indebtedness incurred to fund any acquisition of assets or Equity Interests, to
the extent that such proceeds are held in escrow pending the closing of such
acquisition, so long as such Indebtedness would be permitted by Section 6.01;
 
(s)          Liens solely on good faith earnest money deposits made in
connection with any letter of intent or purchase agreement not prohibited
hereunder;
 
(t)          Liens securing Indebtedness under Sections 6.01(d) and (f);
provided that such Liens may be senior to the Liens securing the Secured
Obligations pursuant to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent;
 
(u)          setoff rights or banker’s liens for account charges and fees
against funds on deposit with such banks;
 
114

--------------------------------------------------------------------------------

(v)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(w)          Liens that are junior in priority to the Liens securing the
Obligations, securing Indebtedness incurred under Section 6.01(t) in an
aggregate outstanding principal amount not to exceed $50,0000,000, so long as
(i) the Total Net Leverage Ratio does not exceed the Incurrence Leverage Level,
(ii) such Indebtedness is not incurred prior to September 30, 2020, (iii) no
Default or Event of Default exists before and immediately after the incurrence
of such Indebtedness, (iv) there is no obligor in respect of such Indebtedness
that is not a Loan Party, (v) the Administrative Agent, the Loan Parties and the
holders of such Indebtedness (or the Agent authorized to act for such holders)
have entered into an intercreditor agreement in form and substance reasonably
satisfactory to the Required Lenders and (vi) Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent certifying as to compliance
with the foregoing requirements in clauses (i)-(iv);
 
(x)          Liens on insurance policies and the proceeds thereof securing
insurance premium financing not prohibited hereunder;
 
(y)          Liens securing Indebtedness incurred pursuant to Section 6.01(l) in
an aggregate principal amount at any time outstanding not to exceed $5,000,000;
 
(z)         other Liens (other than Liens securing Indebtedness incurred
pursuant to Section 6.01(l)) with respect to the Property or assets of any
Company as to which the aggregate amount at any time outstanding of all
obligations secured thereby does not exceed $10,000,000;
 
(aa)        Liens (i) on the fee interest in Real Property leased by Borrower or
any Subsidiary and (ii) on or consisting of any deposits with respect to any
property leased by Borrower or any Subsidiary; and
 
(bb)       Liens that are contractual rights of setoff relating to (i) pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Borrower and its
Subsidiaries, or (ii) purchase orders and other agreements entered into with
customers of Borrower or any Subsidiary thereof in the ordinary course of
business.
 
Any reference in any of the Loan Documents to a Permitted Lien is not intended
to subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Loan Documents to any Permitted Lien.
 
Section 6.03          Reserved.
 
Section 6.04        Investments, Loans and Advances.  Directly or indirectly,
lend money or credit (by way of guarantee, assumption of debt or otherwise) or
make advances to any Person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other Person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
 
115

--------------------------------------------------------------------------------

(a)          Investments outstanding on the Closing Date;
 
(b)         the Companies may (i) acquire and hold accounts receivables owing to
any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;
 
(c)          Hedging Obligations permitted pursuant to Section 6.01(c);
 
(d)         loans and advances to directors, employees and officers of Borrower
and the Subsidiaries for bona fide business purposes, in an aggregate amount not
to exceed $2,000,000 at any time outstanding (calculated without regard to
write-downs or write-offs thereof); provided that no loans in violation of
Section 402 of the Sarbanes-Oxley Act shall be permitted hereunder;
 
(e)          Investments by (i) Borrower in any Guarantor, (ii) any Company in
Borrower or any Guarantor, and (iii) a Subsidiary of Borrower that is not a
Guarantor in any other Subsidiary of Borrower that is not a Guarantor;
provided that any Investment in the form of a loan or advance shall be evidenced
by the Intercompany Note and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents;
 
(f)          Investments in securities of trade creditors or customers in the
ordinary course of business that are received in settlement of bona fide
disputes or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;
 
(g)          Investments consisting of Borrower’s receipt of cash receipts on
behalf of Foreign Subsidiaries and the provision of cash disbursements to
Foreign Subsidiaries, in each case, in the ordinary course of business
consistent with past practice;
 
(h)         Investments of any Person that becomes a Subsidiary on or after the
date hereof; provided that (i) such Investments exist at the time such Person is
acquired, (ii) such Investments are not made in anticipation or contemplation of
such Person becoming a Subsidiary, and (iii) such Investments are not directly
or indirectly recourse to any of the Companies or any of their respective
assets, other than to the Person that becomes a Subsidiary;
 
(i)           other Investments in an aggregate amount not to exceed $12,500,000
at any time outstanding; provided, however, that Investments in any Subsidiary
that is not a Loan Party shall not exceed $1,000,000 at any time outstanding;
 
116

--------------------------------------------------------------------------------

(j)           Investments consisting of prepayments to suppliers or extensions
of trade credit, in each case in the ordinary course of business;
 
(k)          advances of payroll to employees in the ordinary course of
business;
 
(l)          Investments in an aggregate amount outstanding not to exceed the
Cumulative Credit Availability as of the time such Investments were made;
provided that Borrower shall have delivered an Officers’ Certificate to the
Administrative Agent certifying as to compliance with the foregoing; and
 
(m)          payments of expenses of any Employee Benefit Plan in anticipation
of reimbursement of said expenses by the Employee Benefit Plan.
 
For purposes of covenant compliance, the amount of any Investment at any time
shall be the amount actually invested (measured as of the time made), without
adjustment for subsequent changes in the value of such Investment, net of all
returns on such Investment up to the original amount of such Investment.
 
Section 6.05         Mergers and Consolidations.  Wind up, liquidate or dissolve
its affairs or enter into any transaction of merger, consolidation or
amalgamation with respect to any of the Subsidiaries, except that:
 
(a)          any solvent Company (other than Borrower) may merge, consolidate or
amalgamate with or into Borrower or any Guarantor (as long as Borrower or a
Guarantor is the surviving Person in such merger, consolidation or amalgamation
and, in the case of any Guarantor, remains a Wholly Owned Subsidiary of
Borrower); provided that the Lien on and security interest in such Property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or 5.12, as applicable; and
 
(b)          any Subsidiary of Borrower that is not a Guarantor may merge,
consolidate or amalgamate with or into any other Subsidiary of Borrower that is
not a Guarantor.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 6.05,
such Collateral (unless sold or otherwise disposed of to a Company or any
Affiliate thereof), but not the proceeds thereof, shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.05, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.
 
117

--------------------------------------------------------------------------------

Section 6.06        Asset Sales.  Effect any Disposition of any Property, except
that the following shall be permitted:
 
(a)          Dispositions of obsolete, worn out, surplus or damaged Property by
Borrower or any of its Subsidiaries in the ordinary course of business that is,
in the reasonable good faith judgment of Borrower, no longer economically
practicable to maintain or useful or used in the conduct of the business of the
Companies taken as a whole;
 
(b)          if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing or would result
therefrom, the liquidation or dissolution or change in form of entity of any
Subsidiary if Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of Borrower, is not
disadvantageous to the Lenders and in connection with any such liquidation,
dissolution or change in form, Borrower transfers any assets of such Subsidiary
to a Loan Party and complies with the requirements of Section 5.11 and Section
5.12, if any;
 
(c)          (i) leases and subleases (and licenses and sublicenses) of real or
personal Property and (ii) any license, sublicense or other grant of rights in
or to any trademark, copyright, patent or other Intellectual Property, in each
case of subclauses (i) and (ii), in the ordinary course of business and in
accordance with the applicable Security Documents;
 
(d)          Investments in compliance with Section 6.04;
 
(e)          mergers, consolidations and amalgamations in compliance with
Section 6.05;
 
(f)          Dividends in compliance with Section 6.08;
 
(g)          sales of inventory and equipment held for sale in the ordinary
course of business and Dispositions of cash and Cash Equivalents in the ordinary
course of business;
 
(h)          any Disposition of Property that constitutes a Casualty Event;
 
(i)           any Disposition of Property by any Subsidiary of Borrower to
Borrower or any of its Subsidiaries; provided that if the transferor of such
Property is a Guarantor, the transferee thereof must be Borrower or a Guarantor;
 
(j)           the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property that
is not material to the business of Borrower and its Subsidiaries, taken as a
whole;
 
(k)          Dispositions consisting of Liens permitted by Section 6.02;
 
(l)           the Specified Dispositions;
 
118

--------------------------------------------------------------------------------

(m)         Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;
 
(n)          the unwinding of any Hedging Agreement; and
 
(o)          the sale or other disposition by Borrower or a Subsidiary of shares
of capital stock of any of its Foreign Subsidiaries in order to qualify members
of the governing body of such Foreign Subsidiary if and to the extent required
by applicable Legal Requirements.
 
To the extent the requisite Lenders under Section 10.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 6.06,
such Collateral (unless sold or otherwise disposed of to a Company or any
Affiliate thereof), but not the proceeds thereof, shall be sold free and clear
of the Liens created by the Security Documents, and, so long as Borrower shall
have previously provided to the Collateral Agent and the Administrative Agent
such certifications or documents as the Collateral Agent and/or the
Administrative Agent shall reasonably request in order to demonstrate compliance
with this Section 6.06, the Collateral Agent shall take all actions it deems
appropriate in order to effect the foregoing.
 
Section 6.07        [Reserved].
 
Section 6.08        Dividends.  Declare or pay, directly or indirectly, any
Dividends with respect to any Company (including pursuant to any Synthetic
Purchase Agreement), except that the following shall be permitted:
 
(a)          (i) Dividends by any Company that is a Wholly Owned Subsidiary of
Borrower to Borrower or any Guarantor that is a Wholly Owned Subsidiary of
Borrower shall be permitted and (ii) Dividends by any Company that is a
non-Wholly Owned Subsidiary of Borrower to its equity holders generally, so long
as Borrower or its respective Subsidiary which owns the capital stock in the
Subsidiary paying such Dividends receives at least its proportionate share
thereof (based upon the relative holding of the capital stock in the Subsidiary
paying such Dividends);
 
(b)          so long as no Default or Event of Default exists and is continuing,
additional Dividends in an aggregate amount not to exceed $1,000,000 during the
life of this Agreement;
 
(c)          repurchases of Qualified Capital Stock of Borrower deemed to occur
upon exercise of stock options or warrants or similar rights if such Qualified
Capital Stock represents a portion of the exercise price of such options or
warrants or similar rights (as long as Borrower and its Subsidiaries make no
payment in connection therewith that is not otherwise permitted hereunder);
 
119

--------------------------------------------------------------------------------

(d)          payments by Borrower to repurchase or redeem Qualified Capital
Stock of Borrower held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
amount of payments to Borrower shall not exceed, in any period of 12 consecutive
months, $2,000,000 (the “Annual Redemption Basket”), plus the aggregate amount
of net cash proceeds from the issuance of Qualified Capital Stock of Borrower
that have not otherwise been used, the net cash proceeds of capital
contributions to Borrower that have not otherwise been used and the net cash
proceeds of any key man life insurance policy covering the applicable director,
officer or employee received by Borrower during such 12 consecutive month period
that have not otherwise been used; provided that 50% of the unused amount of the
Annual Redemption Basket shall increase the Annual Redemption Basket by such
amount for the next succeeding period of 12 consecutive months, but not any
additional periods of 12 consecutive months (with any payments made under this
Section 6.08(b) being allocated last to any carry-over amounts); provided,
further, that the aggregate amount of payments pursuant to this clause (c) shall
not exceed $6,000,000 during the life of this Agreement; and
 
(e)          so long as no Default or Event of Default exists and is continuing,
Dividends payable after September 30, 2020 in an aggregate amount outstanding
not to exceed the Cumulative Credit Availability so long as the Total Net
Leverage Ratio does not exceed 2.75:1.00 at the same time that such Dividend is
made after giving effect to the payment thereof; provided that Borrower shall
have delivered an Officers’ Certificate to the Administrative Agent certifying
as to compliance with the foregoing.
 
Section 6.09        Transactions with Affiliates.  Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company (other than
(x) between or among the Loan Parties, (y) between and among the Companies that
are not Loan Parties or (z) between and among the Companies so long as such
transactions do not exceed $5,000,000 in the aggregate to the Loan Parties
during the life of this Agreement), other than on terms and conditions, taken as
a whole, at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the following shall be permitted:
 
(a)          Dividends permitted by Section 6.08;
 
(b)          Investments permitted by Sections 6.04(d), (e) and (g);
 
(c)          reasonable and customary director, officer and employee
compensation (including bonuses) and other benefits (including retirement,
health, stock option and other benefit plans) and indemnification arrangements,
or severance arrangements, in each case approved by the Board of Directors of
the applicable Company; and
 
(d)          transactions between Borrower or any Subsidiaries and any Person
that would constitute a transaction with an Affiliate solely because a director
of such Person is also a director of Borrower; provided, however, that such
director abstains from voting as a director of Borrower on any matter involving
such other Person.
 
120

--------------------------------------------------------------------------------

Section 6.10        Maximum Total Net Leverage Ratio.  Permit the Total Net
Leverage Ratio, as of the last day of any Test Period set forth in the table
below, to exceed the ratio set forth opposite such Test Period in the table
below:
 


Test Period End Date
Total Net Leverage Ratio
September 30, 2020 and
thereafter
applicable Projected Total Net
Leverage Ratio for applicable
Test Period End Date

 
Section 6.11         Prepayments of Other Indebtedness; Modifications of
Organizational Documents, Acquisition and Certain Other Documents, etc. 
Directly or indirectly:
 
(a)          (including pursuant to any Synthetic Purchase Agreement) make or
offer to make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption, retirement, defeasance, or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of, unsecured Indebtedness, Indebtedness
secured by a Lien that is junior to the Liens securing the Obligations, any
Indebtedness outstanding under any Subordinated Indebtedness or any Disqualified
Capital Stock; provided that so long as no Default or Event of Default exists
and is continuing, Borrower and its Subsidiaries may, after September 30, 2020,
make payments of unsecured Indebtedness, Indebtedness secured by a Lien that is
junior to the Liens securing the Obligations and Subordinated Indebtedness in an
aggregate amount not to exceed $10,000,000 so long as the Total Net Leverage
Ratio does not exceed 2.75:1.00 at the time of such prepayment after giving
effect thereto; provided that Borrower shall have delivered an Officers’
Certificate to the Administrative Agent certifying as to compliance with the
foregoing;
 
(b)          (i) waive, amend, supplement or modify, or permit the waiver,
amendment, supplementation or modification of, any provision of any Indebtedness
in the outstanding principal amount of $10,000,000 or more (other than any First
Out Term Loan Documents) or Disqualified Capital Stock in any manner that is, or
could reasonably be expected to be, adverse in any material respect to the
interests of any Agent or Lender, and (ii) waive, amend, supplement or modify or
permit the waiver, amendment, supplementation or modification of any First Out
Term Loan Documents (other than to the extent permitted in the Intercreditor and
Collateral Agency Agreement) or Disqualified Capital Stock in any manner that
is, or could reasonably be expected to be, adverse in any material respect to
the interests of any Agent or Lender; or
 
(c)          except as otherwise permitted or required by the Security
Agreement, terminate, amend, waive, modify (including electing to treat any
Pledged Interests (as defined in the Security Agreement) as a “security” under
Section 8-103 of the UCC) or change any of its Organizational Documents
(including by the filing or modification of any certificate of designation) or
any agreement to which it is a party with respect to its Equity Interests
(including any stockholders’ agreement), or enter into any new agreement with
respect to its Equity Interests, other than any such terminations, amendments,
waivers, modifications or changes or such new agreements which are not, and
could not reasonably be expected to be, adverse in any material respect to the
interests of any Agent or the Lenders.
 
121

--------------------------------------------------------------------------------

Section 6.12        Limitation on Certain Restrictions on Subsidiaries. 
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance, restriction or condition on the ability of any
Subsidiary to (i) pay Dividends or make any other distributions on its Equity
Interests or any other interest or participation in its profits owned by any
Company, or pay any Indebtedness owed to any Company, (ii) make loans or
advances to any Company or (iii) transfer any of its properties to any Company,
except for such encumbrances, restrictions or conditions existing under or by
reason of:
 
(a)          applicable mandatory Legal Requirements;
 
(b)          this Agreement and the other Loan Documents and the First Out Term
Loan Credit Agreement and the other First Out Term Loan Documents;
 
(c)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of a Subsidiary;
 
(d)          customary provisions restricting assignment of any agreement
entered into by a Subsidiary in the ordinary course of business;
 
(e)          customary restrictions and conditions contained in any agreement
relating to the sale or other Disposition of any Property pending the
consummation of such sale; provided that (i) such restrictions and conditions
apply only to the Property to be sold, and (ii) such sale or other Disposition
is permitted hereunder;
 
(f)          any limitation pursuant to an agreement as in effect on the Closing
Date; provided that such agreement was not entered into in contemplation of the
Closing Date;
 
(g)          any agreement in effect at the time any Subsidiary becomes a
Subsidiary of Borrower or any agreement assumed by Borrower or a Subsidiary
thereof in connection with an acquisition of assets by Borrower or such
Subsidiary that is not prohibited hereunder; provided that such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of
Borrower or in contemplation of such acquisition and, in the case of a
Subsidiary becoming a Subsidiary, the restriction or condition does not apply to
Borrower or any other Subsidiary;
 
(h)          customary limitations on the disposition or distribution of assets
or property (including, without limitation, Equity Interests) in joint venture
agreements, asset sale agreements, options, sale-leaseback agreements, stock
sale agreements, lease agreements, licenses and other similar agreements, which
limitation is applicable only to the assets that are the subject of such
agreements;
 
(i)          restrictions contained in Capital Leases or agreements relating to
Purchase Money Obligations, which restrictions are applicable only to the
property so purchased or leased;
 
122

--------------------------------------------------------------------------------

(j)          customary net worth provisions contained in real property leases,
subleases, licenses or permits entered into by Borrower or any of its
Subsidiaries, so long as such net worth provisions would not reasonably be
expected to impair materially the ability of the Loan Parties to meet their
ongoing obligations under the Loan Documents;
 
(k)          provisions in any agreements in respect of the Indebtedness
described in Sections 6.01(d) and (f);
 
(l)          customary restrictions in agreements evidencing, governing,
guaranteeing or securing Indebtedness permitted under Section 6.01 that is
incurred or assumed by Subsidiaries that are not Loan Parties to the extent such
restrictions or conditions are no more restrictive in any material respect than
the restrictions and conditions in the Loan Documents;
 
(m)         provisions in the agreements entered into in respect of the
Indebtedness permitted under Section 6.01(d) and (f).
 
(n)          customary subordination of subrogation, contribution and similar
claims contained in guaranties permitted hereunder;
 
(o)          subordination of intercompany obligations, to the extent required
by this Agreement or other Indebtedness permitted by Section 6.01; or
 
(p)          any amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of an agreement referred to in
clauses (a) through (m) above, provided, however, that the applicable provisions
of such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing are not, taken as a whole, materially more
restrictive than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.
 
Section 6.13        Limitation on Issuance of Capital Stock.
 
(a)          With respect to Borrower, issue any Equity Interest that is
Disqualified Capital Stock.
 
(b)          With respect to any Subsidiary of Borrower, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest.
 
Section 6.14        Business.  Engage (directly or indirectly) in any businesses
other than those businesses in which Borrower and its Subsidiaries are engaged
on the Closing Date substantially as conducted on the Closing Date.
 
Section 6.15       Limitation on Accounting Changes.  Make or permit, any change
in accounting policies or reporting practices, without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, conditioned
or delayed, except (a) changes that are required or permitted by GAAP or (b) to
implement IFRS (in each case of clauses (a) and (b), subject in each case to the
provisions of Section 1.04).
 
123

--------------------------------------------------------------------------------

Section 6.16        Fiscal Periods.  Change its fiscal year-end and fiscal
quarter-ends to dates other than December 31 and the last day of each March,
June, September and December, respectively.
 
Section 6.17        No Further Negative Pledge.  Enter into any agreement,
instrument, deed or lease which prohibits or limits the ability of any Company
to create, incur, assume or suffer to exist any Lien upon any of its properties
or revenues to secure the Secured Obligations, whether now owned or hereafter
acquired, or which requires the grant of any Lien for an obligation if security
is granted for another obligation, except the following:  (a) this Agreement and
the other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the properties encumbered thereby; (c)
any prohibition or limitation that (i) exists pursuant to applicable Legal
Requirements, or (ii) consists of customary restrictions and conditions
contained in any agreement relating to the Disposition of any Property pending
the consummation of such Disposition; provided that (1) such restrictions apply
only to the Property to be sold and such sale is permitted hereunder, and (2)
such Disposition is permitted hereunder, or (iii) restricts subletting or
assignment of any lease governing a leasehold interest of Borrower or any of its
Subsidiaries; (d) the First Out Term Loan Documents, (e) any agreements
governing Indebtedness described in Sections 6.01(d) and (f) and (e) agreements,
instruments, deeds or leases described in clauses (a) through (n) of Section
6.12.
 
Section 6.18        Anti-Terrorism Law; Anti-Money Laundering.
 
(a)         Directly or indirectly, (i) conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in Section 3.21 or any Sanctioned Country, (ii) deal in,
or otherwise engage in any transaction relating to, any Property or interests in
Property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, Canadian Anti-Terrorism Law or Sanctions Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law, Canadian Anti-Terrorism Law or Sanctions Law
(and the Loan Parties shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Companies’ compliance with this Section 6.18).
 
(b)          Cause or permit any of the funds of such Loan Party that are used
to repay the Obligations to be derived from any unlawful activity with the
result that the Credit Events would be in violation of Legal Requirements.
 
Section 6.19        Embargoed Person.  Directly or indirectly (a) cause or
permit any of the funds or properties of the Loan Parties that are used to repay
the Loans or other Obligations to constitute Property of, or be beneficially
owned directly or indirectly by, any Embargoed Person, (b) cause or permit any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements or the Credit Events are in violation of applicable Legal
Requirements, or (c) cause or permit any Company to conduct any business or
engage in any action that is in violation of any Sanctions Law or any Canadian
Sanctions.
 
124

--------------------------------------------------------------------------------

Section 6.20       Compliance with Canadian Pension Plans.  Directly or
indirectly (a) establish any new defined benefit Canadian Pension Plan, (b)
permit its unfunded pension fund and other employee benefit plan obligation and
liabilities to remain unfunded other than in accordance with applicable law, or
(c) terminate or wind-up any defined benefit Canadian Pension Plan, except as
otherwise permitted under Section 5.06(b).
 
ARTICLE VII
GUARANTEE
 
Section 7.01        The Guarantee.  The Guarantors hereby, jointly and
severally, guarantee, as primary obligors and not as sureties, to each Secured
Party and their respective successors and assigns, the prompt payment and
performance in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of, and premium and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the Bankruptcy Code after any
bankruptcy or insolvency petition under the Bankruptcy Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantors hereby jointly and severally agree that if Borrower or any other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
 
Section 7.02        Obligations Unconditional.  The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and
performance and not of collection and to the fullest extent permitted by
applicable Legal Requirements, are primary, absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full of the Guaranteed Obligations with respect to the
Secured Obligations set forth in clauses (a) and (b) of the definition
thereof).  Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
 
(a)          at any time or from time to time, without notice to the Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
125

--------------------------------------------------------------------------------

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Loan Documents or the Notes, if any, or any other agreement
or instrument referred to herein or therein shall be done or omitted;
 
(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
 
(d)          any Lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
valid, perfected or to have the priority required under the Loan Documents; or
 
(e)          the release of any other Guarantor pursuant to Section 7.10.
 
(f)          The Guarantors hereby expressly waive, to the fullest extent
permitted by applicable Legal Requirements, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against Borrower or
any Guarantor under this Agreement or the Notes, if any, or any other agreement
or instrument referred to herein or therein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive, to the fullest extent permitted by applicable Legal
Requirements, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations, notice of
acceleration, notice of intent to accelerate and notice of or proof of reliance
by any Secured Party upon this Guarantee or acceptance of this Guarantee, and
the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  The Guarantors waive, to the fullest extent permitted by applicable
Legal Requirements, any right to which it may be entitled to be released from
its obligations hereunder pursuant to Article 2362 of the Civil Code of Quebec,
and any rights to the benefits of Article 2363 of the Civil Code of Quebec, such
that its obligations created herein are not attached to the performance of any
special duties.  This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment and performance without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by the Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall be primary and shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
Person at any time of any right or remedy against Borrower or against any other
Person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto.  The Guarantors hereby expressly waive
and renounce to the benefits of division and discussion and Article 2353 of the
Civil Code of Quebec.  This Guarantee shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Guarantors
and their respective successors and assigns, and shall inure to the benefit of
the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
 
126

--------------------------------------------------------------------------------

Section 7.03        Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
Section 7.04       Subrogation; Subordination.  Each Guarantor hereby agrees
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than (i) contingent reimbursement and indemnification
obligations that are not then due and payable and (ii) Guaranteed Obligations
constituting Secured Obligations of the types specified in clause (b) and (c) of
the definition of Secured Obligations), and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its Guarantee in this Article VII, whether by
subrogation or otherwise, against Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations. 
Any Indebtedness of any Loan Party permitted pursuant to Section 6.04(e) shall
be subordinated to such Loan Party’s Secured Obligations in the manner set forth
in the Intercompany Note evidencing such Indebtedness.
 
Section 7.05       Remedies.  The Guarantors jointly and severally agree that,
as between the Guarantors and the Lenders, the Obligations of Borrower under
this Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of Section
7.01.
 
Section 7.06        Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the Guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
 
Section 7.07        Continuing Guarantee.  The Guarantee in this Article VII is
a continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
 
127

--------------------------------------------------------------------------------

Section 7.08       General Limitation on Guarantee Obligations.  In any action
or proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency or reorganization law or other Legal Requirement affecting the rights
of creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any other Loan Party or any other Person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
Section 7.09       Right of Contribution.  Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
 
Section 7.10       Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests or (ii) all or
substantially all of the Property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a Person or Persons (other than any
Company or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
Obligations under this Agreement (including under Section 10.03) and its
Obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of the sale or other disposition of all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Security Documents shall be
automatically released, and, so long as Borrower shall have previously provided
the Collateral Agent and the Administrative Agent such certifications or
documents the Collateral Agent and/or the Administrative Agent as shall
reasonably request, the Collateral Agent shall take, and the Lenders hereby
irrevocably authorize the Collateral Agent to take, such actions as are
necessary to effect each release described in this Section 7.10 in accordance
with the relevant provisions of the Security Documents, all at the sole cost and
expense of Borrower.
 
ARTICLE VIII
EVENTS OF DEFAULT
 
Section 8.01        Events of Default.  Upon the occurrence and during the
continuance of any of the following events (each, an “Event of Default”):
 
(a)          default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for repayment thereof or by acceleration thereof or
otherwise
 
128

--------------------------------------------------------------------------------

(b)          default shall be made in the payment of any interest on any Loan or
any Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, whether at the due date thereof (including an Interest Payment Date) or
at a date fixed for prepayment (whether optional or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of three (3) Business Days;
 
(c)         any representation or warranty made or deemed made in or in
connection with any Loan Document or the borrowings of Loans, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect (or in any respect, in the case of any
representation or warranty that is (x) qualified as to “materiality”, “Material
Adverse Effect” or similar language or (y) made pursuant to Section 3.21) when
so made, deemed made or furnished;
 
(d)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.01, 5.02,
5.03(a), 5.08, 5.10, 5.11, 5.13, 5.17 or in Article VI;
 
(e)          default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraphs (a), (b) or (d) immediately above) and
such default shall continue unremedied or shall not be waived for a period of 20
days (or three (3) Business Days in the case of the Fee Letter) after the
occurrence thereof;
 
(f)          any Company shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of the First Out Term Loan Facility or any
other Indebtedness (the “Other Indebtedness”) (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing the
First Out Term Loan Facility or such Other Indebtedness if the effect of any
failure referred to in this clause (ii) is to cause, or to permit the holder or
holders of such Indebtedness or a trustee or other representative on its or
their behalf (with or without the giving of notice, the lapse of time or both)
to cause, such Indebtedness to become due before its stated maturity or become
subject to a mandatory offer to purchase by the obligor; provided that with
respect to any Other Indebtedness it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate amount of all such Other
Indebtedness referred to in clauses (i) and (ii) exceeds $20,000,000 at any one
time;
 
(g)         an Insolvency Proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Company or any of their respective Subsidiaries (other than an
Immaterial Subsidiary) or of a substantial part of the Property of any Company
or any of their respective Subsidiaries (other than an Immaterial Subsidiary),
under any Insolvency Laws, (ii) the appointment of a receiver, receiver and
manager, interim receiver, trustee, custodian, sequestrator, conservator,
liquidator, rehabilitator or similar official for any Company (other than an
Immaterial Subsidiary) or for a substantial part of the Property of any Company
(other than an Immaterial Subsidiary), or (iii) the winding-up or liquidation of
any Company (other than an Immaterial Subsidiary); and such proceeding or
petition shall continue undismissed for sixty (60) days or an Order approving or
ordering any of the foregoing shall be entered;
 
129

--------------------------------------------------------------------------------

(h)          any Company or any of their respective Subsidiaries (other than an
Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file any
petition seeking relief any Insolvency Laws, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any Insolvency Proceeding
or the filing of any petition described in clause (g) above, (iii) apply for or
consent to the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, conservator, liquidator,
rehabilitator or similar official for any Company (other than an Immaterial
Subsidiary) or for a substantial part of the Property of any Company (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due, or
(vii) wind up or liquidate;
 
(i)          one or more Orders for the payment of money in an aggregate amount
in excess of $20,000,000 (to the extent not covered by insurance from an
unaffiliated insurance company with an A.M.  Best financial strength rating of
at least A-, it being understood that even if such amounts are covered by
insurance from such an insurance company, such amounts shall count against such
basket if responsibility for such amounts has been denied by such insurance
company) shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such Order;
 
(j)          one or more ERISA Events or noncompliance or other events with
respect to Canadian Pension Plans or Foreign Plans shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other such
ERISA Events and noncompliance or other events with respect to Canadian Pension
Plans or Foreign Plans that have occurred, could reasonably be expected to
result in liability of any Company or any of its ERISA Affiliates in an
aggregate amount exceeding $20,000,000 or the imposition of a Lien on any
properties of a Company that is not a Permitted Lien;
 
(k)          any security interest and Lien purported to be created by any
Security Document shall cease to be in full force and effect, or shall cease to
give the Collateral Agent, for the benefit of the Secured Parties, the Liens,
rights, powers and privileges purported to be created and granted under such
Security Documents with respect to any material portion of the Collateral
(including a valid, enforceable, perfected first priority security interest in
and Lien on, such portion of the Collateral thereunder (except as otherwise
expressly provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Company not to be,
a valid, enforceable, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral (other than an immaterial portion) covered thereby;
provided that it shall not be an Event of Default under this clause (k) if the
Collateral Agent shall not have, or shall cease to have, a valid, enforceable
and perfected first priority (except as expressly provided in this Agreement or
the Security Documents) security interest in or Lien on any Collateral purported
to be covered by the Security Documents to the extent that any such loss of
perfection or intended priority results from the failure of the Collateral Agent
to maintain possession of certificates or instruments actually delivered to it
representing Collateral or to file UCC continuation statements;
 
130

--------------------------------------------------------------------------------

(l)          any material provision of any Loan Document, including the
Intercreditor and Collateral Agency Agreement (or any Loan Document as a whole)
shall at any time and for any reason be declared by a court of competent
jurisdiction to be null and void, or a proceeding shall be commenced by or on
behalf of any Loan Party or any other Person, or by any Governmental Authority,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Company (or, with
respect to the Intercreditor and Collateral Agency Agreement, any First Out Term
Loan Lender or the First Out Term Loan Administrative Agent) shall, directly or
indirectly, repudiate, revoke, terminate or rescind (or purport to do any of the
foregoing) or deny any portion of its liability or obligation for the
Obligations, or with respect to the Intercreditor and Collateral Agency
Agreement, its obligations thereunder;
 
(m)          there shall have occurred a Change in Control;
 
(n)          [reserved]; or
 
(o)          there shall have occurred the termination of, or the receipt by any
Company of notice of the termination of, or the occurrence of any event or
condition which would, with the passage of time or the giving of notice or both,
constitute an event of default under or permit the termination of, any one or
more Data Center Leases of any Company, provided that it shall not constitute an
Event of Default pursuant to this paragraph (o): (i) unless the impact of the
termination of any such affected Data Center Leases, individually or in the
aggregate, reduces or could reasonably be expected to reduce the Consolidated
EBITDA of Borrower and its Subsidiaries for the Test Period commencing from the
first full fiscal quarter following any such termination by at least 15% below
the amount it would have been had all such terminations not occurred or (ii) if
the termination of such Data Center Lease occurs as a result of (A) the
expiration of any such Data Center Lease on the stated expiration date or (B) 
any Company terminating such Data Center Lease in accordance with its terms in
the absence of any default thereunder by any party thereto;
 
131

--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take any or all of the
following actions, at the same or different times:  (i) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties (to the maximum
extent permitted by applicable Legal Requirements), anything contained herein or
in any other Loan Document or otherwise to the contrary notwithstanding; and
(ii) exercise any and all of its other rights and remedies under applicable
Legal Requirements, hereunder and under the other Loan Documents; and in any
event with respect to Borrower described in paragraph (g) or (h) above, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Loan Parties
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest, notice of acceleration,
notice of intent to accelerate or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties (to the maximum extent permitted by
applicable Legal Requirements), anything contained herein or in any other Loan
Document or otherwise to the contrary notwithstanding.
 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other Disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other Disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other Disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 
Section 8.02        Rescission.  If at any time after termination of the
Commitments or acceleration of the maturity of the Loans, the Loan Parties shall
pay all arrears of interest and all payments on account of principal of the
Loans owing by them that shall have become due otherwise than by acceleration
(with interest on principal and, to the extent permitted by law, on overdue
interest, at the rates specified herein) and all Defaults (other than
non-payment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 10.02, then upon the written consent of the Required Lenders (which may
be given or withheld in their sole discretion) and written notice to Borrower,
the termination of the Commitments or the acceleration and their consequences
may be rescinded and annulled; but such action shall not affect any subsequent
Default or Event of Default or impair any right or remedy consequent thereon. 
The provisions of the preceding sentence are intended merely to bind the Lenders
and the other Secured Parties to a decision that may be made at the election of
the Required Lenders, and such provisions are not intended to benefit Borrower
or any of the other Loan Parties and do not give Borrower and/or any of the Loan
Parties the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.
 
132

--------------------------------------------------------------------------------

Section 8.03        Reserved.
 
Section 8.04        Application of Proceeds.  The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall, subject to the Intercreditor and
Collateral Agency Agreement and any other intercreditor agreement or similar
arrangement with respect to the Obligations, be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement or any other Loan Document, promptly by the Collateral Agent as
follows:
 
(a)         First, to the payment in full in cash of all costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
(including compensation to the Collateral Agent, the Administrative Agent and
their respective Related Person, and all expenses, liabilities and advances made
or incurred by the Collateral Agent, the Administrative Agent and their
respective Related Persons in connection therewith and all amounts for which the
Collateral Agent and the Administrative Agent and their respective Related
Persons is entitled to indemnification pursuant to the provisions of any Loan
Document), together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;
 
(b)          Second, to the payment of the First Out Obligations ratably to the
First Out Term Loan Lenders in accordance with the terms of the Intercreditor
and Collateral Agency Agreement and the First Out Term Loan Credit Agreement;
 
(c)          Third, to the payment in full in cash of all other reasonable costs
and expenses of such sale, collection or other realization (including
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
 
(d)          Fourth, without duplication of amounts applied pursuant to the
clauses above, to the payment in full in cash, pro rata, of interest and other
amounts (excluding principal) constituting Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
 
(e)          Fifth, to the payment in full in cash of principal of the Loans,
the Incremental Loans and the Other Loans, pro rata;
 
(f)           Sixth, to the payment in full in cash of the remaining Secured
Obligations then due and owing, pro rata; and
 
133

--------------------------------------------------------------------------------

(g)          Seventh, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) above, the Loan Parties shall remain
liable, jointly and severally, for any deficiency.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 9.01        Appointment.
 
(a)          Each Lender hereby irrevocably designates and appoints each of the
Administrative Agent and the Collateral Agent as an agent of such Lender under
this Agreement and the other Loan Documents and the Administrative Agent and the
Collateral Agent hereby accept such designations and appointments.  Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  In furtherance of the foregoing, the
Administrative Agent and the Collateral Agent and each of their Related Persons
shall be entitled to request and receive written instructions from the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02) prior to taking or not
taking any actions under this Agreement and the other Loan Documents.  The
provisions of this Article IX are solely for the benefit of the Agents and the
Lenders, and except with respect to consent or consultation rights expressly set
forth herein, and no Loan Party shall have rights as a third party beneficiary
of any such provisions.  Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and any rights of the
Secured Parties with respect thereto as contemplated by and in accordance with
the provisions of this Agreement and the other Loan Documents.  In performing
its functions and duties hereunder, each Agent shall act solely as an agent of
the Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.  Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement with reference to the Administrative
Agent or the Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  Without limiting the foregoing, each Lender
hereby irrevocably appoints and authorizes the Administrative Agent and the
Collateral Agent to enter into the Intercreditor and Collateral Agency Agreement
and to take such actions and to exercise such powers under the Intercreditor and
Collateral Agency Agreement as are delegated to Collateral Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto, and
each Lender understands and agrees that Collateral Agent is also acting as
collateral agent for the benefit of the other Secured Parties under the First
Out Term Loan Documents. Each Lender hereby irrevocably appoints and authorizes
Administrative Agent and Collateral Agent to enter into an intercreditor
agreement with respect to the Indebtedness described in Sections 6.01(d) and (f)
and to take such actions and to exercise such powers under the such
intercreditor agreement as are delegated to the Administrative Agent and the
Collateral Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto. Nothing in this Agreement shall require the
Agents to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers hereunder.
 
134

--------------------------------------------------------------------------------

(b)         Each Lender hereby irrevocably authorizes the Administrative Agent,
based upon the instruction of the Required Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted by Collateral Agent under the
provisions of the UCC or PPSA, including pursuant to Sections 9-610 or 9-620 of
the UCC (or any equivalent provision of the UCC or the PPSA), at any sale
thereof conducted under the provisions of the Bankruptcy Code, including Section
363 of the Bankruptcy Code, or at any other sale or foreclosure (or similar
exercise of remedies) conducted by Collateral Agent (whether by judicial action
or otherwise) in accordance with applicable Legal Requirements.
 
(c)          Each Lender irrevocably appoints each other Lender as its agent and
bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Legal
Requirement a security interest can be perfected by possession or control. 
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.
 
Section 9.02        Agent in Its Individual Capacity.  Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as an Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Company or Affiliate thereof as if it were not an Agent hereunder and
without duty to account therefor to the Lenders.
 
Section 9.03        Exculpatory Provisions.
 
135

--------------------------------------------------------------------------------

(a)          No Agent nor any of their respective Related Persons shall have any
duties or obligations except those expressly set forth in the Loan Documents. 
Without limiting the generality of the foregoing no Agent nor any of their
respective Related Persons, (a) shall be subject to any fiduciary or other
implied duties, covenants or obligations, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that no Agent nor any of
their respective Related Persons shall be required to take any action that, in
its opinion or the opinion or advice of its counsel, may expose such Agent to
liability, if the Agent or any of its Related Persons is not indemnified to its
satisfaction (in its sole discretion), or that is contrary to any Loan Document
or applicable Legal Requirements including, for the avoidance of doubt any
action that may be in violation of the automatic stay under any Insolvency Law
or that may effect a foreclosure (or similar exercise of remedies), modification
or termination of Property of a Defaulting Lender under any Insolvency Laws, and
(c) except as expressly set forth in the Loan Documents, no Agent shall have any
duty to disclose or shall be liable for the failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by the Person serving as such Agent or any of its Affiliates in any
capacity.  No Agent nor any of their respective Related Persons shall be liable
for any action taken or not taken by it (including ordinary negligence) under
this Agreement or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as any Agent or any of their respective Related Persons shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment.  No Agent nor any of their respective Related Persons
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof describing such Default or Event of Default is
given to such Agent by Borrower or a Lender, and no Agent nor any of their
respective Related Persons shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document.  Each party
to this Agreement acknowledges and agrees that the Administrative Agent may from
time to time use one or more outside service providers for the tracking of all
UCC financing statements (and/or other collateral related filings and
registrations from time to time) required to be filed or recorded pursuant to
the Loan Documents and the notification to the Administrative Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
Borrower and the other Loan Parties.  No Agent nor any of their respective
Related Persons shall be liable for any action taken or not taken by any such
service provider.
 
136

--------------------------------------------------------------------------------


(b)         No Agent nor any of their respective Related Persons shall be (i)
responsible or liable for any failure or delay in the performance of its
obligations under this Agreement or the other Loan Documents arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; pandemics, riots;
business interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action; (ii) (A) required to qualify in any
jurisdiction in which it is not presently qualified to perform its obligations
as Agent or (B) required to take any enforcement action against a Loan Party or
any other obligor outside of the United States; (iii) responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument, or document other than this Agreement and any other Loan Document to
which Administrative Agent is a party, whether or not an original or a copy of
such agreement has been provided to the Administrative Agent; (iv) have a duty
to know or inquire as to the performance or nonperformance of any provision of
any other agreement, instrument, or document other than this Agreement; or (v)
responsible for nor have any duty to monitor the performance or any action of
the Loan Parties, the Lenders, or any of their directors, members, officers,
agents, affiliates or employee, nor shall they have any liability in connection
with the malfeasance or nonfeasance by such party; the Administrative Agent may
assume performance by all such Persons of their respective obligations.
 
(c)          Each Lender acknowledges and agrees that neither such Lender, nor
any of its Affiliates, participants or assignees, may rely on any Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to any Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Loan Parties or their
respective Subsidiaries, any of their respective Affiliates or agents, the Loan
Documents or the transactions hereunder:  (i) any identity verification
procedures, (ii) any record keeping, (iii) any comparisons with government
lists, (iv) any customer notices or (v) any other procedures required under any
anti-terrorism Law.
 
(d)          The delivery by Borrower or any other Loan Party of any reports,
information and documents to the Administrative Agent or the Required Lenders is
for informational purposes only and the Administrative Agent’s receipt of such
shall not constitute constructive notice of any information contained therein or
determinable from information contained therein.
 
Section 9.04        Reliance by Agent.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, opinion, report, consent, Order,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent, or otherwise authenticated by a proper Person.  Each
Agent also may rely upon any statement made to it orally and believed by it to
be made by a proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
each Agent may presume that such condition is satisfactory to such Lender unless
each Agent shall have received written notice to the contrary from such Lender
before the making of such Loan.  Each Agent may consult with legal counsel (who
may be counsel for Borrower), independent accountants and other Advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such Advisors.
 
137

--------------------------------------------------------------------------------

Section 9.05        Delegation of Duties.  Each Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent and, so long as no
Default or Event of Default has occurred and is continuing, Borrower consent
(not to be unreasonably withheld or delayed) shall be required for (i) any
delegation of a material portion of the duties of such Agent (taken as a whole)
or (ii) any delegation that could reasonably be expected to have a Material
Adverse Effect on Borrower; provided, however, if Borrower fails to reply to any
delegation request pursuant to this Section 9.05 within two (2) Business Days,
Borrower shall be deemed to have given its consent to such request; provided,
further, Borrower consent shall not be required if such delegation is, in the
opinion of such Agent, necessary or advisable to create, maintain, or perfect
the security interest in or Lien on the Collateral.  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Affiliates of each Agent and any such sub-agent,
and shall apply, without limiting the foregoing, to their respective activities
in connection with the syndication of the Facility provided for herein as well
as activities as Agent.  The Agents shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agent.
 
Section 9.06       Successor Agent.  Each Agent may resign as such at any time
upon at least 10 days’ prior notice to the Lenders and Borrower.  In addition,
upon not less than thirty (30) days’ prior written notice to the Lenders and
Borrower, each Agent may be removed (with or without cause) by the Required
Lenders at any time in its sole discretion, but with the prior written consent
of Borrower (such consent not to be unreasonably withheld, conditioned or
delayed).  Upon any such resignation or removal, the Required Lenders shall have
the right, in consultation with Borrower, to appoint a successor Agent from
among the Lenders.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within five (5) days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which successor shall be (i) a
commercial banking institution organized under the laws of the United States (or
any State thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least
$500,000,000, or an Affiliate of such institution, or (ii) another entity
satisfactory to the Required Lenders; provided that if such retiring Agent is
unable to find a successor Agent that is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the retiring (or retired)
Agent shall be discharged from all of its duties and obligations under the Loan
Documents, and the Required Lenders shall assume and perform all of the duties
of the Agent under the Loan Documents until such time, if any, as the Required
Lenders appoint a successor Agent.  Upon the acceptance of its appointment as an
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations under this Agreement and the other Loan Documents. 
The fees payable by Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor.  After an Agent’s resignation or removal hereunder, the provisions of
this Article IX, Section 10.03 and Sections 10.08 to 10.10 shall continue in
effect for the benefit of such retiring or removed Agent, its sub-agents and
their respective Affiliates in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.  Notwithstanding any of the
foregoing, each of the parties of this Agreement agree that any corporation or
association into which an Agent may be converted or merged, or with which it may
be consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which such Agent is a party, will be and
become the successor under this Agreement and will have and succeed to the
rights, powers, duties, immunities and privileges as its predecessor, without
the execution or filing of any instrument or paper or the performance of any
further act.
 
138

--------------------------------------------------------------------------------

Section 9.07      Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement.  Each Lender further represents and warrants that it
has reviewed each document made available to it on the Platform in connection
with this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof (including any such terms and conditions
set forth, or otherwise maintained, on the Platform with respect thereto).  Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
Section 9.08       Indemnification.  The Lenders severally agree to indemnify
each Agent in its capacity as such and each of its Related Persons (to the
extent not reimbursed by Borrower or the Guarantors and without limiting the
obligation of Borrower or the Guarantors to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which
indemnification is sought under this Section 9.08 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such outstanding
Loans and Commitments as in effect immediately before such date), from and
against any and all liabilities, obligations, losses, damages, fines, penalties,
actions, claims, suits, judgments, litigations, investigations, inquiries or
proceedings, costs, expenses or disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent or Related Person in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein, the
Transactions or any of the other transactions contemplated hereby or thereby or
any action taken or omitted by such Agent or Related Person under or in
connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Person’s, as the case may be, gross negligence or willful misconduct. 
The agreements in this Section 9.08 shall survive the payment of the Loans and
all other amounts payable hereunder.


139

--------------------------------------------------------------------------------

Section 9.09        Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures or
cause any of the foregoing (through Affiliates or otherwise), with respect to
any Collateral or any other Property of any such Loan Party, without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders).  Without limiting the foregoing, each Lender agrees that,
except as otherwise provided in any Loan Documents or with the written consent
of the Administrative Agent (acting at the direction of the Required Lenders),
it will not take any enforcement action, accelerate Obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
Legal Requirements to credit bid or purchase any portion of the Collateral at
any sale or foreclosure (or similar exercise of remedies) thereof referred to in
Section 9.01(b); provided that nothing contained in this Section shall affect
any Lender’s right to credit bid its pro rata share of the Obligations pursuant
to Section 363(k) of the Bankruptcy Code.
 
Section 9.10        Withholding Taxes.  To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to a Loan Document without deduction of applicable withholding Tax from
such payment, within ten (10) days after demand therefor, such Lender shall
indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.
 
Section 9.11         Lender’s Representations, Warranties and Acknowledgements.
 
(a)          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Borrower and
its Subsidiaries in connection with Credit Events hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders.  Each Lender acknowledges that no Agent or
Related Person of any Agent has made any representation or warranty to it. 
Except for documents expressly required by any Loan Document to be transmitted
by an Agent to the Lenders, no Agent shall have any duty or responsibility
(either express or implied) to provide any Lender with any credit or other
information concerning any Loan Party, including the business, prospects,
operations, Property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of a Loan Party, that may come in to the possession
of an Agent or any of its Related Persons.
 
140

--------------------------------------------------------------------------------

(b)          Each Lender, by delivering its signature page to this Agreement or
an Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.
 
Section 9.12          Security Documents and Guarantee.
 
(a)          Agents under Security Documents and Guarantee.  Each Secured Party
hereby further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guarantee, the Collateral and the Loan Documents.  Subject to Section 10.02,
without further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent (acting at the direction of the
Required Lenders), as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or Disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other Disposition of assets or (ii) release any
Guarantor from the Guarantee pursuant to Section 7.10, or with respect to which
the Required Lenders (or such other Lenders as may be required to give such
consent under Section 10.02) have otherwise consented (it being understood and
agreed with respect to release of Liens under this subsection that the
Administrative Agent or Collateral Agent, as applicable, in each case, may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the release of Liens being made in fully compliance of the Loans
Documents).
 
(b)          Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Agent for
the benefit of the Secured Parties in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other Disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to Section
363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other Disposition and the Collateral Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, upon instructions from the Required
Lenders, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale or
Disposition, to use and apply any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale or other Disposition.
 
141

--------------------------------------------------------------------------------

(c)          Release of Collateral and Guarantees, Termination of Loan
Documents.
 
(i)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent (acting at the direction of the
Required Lenders) shall take such actions as shall be required to release its
security interest in any Collateral subject to any Disposition permitted by the
Loan Documents and to release any guarantee obligations under any Loan Document
of any Person subject to such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents (it being
understood and agreed with respect to release of Liens under this subsection
that the Administrative Agent or Collateral Agent, as applicable, in each case,
may conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the release of Liens being made in fully compliance of the Loans
Documents).
 
(ii)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Secured Obligations under clauses (a) and (b) of
the definition thereof (other than contingent reimbursement and indemnification
obligations that are not then due and payable) have been paid in full and all
Commitments have terminated or expired, upon request of Borrower, the
Administrative Agent and the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any other Secured Party) take such actions as
shall be required or reasonably requested to release its security interest in
all Collateral, and to release all guarantee obligations provided for in any
Loan Document, whether or not on the date of such release there may be
outstanding Secured Obligations under clause (c) of the definition thereof.  Any
such release of guarantee obligations shall be deemed subject to the provision
that such guarantee obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its Property, or otherwise, all as though such
payment had not been made.
 
142

--------------------------------------------------------------------------------

(iii)          In furtherance of the foregoing, the Administrative Agent and
Collateral Agent shall not be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or Lien granted under
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, (ii) the filing, re-filing, recording,
re-recording or continuing or any document, financing statement, Mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times or (iii) providing, maintaining, monitoring
or preserving insurance on or the payment of taxes with respect to any of the
Collateral.  The actions described in items (i) through (iii) shall be the sole
responsibility of Borrower.
 
Section 9.13        Administrative Agent May File Bankruptcy Disclosure and
Proofs of Claim.
 

(a)          In case of the pendency of any proceeding under any Insolvency Laws
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
 
(b)          to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;
 
(c)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.02 and 10.03) allowed in such judicial proceeding; and
 
(d)          to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement.  To the extent that the payment of
any such compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Lenders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise.
 
143

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
Section 9.14       Hypothecary Representative.  For the purposes of the grant of
security under the laws of the Province of Quebec (Canada) which may now or in
the future be required to be provided by any Loan Party, the Collateral Agent is
hereby irrevocably authorized and appointed by each of the Secured Parties, for
themselves and for each affiliate that is a Secured Party, hereto to act as
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Québec) for all present and future Secured Parties (in such capacity, the
“Hypothecary Representative”) in order to hold any hypothec granted under the
laws of the Province of Quebec (Canada) and to exercise such rights and duties
as are conferred upon the Hypothecary Representative under the relevant deed of
hypothec and applicable law (with the power to delegate any such rights or
duties). The execution prior to the date hereof by the Collateral Agent in its
capacity as the Hypothecary Representative of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec (Canada),
is hereby ratified and confirmed. Any Person who becomes a Secured Party or
successor Collateral Agent shall be deemed to have consented to and ratified the
foregoing appointment of the Collateral Agent as the Hypothecary Representative
on behalf of all Secured Parties, including such Person and any affiliate or
branch of such Person designated as a Secured Party.  For greater certainty, the
Collateral Agent, acting as the Hypothecary Representative, shall have the same
rights, powers, immunities, indemnities and exclusions from liability as are
prescribed in favor of the Collateral Agent in this Agreement, which shall apply
mutatis mutandis.  In the event of the resignation of the Collateral Agent
(which shall include its resignation as the Hypothecary Representative) and
appointment of a successor Collateral Agent, such successor Collateral Agent
shall also act as the Hypothecary Representative, as contemplated herein.
 
144

--------------------------------------------------------------------------------

Section 9.15        Intercreditor Agreement. REFERENCE IS MADE TO THE
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT. EACH LENDER PARTY HEREBY (a)
AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE
PROVISIONS OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, (b) IRREVOCABLY
APPOINTS, AUTHORIZES AND INSTRUCTS ADMINISTRATIVE AGENT TO ENTER INTO THE
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT AS “ADMINISTRATIVE AGENT” AND ON
BEHALF OF SUCH LENDER PARTY AND TO TAKE SUCH ACTIONS AND TO EXERCISE SUCH POWERS
UNDER THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT AS ARE DELEGATED TO
ADMINISTRATIVE AGENT BY THE TERMS THEREOF, TOGETHER WITH ALL SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO, (c) IRREVOCABLY APPOINTS, AUTHORIZES AND
INSTRUCTS COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AND COLLATERAL AGENCY
AGREEMENT AS “COLLATERAL AGENT” AND ON BEHALF OF SUCH LENDER PARTY AND TO TAKE
SUCH ACTIONS AND TO EXERCISE SUCH POWERS UNDER THE INTERCREDITOR AND COLLATERAL
AGENCY AGREEMENT AS ARE DELEGATED TO COLLATERAL AGENT BY THE TERMS THEREOF,
TOGETHER WITH ALL SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO, AND EACH
LENDER PARTY UNDERSTANDS AND AGREES THAT COLLATERAL AGENT IS ALSO ACTING AS
COLLATERAL AGENT FOR THE BENEFIT OF THE OTHER SECURED PARTIES, INCLUDING UNDER
THE FIRST OUT TERM LOAN DOCUMENTS AND (d) ACKNOWLEDGES THE TERMS OF THE
INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE REPRESENTATIONS, WAIVERS, COVENANTS AND OTHER AGREEMENTS MADE WITH RESPECT
TO, OR ON BEHALF OF, SUCH LENDER PARTY IN THE INTERCREDITOR AND COLLATERAL
AGENCY AGREEMENT. EACH LENDER PARTY AGREES THAT ANY ACTION TAKEN BY
ADMINISTRATIVE AGENT, COLLATERAL AGENT OR REQUIRED LENDERS IN ACCORDANCE WITH
THE PROVISIONS OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, AND THE
EXERCISE BY ADMINISTRATIVE AGENT, COLLATERAL AGENT OR REQUIRED LENDERS OF ANY
RIGHTS OR REMEDIES SET FORTH THEREIN, TOGETHER WITH ALL OTHER POWERS REASONABLY
INCIDENTAL THERETO, SHALL BE AUTHORIZED BY AND BINDING UPON ALL LENDER PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ADMINISTRATIVE AGENT AND
COLLATERAL AGENT, AS APPLICABLE, SHALL HAVE THE SOLE AND EXCLUSIVE AUTHORITY TO
(I) ACT AS THE DISBURSING AND COLLECTING AGENT FOR LENDERS WITH RESPECT TO ALL
PAYMENTS AND COLLECTIONS ARISING IN CONNECTION WITH THE LOAN DOCUMENTS; (II)
EXECUTE AND DELIVER AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT, RESPECTIVELY,
ANY INTERCREDITOR OR SUBORDINATION AGREEMENT (OR JOINDER THERETO), AND ACCEPT
DELIVERY THEREOF FROM ANY LOAN PARTY OR OTHER PERSON; (III) ACT AS COLLATERAL
AGENT FOR LENDER PARTIES FOR PURPOSES OF PERFECTING AND ADMINISTERING LIENS
UNDER THE FINANCING DOCUMENTS, AND FOR ALL OTHER PURPOSES STATED THEREIN; (IV)
MANAGE, SUPERVISE OR OTHERWISE DEAL WITH COLLATERAL; AND (V) TAKE ANY
ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY RIGHTS OR REMEDIES WITH RESPECT TO
ANY COLLATERAL UNDER THE LOAN DOCUMENTS, APPLICABLE LAW OR OTHERWISE. THE DUTIES
OF ADMINISTRATIVE AGENT AND COLLATERAL AGENT SHALL BE MINISTERIAL AND
ADMINISTRATIVE IN NATURE, AND NEITHER ADMINISTRATIVE AGENT NOR COLLATERAL AGENT
SHALL HAVE A FIDUCIARY RELATIONSHIP WITH ANY LENDER PARTY, PARTICIPANT OR OTHER
PERSON, BY REASON OF ANY LOAN DOCUMENT OR ANY TRANSACTION RELATING THERETO. THE
PROVISIONS OF THIS SECTION ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS
OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT. REFERENCE MUST BE MADE TO
THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT ITSELF TO UNDERSTAND ALL TERMS
AND CONDITIONS THEREOF. EACH LENDER PARTY IS RESPONSIBLE FOR MAKING ITS OWN
ANALYSIS AND REVIEW OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT AND THE
TERMS AND PROVISIONS THEREOF, AND NONE OF ADMINISTRATIVE AGENT, COLLATERAL AGENT
NOR ANY OF THEIR AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER PARTY AS TO
THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AND COLLATERAL AGENCY  AGREEMENT. IN THE EVENT OF AN INCONSISTENCY BETWEEN THIS
AGREEMENT AND THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT SHALL GOVERN AND CONTROL.
 
145

--------------------------------------------------------------------------------

ARTICLE X
MISCELLANEOUS
 
Section 10.01      Notices.
 
(a)          Generally.  Notices and other communications provided for herein
shall, except as provided in Section 10.01(b), be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail, email or sent by facsimile, as follows:
 
(i)           if to any Company, to Borrower at 12120 Sunset Hill Road, Suite
330, Reston, Virginia 20190, Attention:  Chief Financial Officer, Facsimile
No.:  (404) 302-9920, with a copy to (which shall not constitute notice or
service of process) (A) Jenner & Block LLP, 353 North Clark Street, Chicago, IL
60654, Attention:  Anna Meresidis, email: ameresidis@jenner.com and (B) Milbank
LLP, 55 Hudson Yards, New York, NY 10001, Attention: Abhi Raval, email:
araval@milbank.com;
 
(ii)          if to the Administrative Agent or the Collateral Agent, to it at: 
Wilmington Trust, National Association, 50 South 6th Street, Suite 1290,
Minneapolis, MN 55402, Attention:  David Bergstrom, Facsimile No.: 
(612)-217-5651, with a copy to (which shall not constitute notice or service of
process) Willkie Farr & Gallagher LLP, 787 Seventh Avenue New York, NY
10019-6099, Attention: Jason Pearl, email: jpearl@willkie.com;
 
(iii)          if to the Specified Lender Advisors, to it at:  Gibson, Dunn &
Crutcher LLP 811 Main Street Suite 3000, Houston, TX 77002-6117, Attention: 
Shalla Prichard, email: sprichard@gibsodunn.com; and
 
(iv)          if to a Lender, to it at its address (or facsimile number) set
forth on Annex I or in the Assignment and Assumption pursuant to which such
Lender shall have become a party hereto.
 
Notices and other communications to the Lenders hereunder may (subject to
Section 10.01(b)) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent.  Any party hereto may change its address,
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.  The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (A) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (A) of notification that such notice or communication is available and
identifying the website address therefor.


146

--------------------------------------------------------------------------------

(b)          Posting.  Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement before
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other Credit Event hereunder (all such non-excluded communications,
collectively, the “Communications”), by (x) transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent at the e-mail address(es) provided to Borrower by the
Administrative Agent from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall require or (y) pursuant
to the last paragraph of Section 5.01.  In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall
require.  Nothing in this Section 10.01 shall prejudice the right of the Agents,
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document or as any such Agent shall require.
 
(c)          Email.  To the extent consented to by the Administrative Agent in
writing from time to time, the Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address(es) set forth
above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
 
(d)           Platform.  Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the other Agents, the Lenders by
posting the Communications on a Platform.  The Platform and any Approved
Electronic Communications are provided “as is” and “as available.”  The Agents
do not warrant the accuracy or completeness of the Communications, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Platform and the Approved Electronic Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent in connection with the Communications or the
Platform.  In no event shall any Agent have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in contract, tort or
otherwise) arising out of or related to any Loan Party’s or any Agent’s
transmissions of Communications through Internet (including the Platform),
except to the extent caused by the willful misconduct, bad faith or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  Notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.  Each Loan Party
understands that the distribution of material through an electronic medium is
not necessarily secure and that there are confidentiality and other risks
associated with such distribution and agrees and assumes the risks associated
with such electronic distribution, except to the extent caused by the willful
misconduct, bad faith or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.
 
(e)          Effective Delivery.  The Administrative Agent agrees that the
receipt of the Communications by the Administrative Agent at its e-mail address
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents.  Each Lender agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents.  Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address. 
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
(f)          Document Retention.  Each Loan Party, each Lender and each Agent
agrees that the Administrative Agent may, but shall not be obligated to, store
any Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.
 
(g)          Public Lenders.  Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Non-Public Information with respect
to Borrower, its Subsidiaries or their securities for purposes of United States
federal or state securities laws.  In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither Borrower nor
the Administrative Agent has any responsibility for such Public Lender’s
decision to limit the scope of the information it has obtained in connection
with this Agreement and the other Loan Documents.
 
147

--------------------------------------------------------------------------------

Section 10.02      Waivers; Amendment.
 
(a)          No failure or delay by any Agent, any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of any Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 10.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether any Agent or any Lender may have had notice or knowledge of such Default
or Event of Default at the time.  No notice or demand on Borrower or any other
Loan Party in any case shall entitle Borrower or any other Loan Party to any
other or further notice or demand in similar or other circumstances.
 
(b)          Subject to Section 2.16(c), Section 2.17, Section 2.18(g), Section
2.19 and Sections 10.02(c) and (d), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, the Collateral
Agent (in the case of any Security Document) and the Loan Party or Loan Parties
that are parties thereto, in each case with the written consent of the Required
Lenders; provided that no such agreement shall:
 
(i)          increase or extend the expiry date of the Commitment of any Lender
without the written consent of such Lender (it being understood and agreed that
no amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant, Default or Event of Default (or any definition
used, respectively, therein), mandatory prepayment or mandatory reduction of the
Commitments shall constitute an increase in or extension of the expiry date of
the Commitment of any Lender for purposes of this clause (i));
 
148

--------------------------------------------------------------------------------

(ii)           reduce the principal amount or premium, if any, of any Loan or
reduce the rate of interest thereon (other than interest pursuant to Section
2.06(c)), or reduce any Fees payable hereunder, or change the form or currency
of payment of any Obligation, without the written consent of each Lender
directly and adversely affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (ii));
 
(iii)          postpone or extend the maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Loan under Section 2.09, or the required date of payment of any
reimbursement obligation, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment
(other than a waiver of any increase in the interest rate pursuant to Section
2.06(c)), or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly and adversely affected
thereby (it being understood and agreed that no amendment, modification,
termination, waiver or consent with respect to any condition precedent,
covenant, Default or Event of Default (or any definition used, respectively,
therein), mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension of the maturity date or other scheduled payment of
any Loan or constitute an extension of the expiration date of any Lender’s
commitment);
 
(iv)          change Section 2.14(b) or (c) or Section 8.04 in a manner that
would alter the order of or the pro rata sharing of payments or setoffs required
thereby, without the written consent of each Lender;
 
(v)          change the percentage set forth in the definition of “Required
Lenders” or any other provision of any Loan Document (including this Section
10.02) specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender;
 
(vi)          release all or substantially all of the Guarantors from their
respective Guarantees (except as expressly provided in Article VII), or limit
their liability in respect of such Guarantees, without the written consent of
each Lender;
 
(vii)         except as expressly permitted in this Agreement or any Security
Document, release all or substantially all of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents (except in
connection with securing additional Secured Obligations equally and ratably with
the other Secured Obligations), in each case without the written consent of each
Lender;
 
(viii)        change Section 10.04(h) without the consent of each Granting
Lender all or any part of whose Loans are being funded by any SPC at the time of
any such amendment, waiver or other modification;
 
149

--------------------------------------------------------------------------------

(ix)          change Section 10.04(b) in a manner which further restricts
assignments thereunder without the written consent of each Lender;
 
(x)           permit assignments by any Loan Party of its rights or obligations
under the Facility without the written consent of each Lender, the
Administrative Agent, the Collateral Agent; or
 
(xi)          other than in respect of Liens securing Indebtedness permitted
under Sections 6.01(d), (e) and (f), subordinate the Obligations (or the Liens
securing the Obligations) under the Loan Documents to any other Indebtedness,
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent without the prior written consent
of the Administrative Agent and/or the Collateral Agent, as the case may be. 
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by Borrower, the Required Lenders and the
Administrative Agent if (x) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment, (y) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of, premium, if any, and interest accrued on each Loan made by it and
all other amounts owing to it or accrued for its account under this Agreement,
and (z) Section 2.16(b) is complied with.
 
(c)          Without the consent of any other Person, the applicable Loan Party
or Loan Parties and the Administrative Agent and/or Collateral Agent may (in its
or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional Property to become Collateral for the benefit of the Secured
Parties, or as required by applicable Legal Requirements to give effect to, or
protect any security interest for the benefit of the Secured Parties, in any
Property or assets so that the security interests therein comply with applicable
Legal Requirements.
 
(d)           Notwithstanding the foregoing, (x) this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; (y) Borrower and the Administrative Agent
may enter into amendments to this Agreement and the other Loan Documents in
accordance with the provisions of Section 2.17, Section 2.18 and Section 2.19;
and (z) the Loan Documents may be amended, modified, supplemented or waived with
the consent of the Administrative Agent (acting at the direction of the Required
Lenders) at the request of Borrower if such amendment, modification, supplement
or waiver is delivered in order to (a) comply with local applicable Legal
Requirements or advice of counsel or (b) cure any ambiguity, omission or
mistake, in each case, so long as such amendment, modification, supplement or
waiver does not directly and adversely affect the rights of any Lender and such
amendment, modification, supplement or shall be deemed approved by the Required
Lenders if such Lenders shall have received at least five Business Days’ prior
written notice of such change and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.
 
Section 10.03      Expenses; Indemnity; Damage Waiver.
 
(a)           The Loan Parties agree, jointly and severally, to pay, promptly
upon demand:
 
(i)          all reasonable and documented out-of-pocket costs and expenses
incurred by the Lenders (including the costs and expenses of the Specified
Lender Advisors), the Administrative Agent and the Collateral Agent, including
the reasonable fees, charges and disbursements of the Specified Lender Advisors
and the Advisors to the Administrative Agent and the Collateral Agent (but
limited, in the case of legal fees, to one firm for the Administrative Agent and
the Collateral Agent, taken as a whole (and, if reasonably necessary, of one
local counsel in any relevant jurisdiction and one special regulatory counsel in
respect of any relevant regulations, in each case, for all such Persons and,
solely in the case of any perceived or actual conflict of interest, one
additional local counsel to such affected Person taken as a whole) and one firm
for the Lenders taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction and one special regulatory counsel in
respect of any relevant regulations, in each case, for all such Persons and,
solely in the case of any perceived or actual conflict of interest, one
additional local counsel to such affected Person taken as a whole)), in
connection with the syndication of the Loans and Commitments, the preparation,
negotiation, execution and delivery of the Loan Documents, the administration of
the Credit Events and Commitments, the perfection and maintenance of the Liens
securing the Collateral (including, without limitation, conducting Collateral
audits from time to time) and any actual or proposed amendment, supplement or
waiver of any of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated);
 
(ii)          all reasonable and documented out-of-pocket costs and expenses
incurred by the Lenders, Administrative Agent or the Collateral Agent, including
the fees, charges and disbursements of the Specified Lender Advisors and the
Advisors for the Administrative Agent and the Collateral Agent, in connection
with any action, claim, suit, litigation, investigation, inquiry or proceeding
affecting the Collateral or any part thereof, in which action, claim, suit,
litigation, investigation, inquiry or proceeding the Required Lenders, the
Administrative Agent or the Collateral Agent is made a party or participates or
in which the right to use the Collateral or any part thereof is threatened, or
in which it becomes necessary in the judgment of the Required Lenders, the
Administrative Agent or the Collateral Agent to defend or uphold the Liens
granted by the Security Documents (including any action, claim, suit,
litigation, investigation, inquiry or proceeding to establish or uphold the
compliance of the Collateral with any Legal Requirements);
 
150

--------------------------------------------------------------------------------

(iii)          all reasonable and documented out-of-pocket costs and expenses
incurred by the Lenders, the Administrative Agent, the Collateral Agent, any
other Agent or any Lender, including the fees, charges and disbursements of the
Specified Lender Advisors and the Advisors for the Administrative Agent and the
Collateral Agent (but limited, in the case of legal fees, to one firm for the
Administrative Agent and the Collateral Agent, taken as a whole (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction and one
special regulatory counsel in respect of any relevant regulations, in each case,
for all such Persons and, solely in the case of any perceived or actual conflict
of interest, one additional local counsel to such affected Person taken as a
whole) and one firm for the Lenders taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and one special
regulatory counsel in respect of any relevant regulations, in each case, for all
such Persons and, solely in the case of any perceived or actual conflict of
interest, one additional local counsel to such affected Person taken as a
whole)), with respect to any of the foregoing incurred in connection with the
enforcement or protection of its rights under this Agreement and the other Loan
Documents, including its rights under this Section 10.03(a), or in connection
with the Loans made hereunder and the collection of the Secured Obligations,
including all such costs and expenses incurred during any workout, restructuring
or negotiations in respect of the Secured Obligations; and
 
(iv)          all Other Taxes in respect of the Loan Documents.
 
(b)          The Loan Parties agree, jointly and severally, to indemnify the
Agents, each Lender and each of their respective Related Persons (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, all reasonable out-of-pocket costs and any and all losses,
claims, damages, liabilities, fees, fines, penalties, actions, judgments, suits
and related expenses, including reasonable Advisors fees, charges and
disbursements (collectively, “Claims”), incurred by, imposed on or asserted
against any Indemnitee, directly or indirectly, arising out of, in any way
connected with, or as a result of (i) the execution, delivery, performance,
administration or enforcement of the Loan Documents or any agreement or
instrument contemplated thereby or the performance by the parties thereto of
their respective obligations thereunder, (ii) any actual or proposed use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto, (iv) any actual or alleged presence or Release or threatened Release of
Hazardous Materials, on, at, under or from any Property owned, leased or
operated by any Company at any time, or any Environmental Claim or threatened
Environmental Claim related in any way to any Company, (v) any past, present or
future non-compliance with, or violation of, Environmental Laws or Environmental
Permits applicable to any Company, or any Company’s business, or any Property
presently or formerly owned, leased, or operated by any Company or their
predecessors in interest, (iv) the environmental condition of any Property
owned, leased, or operated by any Company at any time, or the applicability of
any Legal Requirements relating to such Property, whether or not occasioned
wholly or in part by any condition, accident or event caused by any act or
omission of any Company, (vii) the imposition of any environmental Lien
encumbering any Real Property, (viii) the consummation of the Transactions and
the other transactions contemplated hereby (including the syndication of the
Facility) or (ix) any actual or prospective action, claim, suit, litigation,
investigation, inquiry or proceeding relating to any of the foregoing, whether
based on contract, tort or any other theory, whether brought by a third party or
by any Loan Party or otherwise, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee,
apply (x) to disputes solely between or among the Indemnitees or disputes solely
between or among Indemnitees and their respective Affiliates, other than
disputes arising out of any act or omission on the part of Borrower or its
Subsidiaries, it being understood and agreed that the indemnification in this
Agreement shall extend to disputes between or among the Administrative Agent and
the Collateral Agent, on the one hand, and one or more Lenders, or one or more
of their Affiliates, on the other hand (y) to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final non-appealable judgment to have directly
resulted solely from the gross negligence, bad faith or willful misconduct of
such Indemnitee or any of such Indemnitee’s controlled or controlling affiliates
or any of their respective officers, directors, employees, agents, controlling
persons, members or representatives (collectively, such Indemnitee’s “Indemnitee
Related Persons”), or (z) losses, claims, damages, liabilities or related
expenses arising out of a material breach by such Indemnitee or any of its
Indemnitee Related Persons of its obligations under any Loan Document (as
determined by a final and non-appealable judgment of a court of competent
jurisdiction).
 
151

--------------------------------------------------------------------------------

(c)           The Loan Parties agree, jointly and severally, that, without the
prior written consent of the Administrative Agent or Lender, which consent(s)
will not be unreasonably withheld, delayed, or conditioned, the Loan Parties
will not enter into any settlement of a Claim in respect of the subject matter
of clauses (i) through (ix) of Section 10.03(b) unless such settlement includes
an explicit and unconditional release from the party bringing such Claim of all
Indemnitees.
 
(d)           The provisions of this Section 10.03 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the Transactions and the other transactions
contemplated hereby, the repayment of the Loans and any other Secured
Obligations, the release of any Guarantor or of all or any portion of the
Collateral, the expiration of the Commitments, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Agents or any
Lender.  All amounts due under this Section 10.03 shall be accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
 
(e)           To the extent that the Loan Parties fail to indefeasibly pay any
amount required to be paid by them to the Agents or any Related Person of any of
the foregoing, under Section 10.03(a) or (b) in accordance with Section
10.03(g), each Lender severally agrees to pay to the Agents or such Related
Person such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that the unreimbursed Claim was
incurred by or asserted against any of the Agents in its capacity as such.  For
purposes of this Section 10.03(e), a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Loans and unused
Commitments at the time.
 
152

--------------------------------------------------------------------------------

(f)            To the fullest extent permitted by applicable Legal Requirements,
no Loan Party shall assert, and each Loan Party hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.  No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with the Loan
Documents or the transactions contemplated hereby or thereby, except to the
extent such Indemnitee is found in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnitee or any of its Indemnitee Related
Persons.
 
(g)           All amounts due under this Section 10.03 shall be payable not
later than 10 days after receipt of demand therefor.
 
Section 10.04      Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Loan Parties may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Administrative Agent, the Collateral Agent and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void).  Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent expressly provided in Section 10.04(e) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.
 
(b)           Any Lender shall have the right at any time to assign to one or
more assignees (other than to any Company or any Affiliate thereof, any
Competitor or any Defaulting Lender or a natural person) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that:
 
(i)          except in the case of (A) an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, (B) contemporaneous assignments to related
Approved Funds that equal at least the amount specified in this Section
10.04(b)(i) in the aggregate, or (C) an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 and the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $2,500,000; provided that the foregoing amounts
may be reduced with the consent of the Administrative Agent and, so long as no
Event of Default or Default under Section 8.01(a) or (b) has occurred and is
continuing, Borrower (not to be unreasonably withheld or delayed);
 
153

--------------------------------------------------------------------------------

(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement;
 
(iii)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $1,750; provided that such fee shall not be payable in
the case of an assignment by any Lender to an Affiliate or an Approved Fund of
such Lender;
 
(iv)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
 
(v)           each of the Administrative Agent and, unless an Event of Default
has occurred and is continuing, Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld, delayed or
conditioned).
 
Notwithstanding the foregoing, the Administrative Agent shall not have any
responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Eligible Assignees.  Subject to acceptance and
recording thereof pursuant to Section 10.04(c), from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(provided that any liability of Borrower to such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03).
 
154

--------------------------------------------------------------------------------

(c)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and stated interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding in the absence of manifest error,
and Borrower, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower, the
Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 10.04(b)
and any written consent to such assignment required by Section 10.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 10.04(b).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).
 
(e)           Any Lender shall have the right at any time, without the consent
of, or notice to Borrower, the Administrative Agent or any other Person to sell
participations to any Person (other than any Company, any Competitor or any
Affiliate thereof, a Defaulting Lender or a natural person) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) is described in clauses (i), (ii) or (iii) of
the proviso to Section 10.02(b) and (2) directly and adversely affects such
Participant.  Subject to Section 10.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 (but subject to the requirements
and limitations of Section 2.16) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 10.04(b) (it being
understood that the documentation required under Section 2.15(f) shall be
delivered to the participating Lender).  To the extent permitted by Legal
Requirements, each Participant also shall be entitled to the benefits of Section
10.08 as though it were a Lender; provided that such Participant agrees in
writing to be subject to Section 2.14(c) as though it were a Lender.  Each
Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, the principal
amounts of and stated interest on, and terms of, its participations (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive and binding absent manifest error, and such Lender (and Borrower, to
the extent that the Participant requests payment from Borrower) shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, or other obligation is in registered form under
Section 5f.103-1 (c) of the United States Treasury Regulations.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
 
155

--------------------------------------------------------------------------------

(f)           A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned) or the greater payment results from a Change in Law
after the date the participation was sold to the Participant.
 
(g)           Any Lender may at any time, without the consent of Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank, and this Section 10.04(g) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  Without limiting the foregoing, in the case of any Lender
that is a fund that invests in bank loans or similar extensions of credit, such
Lender may, without the consent of Borrower, the Administrative Agent or any
other Person, collaterally assign or pledge all or any portion of its rights
under this Agreement, including the Loans and Notes or any other instrument
evidencing its rights as a Lender under this Agreement, to any holder of,
trustee for, or any other representative of holders of, obligations owed or
securities issued, by such fund, as security for such obligations or securities.
 
156

--------------------------------------------------------------------------------

(h)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and Borrower, the option to provide to Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof; provided, further, that nothing herein shall make
the SPC a “Lender” for the purposes of this Agreement, obligate Borrower or any
other Loan Party or the Administrative Agent to deal with such SPC directly,
obligate Borrower or any other Loan Party in any manner to any greater extent
than they were obligated to the Granting Lender, or increase costs or expenses
of Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
before the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
10.04(h), any SPC may (i) with notice to, but without the prior written consent
of, Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any Non-Public Information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.
 
(i)            The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Legal Requirement, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
 
(j)            Certain Permitted Loan Repurchases.Notwithstanding anything to
the contrary contained in this Section 10.04(j) or any other provision of this
Agreement, so long as no Default or Event of Default has occurred and is
continuing or would result immediately therefrom, Borrower may repurchase
outstanding Loans on the following basis:
 
157

--------------------------------------------------------------------------------

(i)           Borrower may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Loans (such Loans, the “Offer
Loans”) of Lenders, provided that, (A) Borrower delivers a notice of the Loans
that will be subject to such Auction to Administrative Agent (for distribution
to the Lenders) no later than noon (New York City time) at least five (5)
Business Days in advance of a proposed consummation date of such Auction
indicating (1) the date on which the Auction will conclude, (2) the maximum
principal amount of Loans Borrower is willing to purchase in the Auction and (3)
the range of discounts to par at which Borrower would be willing to repurchase
the Offer Loans; (B) the maximum dollar amount of the Auction shall be no less
than an aggregate $1,000,000 or an integral multiple of $500,000 in excess
thereof; (C) Borrower shall hold the Auction open for a minimum period of two
(2) Business Days; (D) a Lender who elects to participate in the Auction may
choose to tender all or part of such Lender’s Offer Loans; (E) the Auction shall
be made to Lenders holding the Offer Loans on a pro rata basis; and (F) the
Auction shall be conducted pursuant to such procedures as the Administrative
Agent may establish which are consistent with this Section 10.04(j), that a
Lender must follow in order to have its Offer Loans repurchased;
 
(ii)          Borrower shall represent that, as of the launch date of the
related Auction and the effective date of any Assignment and Assumption, it is
not in possession of any material Non-Public Information regarding Borrower, its
Subsidiaries, or their assets or securities, that (x) has not been disclosed
generally to the Lenders which are not “public side” Lenders before such date
and (y) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to assign Loans to such Person;
 
(iii)         after giving effect to any purchase or assignment of Loans
pursuant to this Section 10.04(j), the sum of all Unrestricted Cash of the Loan
Parties and the undrawn and available portion of any revolving loan commitment
of the Loan Parties shall not be less than $15,000,000.
 
(iv)          at the time of the consummation of each purchase and assignment of
Loans pursuant to this Section 10.04(j), Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate as to compliance with the
preceding clauses (iii) and (iv).
 
(v)          With respect to all repurchases made by Borrower pursuant to this
Section 10.04(j), (A) Borrower shall pay to the applicable assigning Lender all
accrued and unpaid interest, if any, on the repurchased Loans to the date of
repurchase of such Loans, (B) the repurchase of such Loans by Borrower shall not
be taken into account in the calculation of Excess Cash Flow, (C)
notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Loans purchased by Borrower shall be excluded from the
determination of Consolidated Net Income and Consolidated EBITDA, and (D) such
repurchases shall not be deemed to be voluntary prepayments or mandatory
prepayment pursuant to Section 2.10 except that the amount of the Loans so
repurchased shall be applied on a pro rata basis to reduce the scheduled
remaining installments of principal on such Loan; and
 
158

--------------------------------------------------------------------------------

(vi)          Following repurchase by Borrower pursuant to this Section
10.04(j), the Loans so repurchased shall, without further action by any Person,
be deemed cancelled for all purposes and no longer outstanding (and may not be
resold by Borrower), for all purposes of this Agreement and all other Loan
Documents, including, but not limited to (A) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Loan Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Loan Document or (C) the
determination of Required Lenders, or for any similar or related purpose, under
this Agreement or any other Loan Document.
 
(l)            In connection with any Loans repurchased and cancelled pursuant
to this Section 10.04(j), Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.
 
Section 10.05     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agents or any Lender may have had notice or
knowledge of any Default or Event of Default, failure of any condition set forth
in Article IV to be satisfied or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as any Obligation (other than (i) contingent reimbursement and
indemnification obligations that are not then due and payable, and (ii) so long
as the Commitments have not expired or terminated).  The provisions of Article
IX and Sections 2.12 to 2.15, 9.06, 10.03 and 10.08 to 10.10 shall survive and
remain in full force and effect regardless of the consummation of the
Transactions and the other transactions contemplated hereby, the repayment of
the Loans, the termination of the Commitments or the termination of this
Agreement or any provision hereof.
 
Section 10.06     Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
159

--------------------------------------------------------------------------------

Section 10.07    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08      Right of Setoff; Marshalling; Payments Set Aside.  If an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Legal Requirements, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) (excluding Excluded Accounts) at any time
owing by such Lender or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of any Loan Party now
or hereafter existing under this Agreement or any other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender under this Section
10.08 are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.  None of any Agent, any Lender shall be
under any obligation to marshal any assets in favor of any Loan Party or any
other Person or against or in payment of any or all of the Obligations.  To the
extent that any Loan Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or any Agent or
Lender enforces any security interests or exercises any right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Insolvency Law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.
 
Section 10.09      Governing Law; Jurisdiction; Waiver of Jury Trial; Consent to
Service of Process.
 
(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether sounding in contract, tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to any choice of law principles that would apply the laws of
another jurisdiction, except to the extent the law of the State of New York is
superseded by the Bankruptcy Code.
 
160

--------------------------------------------------------------------------------

(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its Property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined in
such New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements.  Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that the Administrative
Agent, any other Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
 
(c)          Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)         Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than facsimile or email) in
Section 10.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
(e)           If any conflict, disagreement or dispute arises between, among, or
involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement,
or any Agent is in doubt as to the action to be taken hereunder, such Agent may,
at its option, after sending written notice of the same to the applicable other
parties hereto, refuse to act until such time as it (a) receives a final
non-appealable order of a court of competent jurisdiction directing delivery of
such assets or property or (b) receives a written instruction, executed by each
of the parties involved in such disagreement or dispute, in a form reasonably
acceptable to such Agent, directing delivery of such assets or property. The
Agents will be entitled to act on any such written instruction or final,
non-appealable order of a court of competent jurisdiction without further
question, inquiry or consent.  The Agents may file an interpleader action in a
state or federal court, and upon the filing thereof, the Agents will be relieved
of all liability as to such assets or property and will be entitled to recover
reasonable and documented out-of-pocket attorneys’ fees, expenses and other
costs incurred in commencing and maintaining any such interpleader action.
 
161

--------------------------------------------------------------------------------

Section 10.10          Waiver of Jury Trial
 
. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, THE TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.10.
 
Section 10.11      Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
162

--------------------------------------------------------------------------------

Section 10.12      Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
and Approved Funds’ directors, officers, employees, agents, advisors and other
representatives, including accountants, legal counsel and other Advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential pursuant to the terms hereof; it being agreed that
each of the Administrative Agent and the Lenders shall be responsible for the
compliance by each of its Affiliates and Approved Funds and each of its and
their directors, officers, employees, agents, advisors and other
representatives, including accountants, legal counsel and other Advisors
compliance with this Section 10.12), (b) to the extent requested by any
regulatory authority or any quasi-regulatory authority (such as the National
Association of Insurance Commissioners) (in which event the applicable
Administrative Agent or Lender shall promptly inform Borrower in advance to the
extent permitted by applicable Legal Requirements and will cooperate with
Borrower, at Borrower’s sole expense, in securing a protective order with
respect thereto to the extent lawfully permitted to do so), (c) to the extent
required by applicable Legal Requirements or by any subpoena or similar legal
process (in which event the applicable Administrative Agent or Lender shall
promptly inform Borrower in advance to the extent permitted by applicable Legal
Requirements and will cooperate with Borrower, at Borrower’s sole expense, in
securing a protective order with respect thereto to the extent lawfully
permitted to do so), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies under the Loan Documents or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement; provided
that the disclosure of any such Information to any such Person shall be made
subject to the acknowledgment and acceptance by such Persons that such
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this Section 10.12 or as is otherwise reasonably acceptable
to Borrower and the Administrative Agent, including, without limitation, as
agreed in any confidential information memorandum or other marketing materials),
(ii) any actual or prospective counterparty (or its Advisors) to any swap or
derivative transaction relating to Borrower and its obligations; provided that
such Information shall be provided on a confidential basis on substantially the
same terms set forth in this Section 10.12 or as is otherwise reasonably
acceptable to Borrower and the Administrative Agent, or (iii) any actual or
prospective investor in an SPC, (g) with the consent of Borrower, (h) to any
rating agency when required by it, (i) to an investor or prospective investor in
securities issued by an Approved Fund of any Lender that also agrees that
Information shall be used solely for the purpose of evaluating an investment in
such securities issued by an Approved Fund of any Lender or to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
securities issued by an Approved Fund of any Lender in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by such Approved Fund, (j) to any assignee or pledge under
Section 10.04(g), or (k) to the extent such Information (x) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section 10.12 or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower or any Subsidiary.  In addition, each of the Administrative
Agent and the Lenders may disclose the existence of this Agreement and the
information about this Agreement to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.  For the purposes of this Section 10.12,
“Information” means all information received from Borrower relating to Borrower
or any of its Subsidiaries or its business unless (x) it is clearly labeled
“Public-Contains Only Public Information,” or (y) any such information is
available to the Administrative Agent or any Lender on a nonconfidential basis
before disclosure by Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 10.13     Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
Section 10.14      Assignment and Assumption.  Each Lender to become a party to
this Agreement (other than the Administrative Agent and any other Lender that is
a signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Assumption duly executed by each of the Persons required to be
party thereto.
 
163

--------------------------------------------------------------------------------

Section 10.15      Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
 
(a)           any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)           any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
 
(c)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(d)           any exchange, release or non-perfection or loss of priority of any
Liens on any or all of the Collateral, or any release or amendment or waiver of
or consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(e)           any exercise or non-exercise, or any waiver of any right, remedy,
power or privilege under or in respect hereof or any Loan Document; or
 
(f)            any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.
 
Section 10.16      Waiver of Defenses; Absence of Fiduciary Duties.
 
(a)           Each of the Loan Parties hereby waives any and all suretyship
defenses available to it as a Guarantor arising out of the joint and several
nature of its respective duties and obligations hereunder (including any defense
contained in Article VII).
 
(b)          Each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
Affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its Affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
Affiliates with respect to the transactions contemplated hereby or the exercise
of rights or remedies with respect thereto or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.
 
164

--------------------------------------------------------------------------------

Section 10.17      Reinstatement.  To the extent that any payments on the
Indebtedness or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, receiver and manager, interim
receiver or other Person under any bankruptcy law or other Insolvency Law,
common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Secured Parties’ Liens, security interests, rights, powers
and remedies under this Agreement and each Loan Document shall continue in full
force and effect.  In such event, each Loan Document shall be automatically
reinstated and each Loan Party shall take (and shall cause each other Loan Party
to take) such action as may be requested by the Administrative Agent, the
Collateral Agent or the Required Lenders to effect such reinstatement.
 
Section 10.18     USA Patriot Act.  Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 
Section 10.19      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Bank that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
165

--------------------------------------------------------------------------------

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
Section 10.20      Collateral Agency and Intercreditor Agreement. In the event
of an inconsistency between this Agreement or any other Loan Document and the
Intercreditor and Collateral Agency Agreement, the provisions of the
Intercreditor and Collateral Agency Agreement shall govern and control.
 
Section 10.21      Certain ERISA Matters
 
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of Borrower or any other
Loan Party, that at least one of the following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Employee
Benefit Plans in connection with the Loans or the Commitments,
 
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
 
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
 
166

--------------------------------------------------------------------------------

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrower or any other Loan Party, that:
 
(i)           none of the Administrative Agent or its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
 
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least  $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
 
(iii)       the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
 
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
 
167

--------------------------------------------------------------------------------

(v)           no fee or other compensation is being paid directly to the
Administrative Agent or its Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.
 
(c)           The Administrative Agent hereby inform the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
Section 10.22      Currency Indemnity. If, for the purposes of obtaining
judgment in any court in any jurisdiction with respect to this Agreement or any
other Loan Document, it becomes necessary to convert into a particular currency
(the “Judgment Currency”) any amount due under this Agreement or under any other
Loan Document in any currency other than the Judgment Currency (the “Currency
Due”), then conversion shall be made at the rate of exchange prevailing on the
Business Day before the day on which judgment is given.  For this purpose “rate
of exchange” means the rate at which the Administrative Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency in
accordance with its normal practice at its head office.  In the event that there
is a change in the rate of exchange prevailing between the Business Day
immediately preceding the day on which the judgment is given and the date of
receipt by the Administrative Agent of the amount due, the Loan Parties shall,
on the date of receipt by the Administrative Agent, pay such additional amounts,
if any, or be entitled to receive reimbursement of such amount, if any, as may
be necessary to ensure that the amount received by the Administrative Agent on
such date is the amount in the Judgment Currency which when converted at the
rate of exchange prevailing on the date of receipt by the Administrative Agent
is the amount then due under this Agreement or such other Loan Document in the
Currency Due.  If the amount of the Currency Due which the Administrative Agent
is so able to purchase is less than the amount of the Currency Due originally
due to it, Borrower shall indemnify and save the Administrative Agent and the
Lenders harmless from and against all loss or damage arising as a result of such
deficiency.  This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the other
Loan Documents, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by the Administrative Agent
from time to time and shall continue in full force and effect notwithstanding
any judgment or order for a liquidated sum in respect of an amount due under
this Agreement or any other Loan Document or under any judgment or order.
 
[Signature Page Follows]


168

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Senior Secured Term Loan
Credit Agreement to be duly executed by their respective authorized officers or
other authorized signatories as of the day and year first above written.





INTERNAP HOLDING LLC, as Borrower

 

By
/s/ Michael Sicoli

Name:
Michael Sicoli

Title:
Chief Executive Officer

   

INTERNAP CONNECTIVITY LLC, as a Guarantor

 

By
/s/ Richard P. Diegnan

Name:
Richard P. Diegnan

Title:
President and Secretary

   

UBERSMITH, INC., as a Guarantor

 

By
/s/ Richard P. Diegnan

Name:
Richard P. Diegnan

Title:
President and Secretary





--------------------------------------------------------------------------------

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION as Administrative Agent and Collateral
Agent
     
By
/s/ David Bergstrom
 
Name:
David Bergstrom  
Title:
Vice President







--------------------------------------------------------------------------------